 

Exhibit 10.1

 

 

 

AMENDED AND RESTATED

CREDIT AGREEMENT

 

dated as May 29, 2013

 

among

 

EARTHLINK, INC.,

as the Borrower,

 

CERTAIN OTHER CREDIT PARTIES

PARTY HERETO FROM TIME TO TIME,

 

THE LENDERS PARTY HERETO,

 

and

 

REGIONS BANK,

as Administrative Agent and Collateral Agent

 

REGIONS CAPITAL MARKETS,

a division of Regions Bank,

as a Joint Lead Arranger and Sole Book Manager

 

and

 

FIFTH THIRD BANK,

as a Joint Lead Arranger

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

Section 1.

DEFINITIONS AND INTERPRETATION

1

Section 1.1

Definitions

1

Section 1.2

Accounting Terms

29

Section 1.3

Rules of Interpretation

30

Section 2

LOANS AND LETTERS OF CREDIT

31

Section 2.1

Revolving Loans

31

Section 2.2

Swingline Loans

33

Section 2.3

Issuances of Letters of Credit and Purchase of Participations Therein

35

Section 2.4

Pro Rata Shares; Availability of Funds

38

Section 2.5

Evidence of Debt; Register; Lenders’ Books and Records; Notes

40

Section 2.6

Scheduled Principal Payments

40

Section 2.7

Interest on Loans

40

Section 2.8

Conversion/Continuation

42

Section 2.9

Default Rate of Interest

43

Section 2.10

Fees

43

Section 2.11

Prepayments/Commitment Reductions

45

Section 2.12

Application of Prepayments

46

Section 2.13

General Provisions Regarding Payments

46

Section 2.14

Sharing of Payments by Lenders

47

Section 2.15

Cash Collateral

48

Section 2.16

Defaulting Lenders

49

Section 2.17

Removal or Replacement of Lenders

51

Section 3

YIELD PROTECTION

52

Section 3.1

Making or Maintaining LIBOR Loans

52

Section 3.2

Increased Costs

54

Section 3.3

Taxes

55

Section 3.4

Designation of a Different Lending Office

59

Section 4

CONDITIONS PRECEDENT

59

Section 4.1

Conditions Precedent to Initial Credit Extension

59

Section 4.2

Conditions to Each Credit Extension

61

Section 5

REPRESENTATIONS AND WARRANTIES

62

Section 5.1

Organization; Requisite Power and Authority; Qualification

62

Section 5.2

Equity Interests and Ownership

62

Section 5.3

Due Authorization

62

Section 5.4

No Conflict

62

Section 5.5

Governmental Consents

62

Section 5.6

Binding Obligation

63

Section 5.7

Financial Statements

63

Section 5.8

No Material Adverse Effect

63

Section 5.9

No Adverse Proceedings

63

Section 5.10

Tax Matters

63

Section 5.11

Properties

63

Section 5.12

Environmental Matters

64

Section 5.13

No Defaults

64

Section 5.14

Information Regarding Credit Parties; Tax Identification Numbers

64

Section 5.15

Governmental Regulation

65

Section 5.16

Employee Matters

66

Section 5.17

Pension Plans

66

Section 5.18

Solvency

67

 

i

--------------------------------------------------------------------------------


 

Section 5.19

Compliance with Laws

67

Section 5.20

Security Interests

67

Section 5.21

Disclosure

67

Section 5.22

Insurance

67

Section 5.23

Pledge Agreement and Security Agreement

68

Section 5.24

Mortgages

68

Section 6

AFFIRMATIVE COVENANTS

68

Section 6.1

Financial Statements and Other Reports

68

Section 6.2

Existence

71

Section 6.3

Payment of Taxes and Claims

71

Section 6.4

Maintenance of Properties

71

Section 6.5

Insurance

72

Section 6.6

Inspections

72

Section 6.7

Compliance with Laws

72

Section 6.8

Use of Proceeds

72

Section 6.9

Environmental

72

Section 6.10

Joinder of Guarantors

73

Section 6.11

Books and Records

73

Section 6.12

Pledge of Personal Property Assets

74

Section 6.13

Real Estate Assets

74

Section 6.14

Further Assurances

75

Section 7

NEGATIVE COVENANTS

76

Section 7.1

Indebtedness

76

Section 7.2

Liens

78

Section 7.3

No Further Negative Pledges

80

Section 7.4

Restricted Payments

80

Section 7.5

Restrictions on Subsidiary Distributions

81

Section 7.6

Investments

81

Section 7.7

Use of Proceeds

82

Section 7.8

Financial Covenants

82

Section 7.9

Fundamental Changes; Disposition of Assets; Acquisitions

82

Section 7.10

Disposal of Subsidiary Interests

83

Section 7.11

Transactions with Shareholders and Affiliates

83

Section 7.12

Prepayment of Other Funded Debt

83

Section 7.13

Conduct of Business

84

Section 7.14

Fiscal Year

84

Section 7.15

Amendments to Organizational Agreements/Contractual Obligations

84

Section 7.16

Capital Expenditures

84

Section 7.17

Applicability of Negative Covenants

84

Section 8

GUARANTY

84

Section 8.1

The Guaranty

84

Section 8.2

Obligations Unconditional

85

Section 8.3

Reinstatement

86

Section 8.4

Certain Waivers

86

Section 8.5

Remedies

86

Section 8.6

Rights of Contribution

87

Section 8.7

Guaranty of Payment; Continuing Guaranty

87

Section 8.8

Keepwell

87

Section 9

EVENTS OF DEFAULT; REMEDIES; APPLICATION OF FUNDS

87

Section 9.1

Events of Default

87

Section 9.2

Remedies

89

 

ii

--------------------------------------------------------------------------------


 

Section 9.3

Application of Funds

90

Section 10

AGENCY

91

Section 10.1

Appointment and Authority

91

Section 10.2

Rights as a Lender

92

Section 10.3

Exculpatory Provisions

92

Section 10.4

Reliance by Administrative Agent

93

Section 10.5

Delegation of Duties

93

Section 10.6

Resignation of Administrative Agent

93

Section 10.7

Non-Reliance on Administrative Agent and Other Lenders

94

Section 10.8

No Other Duties, etc.

95

Section 10.9

Administrative Agent May File Proofs of Claim

95

Section 10.10

Collateral and Guaranty Matters

95

Section 11

MISCELLANEOUS

96

Section 11.1

Notices; Effectiveness; Electronic Communications

96

Section 11.2

Expenses; Indemnity; Damage Waiver

98

Section 11.3

Set-Off

99

Section 11.4

Amendments and Waivers

100

Section 11.5

Successors and Assigns

102

Section 11.6

Independence of Covenants

106

Section 11.7

Survival of Representations, Warranties and Agreements

106

Section 11.8

No Waiver; Remedies Cumulative; Enforcement

106

Section 11.9

Marshalling; Payments Set Aside

107

Section 11.10

Severability

107

Section 11.11

Obligations Several; Independent Nature of Lenders’ Rights

107

Section 11.12

Headings

108

Section 11.13

Applicable Laws

108

Section 11.14

WAIVER OF JURY TRIAL

108

Section 11.15

Confidentiality

108

Section 11.16

Usury Savings Clause

109

Section 11.17

Counterparts; Integration; Effectiveness

110

Section 11.18

No Advisory or Fiduciary Relationsh

110

Section 11.19

Electronic Execution of Assignments and Other Documents

110

Section 11.20

USA PATRIOT Act

111

Section 11.21

Designation as Senior Debt

111

 

iii

--------------------------------------------------------------------------------


 

Appendices

 

 

 

 

 

Appendix A

 

Lenders, Revolving Commitments and Revolving Commitment Percentages

Appendix B

 

Notice Information

 

 

 

Schedules

 

 

 

 

 

Schedule 2.3

 

Existing Letters of Credit

Schedule 5.1

 

Organization; Requisite Power and Authority; Qualification

Schedule 5.2

 

Equity Interests and Ownership

Schedule 5.11(b)

 

Real Estate Assets

Schedule 5.14

 

Capital Structure, Ownership and Tax Identification Numbers of Credit Parties

Schedule 5.22

 

Insurance Coverage

Schedule 7.1

 

Existing Indebtedness

Schedule 7.2

 

Existing Liens

Schedule 7.5

 

Existing Restrictions on Subsidiaries

Schedule 7.6

 

Existing Investments

 

 

 

Exhibits

 

 

 

 

 

Exhibit 2.1

 

Form of Funding Notice

Exhibit 2.3

 

Form of Issuance Notice

Exhibit 2.5-1

 

Form of Revolving Loan Note

Exhibit 2.5-2

 

Form of Swingline Note

Exhibit 2.8

 

Form of Conversion/Continuation Notice

Exhibit 3.3 (1-4)

 

Forms of U.S. Tax Compliance Certificates

Exhibit 6.1(c)

 

Form of Compliance Certificate

Exhibit 6.10

 

Form of Guarantor Joinder Agreement

Exhibit 10.1(c)

 

Form of Intercreditor Agreement

Exhibit 11.5

 

Form of Assignment Agreement

 

iv

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT

 

This AMENDED AND RESTATED CREDIT AGREEMENT, dated as of May 29, 2013 (as
amended, restated, increased, extended, supplemented or otherwise modified from
time to time, this “Agreement”), is entered into by and among EARTHLINK, INC., a
Delaware corporation (the “Borrower”), certain Subsidiaries of the Borrower from
time to time party hereto, as Guarantors, the Lenders from time to time party
hereto, REGIONS BANK, as administrative agent (in such capacity, “Administrative
Agent”) and collateral agent (in such capacity, “Collateral Agent”).

 

RECITALS:

 

WHEREAS, the Borrower and certain of the Guarantors are a party to that certain
Credit Agreement dated as of May 20, 2011 (as amended and modified, the
“Original Credit Agreement”), among the Borrower, such Guarantors, the Lenders
from time to time party thereto and Regions Bank, as Administrative Agent and
Collateral Agent; and

 

WHEREAS, in connection with the issuance by the Borrower of $300,000,000 of the
Senior Secured Notes, the Borrower and the Guarantors have requested that the
Lenders amend and restate the Original Credit Agreement to permit the issuance
of the Senior Secured Notes and to make certain other amendments to the Original
Credit Agreement; and

 

WHEREAS, the Lenders have agreed to amend and restate the Original Credit
Agreement on the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of these premises and the mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto covenant and agree as follows:

 

Section 1.                                          DEFINITIONS AND
INTERPRETATION

 

Section 1.1                                    Definitions.  The following terms
used herein, including in the introductory paragraph, recitals, exhibits and
schedules hereto, shall have the following meanings:

 

“Accepting Lenders” means as defined in Section 11.4(g).

 

“Acquisition”, by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of all or any substantial
portion of the property of another Person or at least a majority of the Equity
Interests of another Person, in each case whether or not involving a merger or
consolidation with such other Person and whether for cash, property, services,
assumption of Indebtedness, securities or otherwise.

 

“Acquisition Indebtedness” means as defined in Section 7.1(h).

 

“Adjusted LIBOR Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for an Adjusted LIBOR Rate Loan, the rate per
annum obtained by dividing (a) (i) the rate per annum (rounded upward to the
next whole multiple of one one-hundredth of one percent (1/100 of 1%)) equal to
the rate determined by the Administrative Agent to be the British Bankers
Association LIBOR Rate (including any successor thereto if the British Bankers
Association is no longer making such rate available, “LIBOR”) published by
Reuters (or such other commercially available source providing quotations of
LIBOR), such page currently being Reuters Screen LIBOR01 Page, for deposits (for
delivery on the first day of such period) with a term equivalent to such period
in Dollars, determined as of

 

--------------------------------------------------------------------------------


 

approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date, or (ii) in the event the rate referenced in the preceding
clause (i) does not appear on such page or service or if such page or service
shall cease to be available, the rate per annum (rounded upward to the next
whole multiple of one one-hundredth of one percent (1/100 of 1%)) equal to the
rate determined by the Administrative Agent to be the offered rate on such other
page or other service which displays an average British Bankers Association
Interest Settlement Rate for deposits (for delivery on the first day of such
period) with a term equivalent to such period in Dollars, determined as of
approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date, or (iii) in the event the rates referenced in the preceding
clauses (i) and (ii) are not available, the rate per annum (rounded upward to
the next whole multiple of one one-hundredth of one percent (1/100 of 1%)) equal
to quotation rate (or the arithmetic mean of rates) offered to first class banks
in the London interbank market for deposits (for delivery on the first day of
the relevant period) in Dollars of amounts in same day funds comparable to the
principal amount of the applicable Loan of Regions Bank or any other Lender
selected by the Administrative Agent, for which the Adjusted LIBOR Rate is then
being determined with maturities comparable to such period as of approximately
11:00 a.m. (London, England time) on such Interest Rate Determination Date, by
(b) an amount equal to (i) one, minus (ii) the Applicable Reserve Requirement.

 

“Adjusted LIBOR Rate Loan” means Loans bearing interest based on the Adjusted
LIBOR Rate.

 

“Administrative Agent” means as defined in the introductory paragraph hereto,
together with its successors and assigns.

 

“Administrative Questionnaire” means an administrative questionnaire provided by
the Lenders in a form supplied by the Administrative Agent.

 

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of any Credit Party or any of its Subsidiaries) at law
or in equity, or before or by any Governmental Authority pending against any
Credit Party or any of its Subsidiaries or any material property of any Credit
Party or any of its Subsidiaries.

 

“Affected Lender” means as defined in Section 3.1(b).

 

“Affected Loans” means as defined in Section 3.1(b).

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Agent” means each of the Administrative Agent and the Collateral Agent.

 

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders.  The aggregate principal amount of the Aggregate Revolving Commitments
in effect on the Effective Date is ONE HUNDRED THIRTY FIVE MILLION DOLLARS
($135,000,000).

 

“Agreement” means as defined in the introductory paragraph hereto.

 

“Applicable Laws” means all applicable laws, including all applicable provisions
of constitutions, statutes, rules, ordinances, regulations and orders of all
Governmental Authorities and all orders, rulings, writs and decrees of all
courts, tribunals and arbitrators.

 

2

--------------------------------------------------------------------------------


 

“Applicable Margin” means (a) from the Effective Date through the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.1(c) for the fiscal quarter ending June 30, 2013, the
percentage per annum based upon Pricing Level 3 in the table set forth below,
and (b) thereafter, the percentage per annum determined by reference to the
table set forth below using the Consolidated Net Total Leverage Ratio as set
forth in the Compliance Certificate most recently delivered to the
Administrative Agent pursuant to Section 6.1(c), with any increase or decrease
in the Applicable Margin resulting from a change in the Consolidated Net Total
Leverage Ratio becoming effective on the first Business Day immediately
following the date on which such Compliance Certificate is delivered.

 

Pricing 
Level

 

Consolidated Net Total
Leverage Ratio

 

Adjusted LIBOR Rate Loans
and Letter of Credit Fee

 

Base Rate
Loans

 

Commitment
Fee

 

 

 

 

 

 

 

 

 

 

 

1

 

< 1.50:1.0

 

2.75

%

1.75

%

0.375

%

2

 

> 1.50:1.0 but < 2.00:1.0

 

3.00

%

2.00

%

0.500

%

3

 

> 2.00:1.0 but < 2.50:1.0

 

3.25

%

2.25

%

0.500

%

4

 

> 2.50:1.0 but < 3.00:1.0

 

3.50

%

2.50

%

0.500

%

5

 

> 3.00:1.0

 

3.75

%

2.75

%

0.500

%

 

Notwithstanding the foregoing, (x) if at any time a Compliance Certificate is
not delivered by the date due in accordance therewith, then, upon the request of
the Required Lenders, Pricing Level 5 as set forth in the table above shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and shall remain in effect until
the date on which such Compliance Certificate is delivered and (y) the
determination of the Applicable Margin for any period shall be subject to the
provisions of Section 2.7(e).

 

“Applicable Reserve Requirement” means, at any time, for any Adjusted LIBOR Rate
Loan, the maximum rate, expressed as a decimal, at which reserves (including any
basic marginal, special, supplemental, emergency or other reserves) are required
to be maintained with respect thereto against “Eurocurrency liabilities” (as
such term is defined in Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time) under regulations issued from
time to time by the Board of Governors of the Federal Reserve System or other
applicable banking regulator.  Without limiting the effect of the foregoing, the
Applicable Reserve Requirement shall reflect any other reserves required to be
maintained by such member banks with respect to (a) any category of liabilities
which includes deposits by reference to which the applicable Adjusted LIBOR Rate
or any other interest rate of a Loan is to be determined, or (b) any category of
extensions of credit or other assets which include Adjusted LIBOR Rate Loans. 
An Adjusted LIBOR Rate Loan shall be deemed to constitute Eurocurrency
liabilities and as such shall be deemed subject to reserve requirements.  The
rate of interest on Adjusted LIBOR Rate Loans shall be adjusted automatically on
and as of the effective date of any change in the Applicable Reserve
Requirement.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Asset Sale” means a sale, lease, sale and leaseback, assignment, conveyance,
exclusive license (as licensor), transfer or other disposition to, or any
exchange of property with, any Person, in one transaction or a series of
transactions, of all or any part of any Credit Party’s or any of its
Subsidiaries’ businesses, assets or properties of any kind, whether real,
personal, or mixed and whether tangible or intangible, whether now owned or
hereafter acquired, created, leased or licensed, including the Equity Interests
of any Guarantor, other than (a) dispositions of surplus, obsolete or worn out
property, whether

 

3

--------------------------------------------------------------------------------


 

now owned or hereafter acquired, in the ordinary course of business;
(b) dispositions of inventory sold, and Intellectual Property licensed, in the
ordinary course of business; (c) dispositions of accounts or payment intangibles
(each as defined in the UCC) resulting from the compromise or settlement thereof
in the ordinary course of business for less than the full amount thereof;
(d) the abandonment of Intellectual Property in the ordinary course of business
to the extent the same does not individually or in the aggregate materially
affect the ability of any Credit Party to operate its business; (e) any transfer
in connection with a Restricted Payment to the extent permitted under
Section 7.4; and (f) any sale, lease, license, transfer or other disposition of
property to any Credit Party or any Subsidiary; provided, that if the transferor
of such property is a Credit Party, (i) the transferee must be a Credit Party or
(ii) to the extent such transaction constitutes an Investment, such transaction
is permitted under Section 7.6.

 

“Assignment Agreement” means an assignment agreement entered into by a Lender
and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.5(b)) and accepted by the Administrative Agent, in
substantially the form of Exhibit 11.5 or any other form approved by the
Administrative Agent.

 

“Attributable Principal Amount” means (a) in the case of Capital Leases, the
amount of Capital Lease obligations determined in accordance with GAAP, (b) in
the case of Synthetic Leases, an amount determined by capitalization of the
remaining lease payments thereunder as if it were a Capital Lease determined in
accordance with GAAP, (c) in the case of Securitization Transactions, the
outstanding principal amount of such financing, after taking into account
reserve amounts and making appropriate adjustments, determined by the
Administrative Agent in its reasonable judgment and (d) in the case of Sale and
Leaseback Transactions, the present value (discounted in accordance with GAAP at
the debt rate implied in the applicable lease) of the obligations of the lessee
for rental payments during the term of such lease.

 

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president or one of its vice presidents (or the equivalent thereof), and such
Person’s chief financial officer or treasurer.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate
in effect on such day plus ½ of one percent (0.5%) and (c) the LIBOR Index Rate
in effect on such day plus one percent (1.0%).  Any change in the Base Rate due
to a change in the Prime Rate, the Federal Funds Effective Rate or the LIBOR
Index Rate shall be effective on the effective day of such change in the Prime
Rate, the Federal Funds Effective Rate or the LIBOR Index Rate, respectively.

 

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.

 

“Borrower” means as defined in the introductory paragraph hereto.

 

“Borrowing” means (a) a borrowing consisting of simultaneous Loans of the same
Type and, in the case of Adjusted LIBOR Rate Loans, having the same Interest
Period, or (b) a borrowing of Swingline Loans, as appropriate.

 

“Business Day” means (a) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such

 

4

--------------------------------------------------------------------------------


 

state are authorized or required by law or other governmental action to close,
and (b) with respect to all notices, determinations, fundings and payments in
connection with the Adjusted LIBOR Rate or any Adjusted LIBOR Rate Loans (and in
the case of determinations, the LIBOR Index Rate), the term “Business Day” means
any day which is a Business Day described in clause (a) and which is also a day
for trading by and between banks in Dollar deposits in the London interbank
market.

 

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP (but subject to Section 1.2), is or should be accounted for as a
capital lease on the balance sheet of that Person.

 

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, any Issuing Bank or the Swingline Lender, as applicable,
as collateral for the Letter of Credit Obligations or Swingline Loans, as
applicable, or obligations of Lenders to fund participations in respect thereof,
cash or deposit account balances or, if the Administrative Agent, any Issuing
Bank or the Swingline Lender, as applicable, may agree in their sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to the Administrative Agent, such Issuing Bank and/or the
Swingline Lender, as applicable.  “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

 

“Cash Equivalents” means, as at any date of determination, any of the following:
(a) marketable securities (i) issued or directly and unconditionally guaranteed
as to interest and principal by the United States Government, or (ii) issued by
any agency of the United States the obligations of which are backed by the full
faith and credit of the United States, in each case maturing within one (1) year
after such date; (b) marketable direct obligations issued by any state of the
United States of America or any political subdivision of any such state or any
public instrumentality thereof, in each case maturing within one (1) year after
such date and having, at the time of the acquisition thereof, a rating of at
least A-1 from S&P or at least P-1 from Moody’s; (c) commercial paper maturing
no more than one (1) year from the date of creation thereof and having, at the
time of the acquisition thereof, a rating of at least A-1 from S&P or at least
P-1 from Moody’s; (d) certificates of deposit or bankers’ acceptances maturing
within one (1) year after such date and issued or accepted by any Lender or by
any commercial bank organized under the laws of the United States of America or
any state thereof or the District of Columbia that (i) is at least “adequately
capitalized” (as defined in the regulations of its primary federal banking
regulator), and (ii) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000; and (e) shares of any money market mutual fund that
(i) has substantially all of its assets invested continuously in the types of
investments referred to in clauses (a) and (b) above, (ii) has net assets of not
less than $500,000,000, and (iii) has the highest rating obtainable from either
S&P or Moody’s.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means an event or series of events by which:

 

5

--------------------------------------------------------------------------------


 

(a)                                 any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Exchange Act, except that a person or group shall be deemed to have
“beneficial ownership” of all Equity Interests that such person or group has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time (such right, an “option right”)), directly or indirectly, of
thirty-five percent (35%) or more of the Equity Interests of the Borrower
entitled to vote for members of the board of directors or equivalent governing
body of the Borrower on a fully diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right); or

 

(b)                                 during any period of twenty-four (24)
consecutive months, a majority of the members of the board of directors or other
equivalent governing body of the Borrower cease to be composed of individuals
(i) who were members of that board or equivalent governing body on the first day
of such period, (ii) whose election or nomination to that board or equivalent
governing body was approved by individuals referred to in clause (i) above
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body or (iii) whose election or nomination to
that board or other equivalent governing body was approved by individuals
referred to in clauses (i) and (ii) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body (excluding, in the case of both clause (ii) and clause (iii), any
individual whose initial nomination for, or assumption of office as, a member of
that board or equivalent governing body occurs as a result of an actual or
threatened solicitation of proxies or consents for the election or removal of
one or more directors by any person or group other than a solicitation for the
election of one or more directors by or on behalf of the board of directors).

 

“Collateral” means the collateral identified in, and at any time covered by, the
Collateral Documents.

 

“Collateral Agent” means as defined in the introductory paragraph hereto,
together with its successors and assigns.

 

“Collateral Documents” means the Pledge Agreement, the Security Agreement, the
Mortgages (if any) and all other instruments, documents and agreements delivered
by any Credit Party pursuant to this Agreement or any of the other Credit
Documents in order to grant to the Collateral Agent, for the benefit of the
holders of the Obligations, a Lien on any real, personal or mixed property of
that Credit Party as security for the Obligations.

 

“Commitment Fee” means as defined in Section 2.10(a).

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

 

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit 6.1(c).

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Capital Expenditures” means, for any period for the Borrower and
its Subsidiaries, the aggregate of all expenditures during such period
determined on a consolidated basis that, in

 

6

--------------------------------------------------------------------------------


 

accordance with GAAP, are or should be included in “purchase of property and
equipment or which should otherwise be capitalized” or similar items reflected
in the consolidated statement of cash flows of the Borrower and its
Subsidiaries.

 

“Consolidated EBITDA” means, for any period for the Borrower and its
Subsidiaries, the sum of (a) Consolidated Net Income, plus (b) to the extent
deducted in determining net income, without duplication (i) Consolidated
Interest Expense, (ii) taxes, (iii) depreciation and amortization, plus (iv) all
non-cash charges or losses, including, without limitation (1) any impairment
charge or asset write-off or write-down related to intangible assets (including
goodwill), long-lived assets and investments in debt and equity securities
pursuant to GAAP, (2) long-term incentive plan accruals and any non-cash
expenses resulting from the grant of stock options or other equity-based
incentives to any director, officer or employee of the Borrower or any other
Credit Party, (3) restructuring charges and non-recurring charges for such
period and (4) any non-cash charges or losses resulting from the application of
purchase accounting, in each case on a consolidated basis determined in
accordance with GAAP, provided that (x) for any period during which an
Acquisition has occurred, Consolidated EBITDA shall be calculated on a Pro Forma
Basis, (y) the calculation of Consolidated EBITDA shall exclude
(A) mark-to-market adjustments in the valuation of derivative obligations
resulting from the application of Statement of Financial Accounting Standards
No. 133, Accounting for Derivative Instruments and Hedging Activities and
(B) any non-cash gains or losses on foreign currency derivatives and any foreign
currency transaction non-cash gains or losses and any foreign currency exchange
translation gains or losses that arise on consolidation of integrated
operations, plus (v) non-recurring cash restructuring charges incurred following
the Effective Date in an aggregate amount not to exceed $15,000,000 during the
period of four (4) Fiscal Quarters most recently ended for which the company has
provided supporting detail acceptable to the Administrative Agent in its
reasonable discretion.  Except as otherwise expressly provided, the applicable
period shall be the four (4) consecutive Fiscal Quarters ending as of the date
of determination.

 

“Consolidated Funded Debt” means Funded Debt of the Borrower and its
Subsidiaries determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Group” means, as of any date, the Borrower and its consolidated
subsidiaries, as determined in accordance with GAAP.

 

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of four (4) consecutive
Fiscal Quarters ending as of such date to (b) Consolidated Interest Expense paid
or payable in cash for the period of four (4) consecutive Fiscal Quarters ending
as of such date.

 

“Consolidated Interest Expense” means, for any period for the Borrower and its
Subsidiaries, all interest expense on a consolidated basis determined in
accordance with GAAP, but including, in any event, the interest component under
capital leases and the implied interest component under Securitization
Transactions.  Except as expressly provided otherwise, the applicable period
shall be the four (4) consecutive Fiscal Quarters ending as of the date of
determination.

 

“Consolidated Net Income” means, for any period for the Borrower and its
Subsidiaries, net income (or loss) determined on a consolidated basis in
accordance with GAAP, excluding any extraordinary gains or losses and related
tax effects thereon.  Except as otherwise expressly provided, the applicable
period shall be the four (4) consecutive Fiscal Quarters ending as of the date
of determination.

 

“Consolidated Net Total Leverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated Funded Debt (net of unrestricted cash and Cash
Equivalents of the Borrower and its Subsidiaries maintained in the United States
in excess of $75,000,000 (but with Consolidated Funded

 

7

--------------------------------------------------------------------------------


 

Debt not to be reduced by more than $50,000,000)) (including the Loans and other
Obligations under this Agreement) as of such date to (b) Consolidated EBITDA for
the period of four (4) consecutive Fiscal Quarters ending as of such date.

 

“Consolidated Secured Leverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated Funded Debt (net of unrestricted cash and Cash
Equivalents of the Borrower and its Subsidiaries maintained in the United States
in excess of $75,000,000 (but with Consolidated Funded Debt not to be reduced by
more than $50,000,000)) that is secured by a Lien or other pledge of collateral
interest (including the Loans and other Obligations under this Agreement) as of
such date to (b) Consolidated EBITDA for the period of four (4) consecutive
Fiscal Quarters ending as of such date.

 

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

 

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit 2.8.

 

“Credit Date” means the date of a Credit Extension.

 

“Credit Document” means any of this Agreement, the Notes, the Collateral
Documents, the Fee Letter, the Intercreditor Agreement, any document executed
and delivered by the Borrower and/or any other Credit Party pursuant to which
any Aggregate Revolving Commitments are increased pursuant to Section 2.1(c),
any documents or certificates executed by the Borrower in favor of any Issuing
Bank relating to Letters of Credit, and all other documents, instruments or
agreements executed and delivered by a Credit Party for the benefit of any
Agent, any Issuing Bank or any Lender in connection herewith or therewith, and
including, for the avoidance of doubt, any Guarantor Joinder Agreement.

 

“Credit Extension” means the making of a Loan or the issuing of a Letter of
Credit.

 

“Credit Parties” means, collectively, the Borrower and the Guarantors.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

 

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

 

“Default Rate” means an interest rate equal to (a) with respect to Obligations
other than Adjusted LIBOR Rate Loans (including Base Rate Loans referencing the
LIBOR Index Rate) and the Letter of Credit Fee, the Base Rate plus the
Applicable Margin, if any, applicable to such Loans plus two percent

 

8

--------------------------------------------------------------------------------


 

(2%) per annum, (b) with respect to Adjusted LIBOR Rate Loans, the Adjusted
LIBOR Rate plus the Applicable Margin, if any, applicable to Adjusted LIBOR Rate
Loans plus two percent (2%) per annum and (c) with respect to the Letter of
Credit Fee, the Applicable Margin plus two percent (2%) per annum.

 

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (which conditions precedent, together with the applicable
default, if any, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, any Issuing Bank or the
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lenders’ obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with the applicable default, if any, shall be specifically identified
in such writing or public statement) cannot be satisfied), (c) has failed,
within three (3) Business Days after written request by the Administrative Agent
or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.16(b)) upon delivery of written
notice of such determination to the Borrower, each Issuing Bank, the Swingline
Lender and each Lender.

 

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

 

“Domestic Credit Party” means any Credit Party that is organized under the laws
of any State of the United States or the District of Columbia.

 

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.

 

“Effective Date” means May 29, 2013.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.5(b), subject to any consents and representations, if
any as may be required therein.

 

9

--------------------------------------------------------------------------------


 

“Environmental Claim” means any known investigation, written notice, notice of
violation, written claim, action, suit, proceeding, written demand, abatement
order or other written order or directive (conditional or otherwise), by any
Person arising (a) pursuant to or in connection with any actual or alleged
violation of any Environmental Law; (b) in connection with any Hazardous
Material or any actual or alleged Hazardous Materials Activity; or (c) in
connection with any actual or alleged damage, injury, threat or harm to human
health, safety, natural resources or the environment.

 

“Environmental Laws” means any and all current or future federal or state (or
any subdivision of either of them), statutes, ordinances, orders, rules,
regulations, judgments, Governmental Authorizations, or any other written
requirements of Governmental Authorities relating to (a)  any Hazardous
Materials Activity; (b) the generation, use, storage, transportation or disposal
of Hazardous Materials; or (c)  protection of human health and the environment
from pollution, in any manner applicable to any Credit Party or any of its
Subsidiaries or their respective Facilities.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Credit Party or any of
their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) personal injury resulting from exposure to any Hazardous Materials, (d) the
Release or threatened Release of any Hazardous Materials into the environment or
(e) any contract, agreement or other consensual arrangement pursuant to which
Borrower or any Subsidiary assumed liability with respect to any of the
foregoing.

 

“Equity Interests”  means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended to
the date hereof and from time to time hereafter, any successor statute, and the
regulations thereunder.

 

“ERISA Affiliate” means, as applied to any Person, (a) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(b) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member;
and (c) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (a) above or any trade or business described in
clause (b) above is a member.

 

“ERISA Event” means (a) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which notice to the PBGC has been waived by regulation);
(b) the failure to meet the minimum funding standard of Section 412 of the
Internal Revenue Code with respect to any Pension Plan (whether or not waived in
accordance with Section 412(c) of the Internal Revenue Code), the failure to
make by its due date any minimum required contribution or any required
installment under Section 430(j) of the Internal Revenue

 

10

--------------------------------------------------------------------------------


 

Code with respect to any Pension Plan or the failure to make by its due date any
required contribution to a Multiemployer Plan; (c) the provision by the
administrator of any Pension Plan pursuant to Section 4041(a)(2) of ERISA of a
notice of intent to terminate such plan in a distress termination described in
Section 4041(c) of ERISA; (d) the withdrawal from any Pension Plan with two
(2) or more contributing sponsors or the termination of any such Pension Plan,
in either case resulting in material liability pursuant to Section 4063 or 4064
of ERISA; (e) the institution by the PBGC of proceedings to terminate any
Pension Plan, or the occurrence of any event or condition reasonably likely to
constitute grounds under ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan; (f) the imposition of liability
pursuant to Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA, each case reasonably likely to result in material
liability; (g) the withdrawal of any Credit Party, any of its Subsidiaries or
any of their respective ERISA Affiliates in a complete or partial withdrawal
(within the meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer
Plan if such withdrawal is reasonably likely to result in material liability, or
the receipt by any Credit Party, any of its Subsidiaries or any of their
respective ERISA Affiliates of notice from any Multiemployer Plan that it is in
reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA, or that
it is in “critical” or “endangered” status within the meaning of
Section 103(f)(2)(G) or ERISA, or that it intends to terminate or has terminated
under Section 4041A or 4042 of ERISA, if such reorganization, insolvency or
termination is reasonably likely to result in material liability; (h) the
imposition of fines, penalties, taxes or related charges under Chapter 43 of the
Internal Revenue Code or under Section 409, Section 502(c), (i) or (l), or
Section 4071 of ERISA in respect of any Pension Plan if such fines, penalties,
taxes or related charges are reasonably likely to result in material liability;
(i) the assertion of a material claim (other than routine claims for benefits
and funding obligations in the ordinary course) against any Pension Plan other
than a Multiemployer Plan or the assets thereof, or against any Person in
connection with any Pension Plan such Person sponsors or maintains reasonably
likely to result in material liability; (j) receipt from the Internal Revenue
Service of a final written determination of the failure of any Pension Plan
intended to be qualified under Section 401(a) of the Internal Revenue Code to
qualify under Section 401(a) of the Internal Revenue Code, or the failure of any
trust forming part of any such plan to qualify for exemption from taxation under
Section 501(a) of the Internal Revenue Code; or (k) the imposition of a lien
pursuant to Section 430(k) of the Internal Revenue Code or pursuant to
Section 303(k) or 4068 of ERISA.

 

“Event of Default” means as defined in Section 9.1.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

 

“Excluded Accounts” means (a) any disbursement deposit account the funds in
which are used solely for the payment of salaries and wages, employee benefits,
workers’ compensation and similar expenses; (b) deposit accounts and securities
accounts the average daily balance (determined for the most recently completed
calendar month) in which does not at any time exceed $2,500,000 in the aggregate
for all such accounts and (c) cash collateral accounts maintained for
reimbursement of the cash-secured letters of credit set forth in Section 4(a) of
Schedule 7.1 in an amount not to exceed 105% of the aggregate face amount of
such cash-secured letters of credit outstanding at any date of determination, or
such lesser amount required to be posted by the applicable letter of credit
issuers.

 

“Excluded Property” means, with respect to any Credit Party, including any
Person that becomes a Credit Party after the Effective Date as contemplated by
Section 6.10, (a) any owned or leased real or personal property which is located
outside of the United States, (b) any personal property (including, without
limitation, motor vehicles) in respect of which perfection of a Lien is not
either (i) governed by the Uniform Commercial Code or (ii) effected by
appropriate evidence of the Lien being filed in either the United States
Copyright Office or the United States Patent and Trademark Office, unless
reasonably

 

11

--------------------------------------------------------------------------------


 

requested by the Administrative Agent at the direction of the Required Lenders,
(c) the Equity Interests of any Foreign Subsidiary of a Credit Party in excess
of sixty-six percent (66%) of the issued and outstanding voting Equity Interests
of such Foreign Subsidiary, (d) any property which, subject to the terms of
Section 7.3, is subject to a Lien of the type described in
Section 7.2(m) pursuant to documents which prohibit such Credit Party from
granting any other Liens in such property, (e) any leasehold interest of any
Credit Party, (f) any real property of any Credit Party owned in fee simple that
has a fair market value of less than $1,000,000, in any individual instance,
(g) any certificates, licenses and other authorizations issued by any
Governmental Authority to the extent that Applicable Laws prohibit the granting
of a security interest therein; (h) any property to the extent that the grant of
a security interest therein would violate Applicable Law, require a consent not
obtained of any Governmental Authority, or constitute a breach of or default
under, or result in the termination of or require a consent not obtained under,
any contract, lease, license or other agreement evidencing or giving rise to
such property, or result in the invalidation thereof or provide any party
thereto with a right of termination (other than to the extent that any such term
would be rendered ineffective pursuant to Section 9-406, 9-407, 9-408 or 9-409
of the applicable UCC or any other Applicable Law or principles of equity),
(i) Excluded Accounts, (j) any Intellectual Property if the grant of a security
interest therein would result in the invalidation of the Credit Party’s interest
therein, (k) to the extent a grant of security interest therein is prohibited
under the terms of the Federal Stimulus Grant Funds program, any item of
property or asset the purchase of which was financed using Federal Stimulus
Grant Funds that are subject to any security interest granted in connection with
any Federal Stimulus Grant Funds, and (l) proceeds and products of any and all
of the foregoing excluded property described in clauses (a) through (j) above
only to the extent such proceeds and products would constitute property or
assets of the type described in clauses (a) through (k) above; provided,
however, that (x) the security interest granted to the Collateral Agent under
the Security Agreement or any other Credit Document shall attach immediately to
any asset of any Grantor at such time as such asset ceases to meet any of the
criteria for “Excluded Property” described in any of the foregoing clauses
(a) through (k) above and (y) to the extent that any of the foregoing property
described in clauses (a) through (l) are pledged as collateral to secure the
Senior Secured Notes or any Permitted Senior Secured Indebtedness, such type of
property shall not constitute “Excluded Property” hereunder so long as such
property is pledged to secure the Senior Secured Notes or such Permitted Senior
Secured Indebtedness, as applicable.

 

“Excluded Subsidiaries” means any Regulated Subsidiary (other than an Immaterial
Subsidiary) that has not received all necessary regulatory approvals to become a
Guarantor hereunder.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant under a Credit Document by such Guarantor of a
security interest to secure, such Swap Obligation (or any guarantee thereof) is
or becomes illegal under the Commodity Exchange Act (or the application or
official interpretation thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to Section 8.8 hereof and
any and all guarantees of such Guarantor’s Swap Obligations by other Credit
Parties) at the time the Guaranty of such Guarantor, or grant by such Guarantor
of a security interest, becomes effective with respect to such Swap Obligation. 
If a Swap Obligation arises under a Master Agreement governing more than one
Hedge Agreement, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to Hedge Agreements for which such Guaranty or
security interest becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political

 

12

--------------------------------------------------------------------------------


 

subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Revolving Commitment pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Loan or Revolving Commitment (other than
pursuant to an assignment request by the Borrower under Section 2.17 or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 3.3, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 3.3(f) and (d) any U.S. federal withholding Taxes imposed under FATCA.

 

“Existing Letters of Credit” means those Letters of Credit outstanding on the
Effective Date and identified on Schedule 2.3.

 

“Facility” means any real property including all buildings, fixtures or other
improvements located on such real property now, hereafter or heretofore owned,
leased, operated or used by the Borrower or any of its Subsidiaries or any of
their respective predecessors.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b) of the Internal Revenue
Code.

 

“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher one
one-hundredth of one percent (1/100 of 1%)) equal to the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided, (a) if such day is not a Business Day, the Federal Funds
Effective Rate for such day shall be such rate on such transactions on the next
preceding Business Day as so published on the next succeeding Business Day, and
(b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Effective Rate for such day shall be the average rate charged to
Regions Bank or any other Lender selected by the Administrative Agent on such
day on such transactions as determined by the Administrative Agent.

 

“Federal Stimulus Grant Funds” means any proceeds awarded to the Borrower or any
of its Subsidiaries by the United States Department of Commerce or any other
federal governmental agency pursuant to the American Recovery and Reinvestment
Act of 2009 or other similar legislation.

 

“Fee Letter” means that certain letter agreement dated May 13, 2013 among the
Borrower, Regions Bank and Regions Capital Markets, a division of Regions Bank.

 

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer of the Borrower that such financial statements fairly
present, in all material respects, the financial condition of the Consolidated
Group as at the dates indicated and the results of their operations and their
cash flows for the periods indicated, subject to changes resulting from audit
and normal year-end adjustments.

 

“First-Tier Foreign Subsidiary” means any Foreign Subsidiary whose Equity
Interests are owned directly by a Domestic Credit Party.

 

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

 

13

--------------------------------------------------------------------------------


 

“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on December 31 of each calendar year.

 

“Flood Hazard Property” means any Real Estate Asset subject to a mortgage or
deed of trust in favor of the Collateral Agent, for the benefit of the holders
of the Obligations, and located in an area designated by the Federal Emergency
Management Agency as having special flood or mud slide hazards.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Bank, such Defaulting Lender’s Revolving Commitment
Percentage of the outstanding Letter of Credit Obligations with respect to
Letters of Credit issued by such Issuing Bank other than Letter of Credit
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof, and (b) with respect to the Swingline Lender, such Defaulting
Lender’s Revolving Commitment Percentage of outstanding Swingline Loans made by
the Swingline Lender other than Swingline Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“Funded Debt” means, as to any Person at a particular time, without duplication,
all of the following, whether or not included as indebtedness or liabilities in
accordance with GAAP:

 

(a)                                 all obligations for borrowed money, whether
current or long-term (including the Obligations hereunder), all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments and all Indebtedness in the form of an earnout or other similar
contingent obligation incurred in connection with an Acquisition to the extent
such earnout or other similar contingent obligation is required to be set forth
as a liability on the balance sheet of such Person;

 

(b)                                 all purchase money indebtedness (including
indebtedness and obligations in respect of conditional sales and title retention
arrangements, except for customary conditional sales and title retention
arrangements with suppliers that are entered into in the ordinary course of
business) and all indebtedness and obligations in respect of the deferred
purchase price of property or services;

 

(c)                                  all obligations under letters of credit
(including standby and commercial), bankers’ acceptances and similar instruments
(including bank guaranties);

 

(d)                                 the Attributable Principal Amount of Capital
Leases, Synthetic Leases and Securitization Transactions;

 

(e)                                  all preferred stock and comparable equity
interests providing for mandatory redemption, sinking fund or other like
payments;

 

14

--------------------------------------------------------------------------------


 

(f)                                   Support Obligations in respect of Funded
Debt of another Person; and

 

(g)                                  Funded Debt of any partnership or joint
venture or other similar entity in which such Person is a general partner or
joint venturer, and, as such, has personal liability for such obligations, but
only to the extent there is recourse to such Person for payment thereof.

 

For purposes hereof, the amount of Funded Debt shall be determined (i) based on
the outstanding principal amount in the case of borrowed money indebtedness
under clause (a) and purchase money indebtedness and the deferred purchase
obligations under clause (b), (ii) based on the maximum amount available to be
drawn in the case of letter of credit obligations and the other obligations
under clause (c), and (iii) based on the amount of Funded Debt that is the
subject of the Support Obligations in the case of Support Obligations under
clause (f).

 

“Funding Notice” means a notice substantially in the form of Exhibit 2.1.

 

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, accounting principles generally accepted in the United States in
effect as of the date of determination thereof.

 

“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

 

“Guaranteed Obligations” means as defined in Section 8.1(a).

 

“Guarantor Joinder Agreement” means a Guarantor Joinder Agreement substantially
in the form of Exhibit 6.10 delivered by a Credit Party pursuant to
Section 6.10.

 

“Guarantors” means (a) each Person identified on the signature pages hereto (or,
if applicable, a Guarantor Joinder Agreement) as a “Guarantor”, (b) each other
Person that becomes a Guarantor pursuant to the terms hereof, and (c) with
respect to (i) obligations under any Secured Hedge Agreements, (ii) obligations
under any Secured Treasury Management Agreements and (iii) Swap Obligations of a
Specified Credit Party (determined before giving effect to Section 8.1 and 8.8)
under the Guaranty hereunder, the Borrower, in each case together with their
successors and permitted assigns.  The term “Guarantors” shall not include any
Excluded Subsidiary.

 

“Guaranty” means the guaranty of each Guarantor set forth in Section 8.

 

“Hazardous Materials” means any hazardous substances defined by the
Comprehensive Environmental Response Compensation and Liability Act, 42 USCA
9601, et. seq., as amended (“CERCLA”), including any hazardous waste as defined
under 40 C.F.R. Parts 260-270, gasoline or petroleum (including crude oil or any
fraction thereof), asbestos or polychlorinated biphenyls.

 

15

--------------------------------------------------------------------------------


 

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

 

“Hedge Agreement” means any agreement evidencing, memorializing or confirming
Hedging Obligations of a Person.

 

“Hedge Bank” means any Person in its capacity as a party to a Hedge Agreement
with the Borrower or any Subsidiary provided that (a) at the time such Person
enters into such Hedge Agreement, such Person is a Lender or an Affiliate of a
Lender, or (b) such Hedge Agreement exists on the Effective Date and such Person
is a Lender or an Affiliate of a Lender on the Effective Date.

 

“Hedging Obligations” of any Person means any and all obligations and
liabilities of such Person, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired under (a) any and all Hedging
Transactions, (b) any and all cancellations, buy backs, reversals, terminations
or assignments of any Hedging Transactions and (c) any and all renewals,
extensions and modifications of any Hedging Transactions and any and all
substitutions for any Hedging Transactions.

 

“Hedging Transaction” of any Person means (a) any transaction (including an
agreement with respect to any such transaction) now existing or hereafter
entered into by such Person that is a rate swap transaction, swap option, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap or option, bond option, interest rate option, foreign exchange
transaction, cap transaction, floor transaction, collar transaction, currency
swap transaction, cross-currency rate swap transaction, currency option, spot
transaction, credit protection transaction, credit swap, credit default swap,
credit default option, total return swap, credit spread  transaction, repurchase
transaction, reverse repurchase transaction, buy/sell-back transaction,
securities lending transaction,  or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether or not any such transaction is governed by or subject to any master
agreement and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

 

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
Applicable Laws relating to any Lender which are currently in effect or, to the
extent allowed under such Applicable Laws, which may hereafter be in effect and
which allow a higher maximum nonusurious interest rate than Applicable Laws now
allow.

 

“Immaterial Subsidiary” means any Subsidiary of the Borrower that has not
already become a Guarantor hereunder that (a) at any time (i) has Consolidated
EBITDA attributable to such Subsidiary for the period of four consecutive Fiscal
Quarters most recently ended in an amount less than five percent (5.0%) of
Consolidated EBITDA for such period and (ii) holds assets with an aggregate fair
market value of less than five percent (5.0%) of the aggregate fair market value
of the total assets of the Consolidated Group and (b) when taken together with
other Subsidiaries that are not Guarantors hereunder, (x) has Consolidated
EBITDA attributable to such Subsidiary for the period of four consecutive Fiscal
Quarters then ended in an amount less than five percent (5.0%) Consolidated
EBITDA for such period and (y)

 

16

--------------------------------------------------------------------------------


 

holds assets with an aggregate fair market value of less than five percent
(5.0%) of the aggregate fair market value of the total assets of the
Consolidated Group.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)                                 all Funded Debt; and

 

(b)                                 net obligations under any Hedge Agreement.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes imposed on or with
respect to any payment made by or on account of any obligation of any Credit
Party under any Credit Document.

 

“Indemnitee” means as defined in Section 11.2(b).

 

“Index Rate Determination Date” means the Effective Date and the first Business
Day of each calendar month thereafter; provided, however, that, solely for
purposes of the definition of Base Rate, Index Rate Determination Date means the
date of determination of the Base Rate.

 

“Intellectual Property” means all trademarks, service marks, trade names,
copyrights, patents, patent rights, franchises, licenses and other intellectual
property rights.

 

“Intercreditor Agreement” means that certain Pari Passu Intercreditor Agreement,
dated as of May 29, 2013 among Regions Bank, as administrative agent for the
initial credit agreement secured parties, Regions Bank, as the 2020 notes
collateral agent, Regions Bank, as the 2020 notes authorized representative and
each additional collateral agent and authorized representative form time to time
party thereto and consented to by the Borrower, substantially in the form of
Exhibit 10.1(c), as amended or modified from time to time in accordance with the
terms thereof.

 

“Interest Payment Date” means with respect to (a) any Base Rate Loan and any
Swingline Loan, the last Business Day of each calendar quarter, commencing on
the first such date to occur after the Effective Date and the Revolving
Commitment Termination Date; and (b) any Adjusted LIBOR Rate Loan, the last day
of each Interest Period applicable to such Loan; provided, in the case of each
Interest Period of longer than three (3) months “Interest Payment Date” shall
also include each date that is three (3) months, or an integral multiple
thereof, after the commencement of such Interest Period.

 

“Interest Period” means, in connection with an Adjusted LIBOR Rate Loan, an
interest period of one (1), two (2), three (3) or six (6) months, as selected by
the Borrower in the applicable Funding Notice or Conversion/Continuation Notice,
(a) initially, commencing on the Credit Date or Conversion/Continuation Date
thereof, as the case may be; and (b) thereafter, commencing on the day on which
the immediately preceding Interest Period expires; provided, (i) if an Interest
Period would otherwise expire on a day that is not a Business Day, such Interest
Period shall expire on the next succeeding Business Day unless no further
Business Day occurs in such month, in which case such Interest Period shall
expire on the immediately preceding Business Day; (ii) any Interest Period that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of a calendar month and
(iii) no Interest Period with respect to any portion of the Revolving Loans
shall extend beyond the Revolving Commitment Termination Date.

 

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two (2) Business Days prior to the first day of such Interest
Period.

 

17

--------------------------------------------------------------------------------


 

“Internal Revenue Code” means the Internal Revenue Code of 1986.

 

“Investment” means (a) any direct or indirect purchase or other acquisition by
the Borrower or any of its Subsidiaries of, or of a beneficial interest in, any
of the Securities of any other Person (other than another Credit Party); (b) any
direct or indirect redemption, retirement, purchase or other acquisition for
value, by any Subsidiary of the Borrower from any Person (other than the
Borrower), of any Equity Interests of such Person; (c) any direct or indirect
loan, advance (other than advances to employees for moving, entertainment and
travel expenses, drawing accounts and similar expenditures in the ordinary
course of business) or capital contributions by the Borrower or any of its
Subsidiaries to any other Person (other than another Credit Party), including
all indebtedness and accounts receivable from that other Person that are not
current assets or did not arise from sales to that other Person in the ordinary
course of business and (d) all investments consisting of any exchange-traded or
over the counter derivative transaction, including any Hedge Agreement.  The
amount of any Investment shall be the original cost of such Investment of the
type described in clauses (a), (b) and (c), plus the cost of all additions
thereto, without any adjustments for increases or decreases in value, or
write-ups, write-downs or write-offs with respect to such Investment, minus
amounts returned in cash in respect of such Investment.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance of such Letter of Credit).

 

“Issuance Notice” means an Issuance Notice substantially in the form of
Exhibit 2.3.

 

“Issuing Banks” means Regions Bank and other Lenders designated by the Borrower
and who have agreed to act as an Issuing Bank hereunder, each in its capacity as
issuer of Letters of Credit hereunder, together with its permitted successors
and assigns in such capacity and “Issuing Bank” means any one of the foregoing.

 

“ITC^Deltacom” means ITC^Deltacom, Inc., a Delaware corporation.

 

“ITC^Deltacom Notes” means, collectively, those certain 10.5% senior secured
notes due 2016 issued by ITC^Deltacom under the ITC^Deltacom Indenture.

 

“ITC^Deltacom Indenture” means that certain indenture dated as of April 9, 2010
by and among ITC^Deltacom, certain guarantors party thereto and The Bank of New
York Mellon Trust Company, N.A.

 

“Joint Lead Arrangers” means Regions Capital Markets, a division of Regions
Bank, and Fifth Third Bank.

 

“Lenders” means the Persons with loans and commitments hereunder shown on
Appendix A, as updated from time to time to reflect an increase in or
termination of commitments, together with successors and assigns in accordance
with the provisions hereof.  Unless context requires otherwise, the term
“Lenders” shall include the Swingline Lender.

 

“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit.

 

“Letter of Credit Fees” means as defined in Section 2.10(b)(i).

 

18

--------------------------------------------------------------------------------


 

“Letter of Credit Borrowing” means any extension of credit resulting from a
drawing under any Letter of Credit that has not been reimbursed or refinanced as
a Borrowing of Revolving Loans.

 

“Letter of Credit Obligations” means, at any time, the sum of (a) the maximum
amount available to be drawn under Letters of Credit then outstanding, assuming
compliance with all requirements for drawings referenced therein, plus (b) the
aggregate amount of all drawings under Letters of Credit that have not been
reimbursed by the Borrower, including Letter of Credit Borrowings.  For all
purposes of this Agreement, (i) amounts available to be drawn under Letters of
Credit will be calculated as provided in Section 1.3(i), and (ii) if a Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.

 

“Letter of Credit Sublimit” means, as of any date of determination, the lesser
of (a) THIRTY MILLION DOLLARS ($30,000,000) and (b) the aggregate unused amount
of the Revolving Commitments then in effect.

 

“Letter of Credit Usage” means, as at any date of determination, the sum of
(a) the maximum aggregate amount which is, or at any time thereafter may become,
available for drawing under all Letters of Credit then outstanding, and (b) the
aggregate amount of all drawings under Letters of Credit honored by any Issuing
Bank and not theretofore reimbursed by or on behalf of the Borrower.

 

“LIBOR Index Rate” means, for any interest rate calculation with respect to a
Base Rate Loan on any date, (a) the rate per annum (rounded upward to the next
whole multiple of one sixteenth of one percent (1/16 of 1%)) equal to the rate
determined by the Administrative Agent to be the offered rate which appears on
the page of the Reuters Screen which displays an average British Bankers
Association Interest Settlement Rate (such page currently being Reuters Screen
LIBOR Page) for deposits (for delivery on the first day of such period) with a
term of one month commencing that day in Dollars, determined two (2) Business
Days prior to such date as of approximately 11:00 a.m. (London, England time) on
such day, or (b) in the event the rate referenced in the preceding clause
(a) does not appear on such page or service or if such page or service shall
cease to be available, the rate per annum (rounded upward to the next whole
multiple of one sixteenth of one percent (1/16 of 1%)) equal to the rate
determined by the Administrative Agent to be the offered rate on such other
page or other service which displays an average British Bankers Association
Interest Settlement Rate for deposits (for delivery on the first day of such
period) with a term of one month in Dollars, determined two Business Days prior
to such date as of approximately 11:00 a.m. (London, England time) on such day,
or (c) in the event the rates referenced in the preceding clauses (a) and
(b) are not available, the rate per annum (rounded upward to the next whole
multiple of one sixteenth of one percent (1/16 of 1%)) equal to quotation rate
(or the arithmetic mean of rates) offered to first class banks in the London
interbank market for deposits (for delivery on the first day of the relevant
period) in Dollars of amounts in same day funds comparable to the principal
amount of the applicable Loan of Regions Bank or any other Lender selected by
the Administrative Agent, for which the  LIBOR Index Rate is then being
determined with maturities comparable to such period as of approximately
11:00 a.m. (London, England time).

 

“LIBOR Index Rate Loan” means Loans bearing interest based on the LIBOR Index
Rate.

 

“LIBOR Loan” means Adjusted LIBOR Rate Loans or LIBOR Index Rate Loans, as
applicable.

 

“Lien” means (a) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease or license in the nature thereof) and any option, trust or

 

19

--------------------------------------------------------------------------------


 

other preferential arrangement having the practical effect of any of the
foregoing, and (b) in the case of Securities, any purchase option, call or
similar right of a third party with respect to such Securities.

 

“Liquidity” means the sum of (a) unrestricted cash of the Credit Parties plus
(b) availability existing under the Aggregate Revolving Commitments that is
actually available to be drawn.

 

“Loan” means any Revolving Loan or Swingline Loan, and the Base Rate Loans and
LIBOR Loans comprising such Loans.

 

“Loan Modification Agreement” means as defined in Section 11.4(g).

 

“Loan Modification Offer” means as defined in Section 11.4(g)

 

“Margin Stock” means as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.

 

“Material Adverse Effect” means any effect, event, condition, action, omission,
change or state of facts that, individually or in the aggregate, has resulted
in, or could reasonably be expected to result in, a material adverse effect with
respect to (a) the business operations, properties, assets, or condition
(financial or otherwise) of the Borrower and its Subsidiaries taken as a whole;
(b) the ability of the Credit Parties, taken as a whole, to fully and timely
perform the Obligations; (c) the legality, validity, binding effect, or
enforceability against a Credit Party of a Credit Document to which it is a
party; (d) the value of the whole or any material part of the Collateral or the
priority of Liens in the Collateral in favor of the Collateral Agent for the
holders of the Obligations; or (e) the rights, remedies and benefits available
to, or conferred upon, any Agent and any Lender or any holder of Obligations
under any Credit Document.

 

“Moody’s” means Moody’s Investor Services, Inc., together with its successors.

 

“Mortgaged Property” means any Real Estate Asset that is owned by a Credit Party
and is subject to a Mortgage.

 

“Mortgages” means the mortgages, deeds of trust or deeds to secure debt that
purport to grant to the Collateral Agent, for the benefit of the holders of the
Obligations, a security interest in the fee interest of any Credit Party in any
Mortgaged Property.

 

“Multiemployer Plan” means any “multiemployer plan” as defined in Section 3(37)
of ERISA which is sponsored, maintained or contributed to by, or required to be
contributed to by, any Credit Party or any of their ERISA Affiliates or with
respect to which any Credit Party or any of their ERISA Affiliates previously
sponsored, maintained or contributed to or was required to contributed to, and
still has  liability.

 

“Non-Consenting Lender” means as defined in Section 2.17.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Note” means a Revolving Loan Note or a Swingline Note.

 

“Obligations” means all obligations, indebtedness and other liabilities of every
nature of each Credit Party from time to time owed to the Agents (including
former Agents), any Issuing Bank, the Lenders (including former Lenders in their
capacity as such) or any of them, the Hedge Banks and the

 

20

--------------------------------------------------------------------------------


 

Treasury Management Banks, under any Credit Document, Secured Hedge Agreement or
Secured Treasury Management Agreement, together with all renewals, extensions,
modifications or refinancings of any of the foregoing, whether for principal,
interest (including interest which, but for the filing of a petition in
bankruptcy with respect to such Credit Party, would have accrued on any
Obligation, whether or not a claim is allowed against such Credit Party for such
interest in the related bankruptcy proceeding), reimbursement of amounts drawn
under Letters of Credit, payments for early termination of Hedge Agreements,
fees, expenses, indemnification or otherwise; provided, however, that the
“Obligations” of a Credit Party shall exclude any Excluded Swap Obligations with
respect to such Credit Party.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Organizational Documents” means (a) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (b) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (c) with respect to any general partnership, its partnership
agreement, as amended, and (d) with respect to any limited liability company,
its articles of organization, certificate of formation or comparable documents,
as amended, and its operating agreement, as amended.  In the event any term or
condition of this Agreement or any other Credit Document requires any
Organizational Document to be certified by a secretary of state or similar
governmental official, the reference to any such “Organizational Document” shall
only be to a document of a type customarily certified by such governmental
official.

 

“Original Credit Agreement” means as defined in the recitals hereto.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.17).

 

“Outstanding Amount” means (a) with respect to Revolving Loans and Swingline
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any Borrowings and prepayments or repayments of Revolving Loans
and Swingline Loans, as the case may be, occurring on such date and (b) with
respect to any Letter of Credit Obligations on any date, the aggregate
outstanding amount of such Letter of Credit Obligations on such date after
giving effect to any Credit Extension with respect to a Letter of Credit
occurring on such date and any other changes in the amount of the Letter of
Credit Obligations as of such date, including as a result of any reimbursements
by (or on account of) the Borrower of any drawing under any Letter of Credit.

 

“Participant” means as defined in Section 11.5(d).

 

“Participant Register” means as defined in Section 11.5(d).

 

“Patriot Act” means as defined in Section 5.15(f).

 

21

--------------------------------------------------------------------------------


 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Pension Plan” means any “employee pension benefit plan” as defined in
Section 3(2) of ERISA other than a Multiemployer Plan, which is subject to
Section 412 of the Internal Revenue Code or Section 302 of ERISA and which is
sponsored, maintained or contributed to by, or required to be contributed to by,
any Credit Party or any of their ERISA Affiliates or with respect to which any
Credit Party or any of their ERISA Affiliates previously sponsored, maintained
or contributed to, or was required to contribute to, and still has liability.

 

“Permitted Acquisition” means any Acquisition that satisfies the following
conditions:

 

(a)                                the Property acquired (or the Property of the
Person acquired) in such Acquisition is a business permitted under Section 7.13;

 

(b)                                in the case of an Acquisition of the Equity
Interests, the board of directors (or other comparable governing body) of such
other Person shall have approved the Acquisition; and

 

(c)                                 (i) no Default or Event of Default shall
exist and be continuing immediately before or immediately after giving effect
thereto, (ii) the representations and warranties made by the Credit Parties in
each Credit Document shall be true and correct in all material respects as if
made on the date of such Acquisition (after giving effect thereto) except to the
extent such representations and warranties expressly relate to an earlier date,
(iii) after giving effect thereto on a Pro Forma Basis, (1) the Credit Parties
shall be in compliance with the Consolidated Interest Coverage Ratio set forth
in Section 7.8(a) and (2) the Consolidated Net Total Leverage Ratio shall not
exceed 3.00:1.0 and (iv) at least five (5) Business Days prior to the
consummation of such Acquisition, an Authorized Officer of the Borrower shall
provide a compliance certificate, in form and substance satisfactory to the
Administrative Agent, affirming compliance with each of the items set forth in
clauses (a) through (c) hereof.

 

“Permitted Amendments” means as defined in Section 11.4(g).

 

“Permitted Liens” means each of the Liens permitted pursuant to Section 7.2.

 

“Permitted Refinancing” means any extension, renewal or replacement of any
existing Indebtedness so long as any such renewal, refinancing and extension of
such Indebtedness (a) has market terms and conditions, (b) has an average life
to maturity that is greater than or equal to that of the Indebtedness being
extended, renewed or refinanced, (c) does not include an obligor that was not an
obligor with respect to the Indebtedness being extended, renewed or refinanced,
(d) remains subordinated, if the Indebtedness being refinanced or extended was
subordinated to the prior payment of the Obligations, such extended, renewed or
refinanced Indebtedness, (e) does exceed in a principal amount the Indebtedness
being renewed, extended or refinanced plus reasonable fees and expenses incurred
in connection therewith, and (f) is not incurred, created or assumed, if any 
Default or Event of Default has occurred and continues to exist or would result
therefrom.

 

“Permitted Senior Secured Indebtedness” means any senior secured Indebtedness of
the Borrower (and senior secured guaranties thereof by any Guarantor) which
satisfies the following requirements:  (a) the Borrower shall have delivered to
the Administrative Agent the documents related thereto prior to the incurrence
of such Indebtedness, including a joinder agreement to the Intercreditor
Agreement, (b) the final maturity thereof is no earlier than ninety-one (91)
days following the Revolving Commitment Termination Date, (c) the documents
related thereto do not contain any financial maintenance covenants (or defaults
having the same effect as a financial maintenance covenant) that are more
restrictive than the

 

22

--------------------------------------------------------------------------------


 

financial maintenance covenants hereunder, (d) there are no scheduled
amortization, mandatory redemption or sinking fund provisions or similar
provisions prior to the maturity of such Indebtedness in excess of five percent
(5%) of the initial principal thereof per year and (e) the other terms and
conditions of each incurrence of such Indebtedness shall be no more onerous or
restrictive on the Borrower and its Subsidiaries, taken as a whole, than the
terms and conditions contained in this Agreement.

 

“Permitted Senior Unsecured Indebtedness” means any senior unsecured
Indebtedness of the Borrower (and senior unsecured guaranties thereof by any
Guarantor) which satisfies the following requirements:  (a) the Borrower shall
have delivered to the Administrative Agent the documents related thereto prior
to the incurrence of such Indebtedness, (b) the final maturity thereof is no
earlier than ninety-one (91) days following the Revolving Commitment Termination
Date, (c) the documents related thereto do not contain (i) any financial
maintenance covenants (or defaults having the same effect as a financial
maintenance covenant) that are more restrictive than the financial maintenance
covenants hereunder or (ii) any cross-default provisions to the credit
facilities established under this Agreement or any other Credit Documents (other
than cross payment default provisions), (d) there are no scheduled amortization,
mandatory redemption or sinking fund provisions or similar provisions prior to
the maturity of such Indebtedness in excess of five percent (5)% of the initial
principal thereof per year and (e) the other terms and conditions of each
incurrence of such Indebtedness shall be no more onerous or restrictive on the
Borrower and its Subsidiaries, taken as a whole, than the terms and conditions
contained in this Agreement.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Pledge Agreement” means the amended and restated pledge agreement dated as of
the Effective Date given by the Credit Parties, as pledgors, to the Collateral
Agent for the benefit of the holders of the Secured Obligations (as defined
therein), and any other pledge agreements that may be given by any Person
pursuant to the terms hereof, in each case as the same may be amended and
modified from time to time.

 

“Platform” means as defined in Section 11.1(d).

 

“Prime Rate” means the per annum rate which the Administrative Agent publicly
announces from time to time to be its prime lending rate, as in effect from time
to time.  The Administrative Agent’s prime lending rate is a reference rate and
does not necessarily represent the lowest or best rate charged to customers.

 

“Principal Office” means, for the Administrative Agent, the Swingline Lender and
each Issuing Bank, such Person’s “Principal Office” as set forth on Appendix B,
or such other office as it may from time to time designate in writing to the
Borrower and each Lender.

 

“Pro Forma Basis” means, with respect to any transaction, for determining
compliance with the covenants hereunder and pricing (including for purposes of
determining the Applicable Margin), that such transaction shall be deemed to
have occurred as of the first day of the period of four (4) consecutive Fiscal
Quarters ending as of the end of the most recent Fiscal Quarter for which annual
or quarterly financial statements shall have been delivered in accordance with
the provisions hereof.  Further, for purposes of making calculations on a Pro
Forma Basis hereunder, (a) in the case of any Asset Sale, (i) income statement
items (whether positive or negative) attributable to the property, entities or
business units that are the subject of such Asset Sale shall be excluded to the
extent relating to any period prior to the date thereof and (ii) Indebtedness
paid or retired in connection with such Asset Sale shall be deemed to have been
paid and retired as of the first day of the applicable period; and (b) in the
case of any

 

23

--------------------------------------------------------------------------------


 

Acquisition, merger or consolidation, (i) income statement items (whether
positive or negative) attributable to the property, entities or business units
that are the subject thereof shall be included to the extent relating to any
period prior to the date thereof, (ii) Indebtedness incurred or repaid in
connection with such Acquisition, merger or consolidation, shall be deemed to
have been incurred or repaid as of the first day of the applicable period (and
interest expense shall be imputed for the applicable period assuming prevailing
interest rates hereunder) and (iii) cost savings that have been realized since
the consummation of such Acquisition, merger or consolidation shall be deemed to
have been achieved as of the first day of the applicable period.

 

“Property” means an interest of any kind in any property or asset, whether real,
personal or mixed, and whether tangible or intangible.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Credit
Party that, at the time the Guaranty (or grant of security interest, as
applicable) becomes or would become effective with respect to such Swap
Obligation, has total assets exceeding $10,000,000 or such other Credit Party as
constitutes an “eligible contract participant” under the Commodity Exchange Act
and which may cause another Person to qualify as an “eligible contract
participant” with respect to such Swap Obligation at such time by entering into
a keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Real Estate Asset” means, at any time of determination, any fee interest then
owned by any Credit Party in any real property.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

 

“Refunded Swingline Loans” means as defined in Section 2.2(b)(iii).

 

“Register” means as defined in Section 11.5(c).

 

“Regulated Subsidiary” means any wholly-owned Subsidiary of the Borrower for
which regulatory approval is required prior to its becoming a Credit Party
hereunder.

 

“Reimbursement Date” means as defined in Section 2.3(d).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

 

“Removal Effective Date” means as defined in Section 10.6(b).

 

“Required Approval” means as defined in Section 11.4(g).

 

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
representing more than fifty percent (50%) of the Revolving Credit Exposures of
all Lenders.  The Revolving Credit Exposure of any Defaulting Lender shall be
disregarded in determining Required Lenders at any time;

 

24

--------------------------------------------------------------------------------


 

provided that the amount of any participation in any Swingline Loan and any
unreimbursed drawing of any Letter of Credit that such Defaulting Lender has
failed to fund that have not been reallocated to and funded by another Lender
shall be deemed to be held by the Lender that is the Swingline Lender or the
applicable Issuing Bank, as the case may be, in making such determination.

 

“Resignation Effective Date” means as defined in Section 10.6(a).

 

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of Equity Interests of the
Borrower now or hereafter outstanding, except a dividend payable solely in
shares of that class of Equity Interests to the holders of that class; (b) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of Equity
Interests of the Borrower now or hereafter outstanding; (c) any payment made to
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire shares of any class of Equity Interests of the Borrower
or the Borrower now or hereafter outstanding; and (d) any payment or prepayment
of principal of, premium, if any, or interest on, or redemption, purchase,
retirement, defeasance (including in-substance or legal defeasance), sinking
fund or similar payment with respect to, any Indebtedness subordinated in right
of payment to the Obligations.

 

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in Letter of Credit Obligations and Swingline Loans at
such time.

 

“Revolving Commitment” means the commitment of a Lender to make or otherwise
fund any Revolving Loan and to acquire participations in Letters of Credit and
Swingline Loans hereunder and “Revolving Commitments” means such commitments of
all Lenders in the aggregate.  The amount of each Lender’s Revolving Commitment,
if any, is set forth on Appendix A or in the applicable Assignment Agreement,
subject to any adjustment or reduction pursuant to the terms and conditions
hereof.  The aggregate amount of the Revolving Commitments as of the Effective
Date is ONE HUNDRED THIRTY FIVE MILLION DOLLARS ($135,000,000).

 

“Revolving Commitment Percentage” means, for each Lender, a fraction (expressed
as a percentage carried to the ninth decimal place), the numerator of which is
such Lender’s Revolving Commitment and the denominator of which is Aggregate
Revolving Commitments.  The initial Revolving Commitment Percentages are set
forth on Appendix A.

 

“Revolving Commitment Period” means the period from and including the Effective
Date to the earlier of (a) (i) in the case of Revolving Loans and Swingline
Loans, the Revolving Commitment Termination Date or (ii) in the case of the
Letters of Credit, the expiration date thereof, or (b) in each case, the date on
which the Revolving Commitments shall have been terminated as provided herein.

 

“Revolving Commitment Termination Date” means the earliest to occur of
(a) May 29, 2017; (b) the date the Revolving Commitments are permanently reduced
to zero pursuant to Section 2.11(b); and (c) the date of the termination of the
Revolving Commitments pursuant to Section 9.2.

 

“Revolving Loan” means a Loan made by a Lender to the Borrower pursuant to
Section 2.1(a).

 

“Revolving Loan Note” means a promissory note in the form of Exhibit 2.5-1, as
it may be amended, supplemented or otherwise modified from time to time.

 

“Revolving Obligations” means the Revolving Loans, the Letter of Credit
Obligations and the Swingline Loans.

 

25

--------------------------------------------------------------------------------


 

“Sale and Leaseback Transaction” means, with respect to the Borrower or any
Subsidiary, any arrangement, directly or indirectly, with any Person (other than
a Credit Party) whereby the Borrower or such Subsidiary shall sell or transfer
any property, real or personal, used or useful in its business, whether now
owned or hereafter acquired, and thereafter rent or lease such property or other
property that it intends to use for substantially the same purpose or purposes
as the property being sold or transferred.

 

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a person or entity
resident in or determined to be resident in a country, that is subject to a
country sanctions program administered and enforced by OFAC.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw
Hill Corporation, together with its successors.

 

“Secured Hedge Agreement” means any Hedge Agreement permitted under Section 7.1
that is entered into by and between the Borrower or any Subsidiary and any Hedge
Bank.

 

“Secured Treasury Management Agreement” means any Treasury Management Agreement
that is entered into by and between the Borrower or any Subsidiary and any
Treasury Management Bank.

 

“Securities” means any stock, shares, partnership interests, limited liability
company interests, voting trust certificates, certificates of interest or
participation in any profit-sharing agreement or arrangement (e.g., stock
appreciation rights), options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

 

“Securitization Transaction” means any financing or factoring or similar
transaction (or series of such transactions) entered by the Borrower or any
Subsidiary pursuant to which the Borrower or any Subsidiary may sell, convey or
otherwise transfer, or grant a security interest in, accounts, payments,
receivables, rights to future lease payments or residuals or similar rights to
payment (the “Securitization Receivables”) to a special purpose subsidiary or
affiliate (a “Securitization Subsidiary”) or any other Person.

 

“Security Agreement” means the amended and restated security agreement dated as
of the Effective Date given by the Credit Parties, as grantors, to the
Collateral Agent for the benefit of the holders of the Secured Obligations (as
defined therein), and any other security agreements that may be given by any
Person pursuant to the terms hereof, in each case as the same may be amended and
modified from time to time.

 

“Senior Secured Notes” means, collectively, those certain 7.375% senior secured
notes due 2020 issued by the Borrower under the Senior Secured Notes Indenture.

 

“Senior Secured Notes Indenture” means that certain indenture dated as of
May 29, 2013 by and among the Borrower, certain guarantors party thereto and
Regions Corporate Trust.

 

26

--------------------------------------------------------------------------------


 

“Solvent” means, with respect to any Person, that as of the date of
determination, both (a) (i) the sum of such Person’s debt (including contingent
liabilities) does not exceed the present fair saleable value of such Person’s
present assets; (ii) such Person’s capital is not unreasonably small in relation
to its business as contemplated on the Effective Date or with respect to any
transaction contemplated or undertaken after the Effective Date; and (iii) such
Person has not incurred and does not intend to incur, or believe (nor should it
reasonably believe) that it will incur, debts beyond its ability to pay such
debts as they become due (whether at maturity or otherwise); and (b) such Person
is “solvent” within the meaning given that term and similar terms under
Applicable Laws relating to fraudulent transfers and conveyances.  For purposes
of this definition, the amount of any contingent liability at any time shall be
computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability (irrespective of whether such contingent
liabilities meet the criteria for accrual under Statement of Financial
Accounting Standard No. 5).

 

“Specified Credit Party” means, any Credit Party that is, at the time on which
the Guaranty (or grant of security interest, as applicable) becomes effective
with respect to a Swap Obligation, a corporation, partnership, proprietorship,
organization, trust or other entity that would not be an “eligible contract
participant” under the Commodity Exchange Act at such time but for the effect of
Section 8.8.

 

“Subordinated Debt” means any Indebtedness of the Borrower or any of its
Subsidiaries that by its terms is expressly subordinated in right of payment to
the prior payment of the Obligations under this Agreement on terms and
conditions, and evidenced by documentation, reasonably satisfactory to the
Administrative Agent and the Required Lenders and which also satisfies the
following requirements:  (a) the Borrower shall have delivered to the
Administrative Agent the Subordinated Debt Documents prior to the incurrence of
such Indebtedness, (b) the respective Subordinated Debt Documents do not contain
(i) any financial maintenance covenants (or defaults having the same effect as a
financial maintenance covenant) or (ii) any cross-default provisions to the
credit facilities established under this Agreement or any other Credit Documents
(other than cross payment default provisions), (c) there are no scheduled
amortization, mandatory redemption or sinking fund provisions or similar
provisions prior to the maturity of such Indebtedness and (d) the other terms
and conditions of such Indebtedness shall be no more onerous or restrictive on
the Borrower and its Subsidiaries, taken as a whole, than the terms and
conditions contained in this Agreement.

 

“Subordinated Debt Documents” means all documentation (including, without
limitation, any indenture or purchase agreement) entered into in connection with
any incurrence of Subordinated Debt.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than fifty percent (50%) of the total voting power of Equity
Interests entitled (without regard to the occurrence of any contingency) to vote
in the election of the Person or Persons (whether directors, managers, trustees
or other Persons performing similar functions) having the power to direct or
cause the direction of the management and policies thereof is at the time owned
or controlled, directly or indirectly, by that Person, or the accounts of which
would be consolidated with those of such Person in its consolidated financial
statements in accordance with GAAP, if such statements were prepared as of such
date, or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding. 
Unless otherwise provided, “Subsidiary” shall refer to a Subsidiary of the
Borrower.

 

“Support Obligations” means, as to any Person, any (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness payable or

 

27

--------------------------------------------------------------------------------


 

performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness , (ii) to purchase or lease property, securities
or services for the purpose of assuring the obligee in respect of such
Indebtedness of the payment or performance of such Indebtedness or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such
Indebtedness, or (iv) entered into for the purpose of assuring in any other
manner the obligee in respect of such Indebtedness of the payment or performance
thereof or to protect such obligee against loss in respect thereof (in whole or
in part), or (b) any Lien on any assets of such Person securing any Indebtedness
of any other Person, whether or not such Indebtedness or other obligation is
assumed by such Person (or any right, contingent or otherwise, of any holder of
such Indebtedness to obtain any such Lien).  The amount of any Support
Obligations shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Support Obligation is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.

 

“Swap Obligation” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swingline Lender” means Regions Bank in its capacity as the Swingline Lender
hereunder, together with its permitted successors and assigns in such capacity.

 

“Swingline Loan” means a Loan made by the Swingline Lender to the Borrower
pursuant to Section 2.2.

 

“Swingline Note” means a promissory note in the form of Exhibit 2.5-2, as it may
be amended, supplemented or otherwise modified from time to time.

 

“Swingline Rate” means either (a) the Base Rate plus the Applicable Margin
applicable to Base Rate Loans or (b) such other rate of interest as the Borrower
and the Swingline Lender may agree.

 

“Swingline Sublimit” means, at any time of determination, the lesser of (a) TEN
MILLION DOLLARS ($10,000,000) and (b) the aggregate unused amount of Revolving
Commitments then in effect.

 

“Synthetic Lease” means a lease transaction under which the parties intend that
(a) the lease will be treated as an “operating lease” by the lessee pursuant to
Statement of Financial Accounting Standards No. 13, as amended and (b) the
lessee will be entitled to various tax and other benefits ordinarily available
to owners (as opposed to lessees) of like property.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Title Policy” means as defined in Section 6.13(b)(iii).

 

“Total Utilization of Revolving Commitments” means, as at any date of
determination, the sum of (a) the aggregate principal amount of all outstanding
Revolving Loans, (b) the aggregate principal amount of all outstanding Swingline
Loans and (c) the Letter of Credit Usage.

 

28

--------------------------------------------------------------------------------


 

“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, funds
transfer, automated clearinghouse, commercial credit cards, purchasing cards,
cardless e-payable services, debit cards, stored value cards, zero balance
accounts, returned check concentration, controlled disbursement, lockbox,
account reconciliation and reporting and trade finance services.

 

“Treasury Management Bank” means (a) any Person that is a Lender or an Affiliate
of a Lender at the time that it becomes a party to a Treasury Management
Agreement with any Credit Party and (b) any Lender on the Effective Date or
Affiliate of such Lender that is a party to a Treasury Management Agreement with
any Credit Party in existence on the Effective Date.

 

“Type of Loan” means a Base Rate Loan or a LIBOR Loan.

 

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in the State of New York (or any other applicable
jurisdiction, as the context may require).

 

“United States” or “U.S.” means the United States of America.

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

“U.S. Tax Compliance Certificate” means as defined in Section 3.3(f).

 

“Withholding Agent” means any Credit Party and the Administrative Agent.

 

Section 1.2                                    Accounting Terms.

 

(a)                                 Except as otherwise expressly provided
herein, all accounting terms not otherwise defined herein shall have the
meanings assigned to them in conformity with GAAP; provided, however, that for
all purposes of this Agreement, leases shall continue to be classified and
accounted for on a basis consistent with that reflected in the audited financial
statements of Borrower for the fiscal year ending December 31, 2012,
notwithstanding any change in GAAP relating thereto, unless the parties hereto
shall enter into a mutually acceptable amendment addressing such changes, as
provided for below.  Financial statements and other information required to be
delivered by the Borrower to the Lenders pursuant to Section 6.1(a) and
Section 6.1(b) shall be prepared in accordance with GAAP as in effect at the
time of such preparation (and delivered together with the reconciliation
statements provided for in Section 6.1(e), if applicable); provided, however,
that if at any time any change in GAAP or in the consistent application thereof
would affect the computation of any financial covenant or requirement set forth
in any Credit Document, and either the Borrower or the Required Lenders shall
object in writing to determining compliance based on such change, then such
computations shall continue to be made on a basis consistent with the most
recent financial statements delivered pursuant to Section 6.1(a) and
Section 6.1(b) as to which no such objection has been made.

 

(b)                                   Notwithstanding any provision herein to
the contrary, determinations of (i) the applicable pricing level under the
definition of “Applicable Margin” and (ii) compliance with the financial
covenants, shall be made on a Pro Forma Basis.

 

(c)                                    FASB ASC 825 and FASB ASC 470-20. 
Notwithstanding the above, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained
herein, Indebtedness of the Borrower and its Subsidiaries shall be deemed to be
carried at 100%

 

29

--------------------------------------------------------------------------------


 

of the outstanding principal amount thereof, and the effects of FASB ASC 825 and
FASB ASC 470-20 on financial liabilities shall be disregarded.

 

Section 1.3                                    Rules of Interpretation.

 

(a)                                 The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Credit
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Credit Document, shall
be construed to refer to such Credit Document in its entirety and not to any
particular provision thereof, (iv) all references in a Credit Document to
Sections, Exhibits, Appendices and Schedules shall be construed to refer to
Sections of, and Exhibits, Appendices and Schedules to, the Credit Document in
which such references appear, (v) any reference to any law or regulation shall,
unless otherwise specified, refer to such law or regulation as amended, modified
or supplemented from time to time, and (vi) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

(b)                                 The terms lease and license shall include
sub-lease and sub-license.

 

(c)                                  All terms not specifically defined herein
or by GAAP, which terms are defined in the UCC, shall have the meanings assigned
to them in the UCC of the relevant jurisdiction, with the term “instrument”
being that defined under Article 9 of the UCC of such jurisdiction.

 

(d)                                 Unless otherwise expressly indicated, in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including”, the words “to” and “until” each mean
“to but excluding”, and the word “through” means “to and including”.

 

(e)                                  To the extent that any of the
representations and warranties contained in Section 5 under this Agreement or in
any of the other Credit Documents is qualified by “Material Adverse Effect”, the
qualifier “in all material respects” contained in Section 4.2(b) and the
qualifier “in any material respect” contained in Section 9.1(d) shall not apply.

 

(f)                                   Whenever the phrase “to the knowledge of”
or words of similar import relating to the knowledge of a Person are used herein
or in any other Credit Document, such phrase shall mean and refer to the actual
knowledge of the Authorized Officers of such Person.

 

(g)                                  This Agreement and the other Credit
Documents are the result of negotiation among, and have been reviewed by counsel
to, among others, the Administrative Agent and the Credit Parties, and are the
product of discussions and negotiations among all parties.  Accordingly, this
Agreement and the other Credit Documents are not intended to be construed
against the Administrative Agent or any of the Lenders merely on account of the
Administrative Agent’s or any Lender’s involvement in the preparation of such
documents.

 

30

--------------------------------------------------------------------------------


 

(h)                                 Unless otherwise indicated, all references
to a specific time shall be construed to Eastern Standard Time or Eastern
Daylight Savings Time, as the case may be.  Unless otherwise expressly provided
herein, all references to dollar amounts and “$” shall mean Dollars.

 

(i)                                     Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any letter of
credit application or other issuer document related thereto, provides for one or
more automatic increases in the stated amount thereof, the amount of such Letter
of Credit shall be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

 

Section 2                                             LOANS AND LETTERS OF
CREDIT

 

Section 2.1                                    Revolving Loans.

 

(a)                                 Revolving Loans.  During the Revolving
Commitment Period, subject to the terms and conditions hereof, each Lender
severally agrees to make Revolving Loans to the Borrower in an aggregate amount
up to but not exceeding such Lender’s Revolving Commitment; provided, that after
giving effect to the making of any Revolving Loan, in no event shall (i) the
Total Utilization of Revolving Commitments exceed the Aggregate Revolving
Commitments of all Lenders as of such date and (ii) the Revolving Credit
Exposure of any Lender exceed such Lender’s Revolving Commitment.  Amounts
borrowed pursuant to this Section 2.1(a) may be repaid and reborrowed during the
Revolving Commitment Period.  Each Lender’s Revolving Commitment shall expire on
the Revolving Commitment Termination Date and all Revolving Loans and all other
amounts owed hereunder with respect to the Revolving Loans and the Revolving
Commitments shall be paid in full no later than such date.

 

(b)                                 Mechanics for Revolving Loans.

 

(i)                                     Except pursuant to Section 2.2(b)(iii),
all Revolving Loans shall be made in an aggregate minimum amount of $500,000 and
integral multiples of $100,000 in excess of that amount.

 

(ii)                                  Whenever the Borrower desires that the
Lenders make a Revolving Loan, the Borrower shall deliver to the Administrative
Agent a fully executed and delivered Funding Notice no later than (x) 11:00 a.m.
at least three (3) Business Days in advance of the proposed Credit Date in the
case of an Adjusted LIBOR Rate Loan and (y) 10:00 a.m. on the Credit Date in the
case of a Loan that is a Base Rate Loan.  Except as otherwise provided herein, a
Funding Notice for a Credit Extension of Loans that are Adjusted LIBOR Rate
Loans shall be irrevocable on and after the related Interest Rate Determination
Date, and the Borrower shall be bound to make a borrowing in accordance
therewith.

 

(iii)                               Notice of receipt of each Funding Notice in
respect of each Revolving Loan, together with the amount of each Lender’s
Revolving Commitment Percentage thereof, together with the applicable interest
rate, shall be provided by the Administrative Agent to each applicable Lender by
telefacsimile with reasonable promptness, but (provided the Administrative Agent
shall have received such notice by 12:00 noon) not later than 2:00 p.m. on the
same day as the Administrative Agent’s receipt of such notice from the Borrower.

 

31

--------------------------------------------------------------------------------


 

(iv)                              Each Lender shall make its Revolving
Commitment Percentage of the requested Revolving Loan available to the
Administrative Agent not later than 2:00 p.m. on the applicable Credit Date by
wire transfer of same day funds in Dollars, at the Administrative Agent’s
Principal Office.  Except as provided herein, upon satisfaction or waiver of the
applicable conditions precedent specified herein, the Administrative Agent shall
make the proceeds of such Credit Extension available to the Borrower on the
applicable Credit Date by causing an amount of same day funds in Dollars equal
to the proceeds of all Loans received by the Administrative Agent in connection
with the Credit Extension from the Lenders to be credited to the account of the
Borrower at the Administrative Agent’s Principal Office or such other account as
may be designated in writing to the Administrative Agent by the Borrower.

 

(c)                                  Increase in Revolving Commitments.  The
Borrower may from time to time increase the Aggregate Revolving Commitments (but
not the Letter of Credit Sublimit or the Swingline Sublimit) by a maximum
aggregate amount of up to Forty Million Dollars ($40,000,000) with additional
Revolving Commitments from one or more existing Lenders or new Revolving
Commitments from one or more other financial institutions selected by the
Borrower and reasonably acceptable to the Administrative Agent and each Issuing
Bank; provided that:

 

(i)                                     any such increase shall be in a minimum
principal amount of $5,000,000 and in integral multiples of $1,000,000 in excess
thereof;

 

(ii)                                  no Default or Event of Default shall exist
before and immediately after giving effect to such increase in the Revolving
Commitments;

 

(iii)                               no existing Lender shall be under any
obligation to increase its Revolving Commitment, and any such decision whether
to increase its Revolving Commitment shall be in such Lender’s sole and absolute
discretion;

 

(iv)                              (A) any new Lender shall join this Agreement
by executing such joinder documents reasonably required by the Administrative
Agent and/or (B) any existing Lender electing to increase its Revolving
Commitment shall have executed a commitment agreement reasonably satisfactory to
the Administrative Agent;

 

(v)                                 before giving effect to any such increase in
the Revolving Commitments, the Administrative Agent shall have received a
certificate of each Credit Party dated as of the date of such increase in the
Revolving Commitments signed by an Authorized Officer of such Credit Party
(A) certifying and attaching the resolutions adopted by such Credit Party
approving or consenting to such increase, (B) in the case of the Borrower,
certifying that, before and after giving effect to such increase, the
representations and warranties contained in Section 5 and the other Credit
Documents are true and correct in all material respects on and as of the date of
such increase, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects as of such earlier date, and except that for purposes
of this Section 2.1(c), the representations and warranties contained in
Section 5.7 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b) of Section 6.1, and (C) certifying and
demonstrating in detail reasonably satisfactory to the Administrative Agent that
on a Pro Forma Basis after giving effect to any such increase in the Revolving
Commitments and assuming that the Revolving Commitments (including any increased
Revolving Commitments pursuant to this clause (c)) are fully drawn, (1) the
Consolidated Net Total Leverage Ratio shall not exceed 3.25:1.0, (2) the
Consolidated Secured Leverage Ratio shall not exceed 2.5:1.0 and (3) no Default
or Event of Default shall exist;

 

32

--------------------------------------------------------------------------------


 

(vi)                              none of the Joint Lead Arrangers and their
Affiliates shall have any commitment or obligation for arranging any such
increase in the Revolving Commitments without their prior written consent and
subject to such conditions, including fee arrangements, as they may provide in
connection therewith;

 

(vii)                           the Borrower shall have paid any applicable
upfront and arrangement fees;

 

(viii)                        the conditions precedent to each Credit Extension
set forth in Section 4.2 shall have been satisfied;

 

(ix)                              the Borrower shall prepay any Revolving Loans
outstanding on the date of any such increase in the Revolving Commitments to the
extent necessary to keep the outstanding Revolving Loans ratable with any
revised Revolving Commitments arising from any non-ratable increase in the
Revolving Commitments under this Section; and

 

(x)                                 such increase in the Revolving Commitments
shall be on the same terms as for Revolving Loans contained in this Agreement.

 

Section 2.2                                   Swingline Loans.

 

(a)                                 Swingline Loans Commitments.  During the
Revolving Commitment Period, subject to the terms and conditions hereof, the
Swingline Lender may, in its sole discretion, make Swingline Loans to the
Borrower in the aggregate amount up to but not exceeding the Swingline Sublimit;
provided, that after giving effect to the making of any Swingline Loan, in no
event shall (i) the Total Utilization of Revolving Commitments exceed the
Revolving Commitments then in effect and (ii) the Revolving Credit Exposure of
any Lender exceed such Lender’s Revolving Commitment.  Amounts borrowed pursuant
to this Section 2.2 may be repaid and reborrowed during the Revolving Commitment
Period.  The Swingline Lender’s Revolving Commitment shall expire on the
Revolving Commitment Termination Date and all Swingline Loans and all other
amounts owed hereunder with respect to the Swingline Loans and the Revolving
Commitments shall be paid in full no later than such date.

 

(b)                                 Borrowing Mechanics for Swingline Loans.

 

(i)                                     Whenever the Borrower desires that the
Swingline Lender make a Swingline Loan, the Borrower shall deliver to the
Administrative Agent a Funding Notice no later than 11:00 a.m. on the proposed
Credit Date.

 

(ii)                                  The Swingline Lender shall make the amount
of its Swingline Loan available to the Administrative Agent not later than
3:00 p.m. on the applicable Credit Date by wire transfer of same day funds in
Dollars, at the Administrative Agent’s Principal Office.  Except as provided
herein, upon satisfaction or waiver of the conditions precedent specified
herein, the Administrative Agent shall make the proceeds of such Swingline Loans
available to the Borrower on the applicable Credit Date by causing an amount of
same day funds in Dollars equal to the proceeds of all such Swingline Loans
received by the Administrative Agent from the Swingline Lender to be credited to
the account of the Borrower at the Administrative Agent’s Principal Office, or
to such other account as may be designated in writing to the Administrative
Agent by the Borrower.  Immediately upon the making of a Swingline Loan, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swingline Lender a risk participation in such Swingline Loan
in an amount equal to the product of such Lender’s Revolving Commitment
Percentage times the amount of such Swingline Loan.

 

33

--------------------------------------------------------------------------------


 

(iii)                               With respect to any Swingline Loans which
have not been voluntarily prepaid by the Borrower pursuant to Section 2.11, the
Swingline Lender may at any time in its sole and absolute discretion, deliver to
the Administrative Agent (with a copy to the Borrower), no later than 11:00 a.m.
on the proposed Credit Date, a notice (which shall be deemed to be a Funding
Notice given by the Borrower) requesting that each Lender holding a Revolving
Commitment make Revolving Loans that are Base Rate Loans to the Borrower on such
Credit Date in an amount equal to the amount of such Swingline Loans (the
“Refunded Swingline Loans”) outstanding on the date such notice is given which
the Swingline Lender requests Lenders to prepay.  Anything contained in this
Agreement to the contrary notwithstanding, (1) the proceeds of such Revolving
Loans made by the Lenders other than the Swingline Lender shall be immediately
delivered by the Administrative Agent to the Swingline Lender (and not to the
Borrower) and applied to repay a corresponding portion of the Refunded Swingline
Loans and (2) on the day such Revolving Loans are made, the Swingline Lender’s
Revolving Commitment Percentage of the Refunded Swingline Loans shall be deemed
to be paid with the proceeds of a Revolving Loan made by the Swingline Lender to
the Borrower, and such portion of the Swingline Loans deemed to be so paid shall
no longer be outstanding as Swingline Loans and shall no longer be due under the
Swingline Note of the Swingline Lender but shall instead constitute part of the
Swingline Lender’s outstanding Revolving Loans to the Borrower and shall be due
under the Revolving Loan Note issued by the Borrower to the Swingline Lender. 
The Borrower hereby authorizes the Administrative Agent and the Swingline Lender
to charge the Borrower’s accounts with the Administrative Agent and the
Swingline Lender (up to the amount available in each such account) in order to
immediately pay the Swingline Lender the amount of the Refunded Swingline Loans
to the extent of the proceeds of such Revolving Loans made by the Lenders,
including the Revolving Loans deemed to be made by the Swingline Lender, are not
sufficient to repay in full the Refunded Swingline Loans.  If any portion of any
such amount paid (or deemed to be paid) to the Swingline Lender should be
recovered by or on behalf of the Borrower from the Swingline Lender in
bankruptcy, by assignment for the benefit of creditors or otherwise, the loss of
the amount so recovered shall be ratably shared among all Lenders in the manner
contemplated by Section 2.14.

 

(iv)                              If for any reason Revolving Loans are not made
pursuant to Section 2.2(b)(iii) in an amount sufficient to repay any amounts
owed to the Swingline Lender in respect of any outstanding Swingline Loans on or
before the third Business Day after demand for payment thereof by the Swingline
Lender, each Lender holding a Revolving Commitment shall be deemed to, and
hereby agrees to, have purchased a participation in such outstanding Swingline
Loans, and in an amount equal to its Revolving Commitment Percentage of the
applicable unpaid amount together with accrued interest thereon.  Upon one
(1) Business Day’s notice from the Swingline Lender, each Lender holding a
Revolving Commitment shall deliver to the Swingline Lender an amount equal to
its respective participation in the applicable unpaid amount in same day funds
at the Principal Office of the Swingline Lender. In order to evidence such
participation each Lender holding a Revolving Commitment agrees to enter into a
participation agreement at the request of the Swingline Lender in form and
substance reasonably satisfactory to the Swingline Lender.  In the event any
Lender holding a Revolving Commitment fails to make available to the Swingline
Lender the amount of such Lender’s participation as provided in this paragraph,
the Swingline Lender shall be entitled to recover such amount on demand from
such Lender together with interest thereon for three (3) Business Days at the
rate customarily used by the Swingline Lender for the correction of errors among
banks and thereafter at the Base Rate, as applicable.

 

(v)                                 Notwithstanding anything contained herein to
the contrary, (1) each Lender’s obligation to make Revolving Loans for the
purpose of repaying any Refunded Swingline Loans pursuant to clause (iii) above
and each Lender’s obligation to purchase a participation in any

 

34

--------------------------------------------------------------------------------


 

unpaid Swingline Loans pursuant to the immediately preceding paragraph shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any set-off, counterclaim, recoupment, defense or other right
which such Lender may have against the Swingline Lender, any Credit Party or any
other Person for any reason whatsoever; (B) the occurrence or continuation of a
Default or Event of Default; (C) any adverse change in the business, operations,
properties, assets, condition (financial or otherwise) or prospects of any
Credit Party; (D) any breach of this Agreement or any other Credit Document by
any party thereto; or (E) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing; provided that such obligations
of each Lender are subject to the condition that the Swingline Lender had not
received prior notice from the Borrower or the Required Lenders that any of the
conditions under Section 4.2 to the making of the applicable Refunded Swingline
Loans or other unpaid Swingline Loans were not satisfied at the time such
Refunded Swingline Loans or other unpaid Swingline Loans were made; and (2) the
Swingline Lender shall not be obligated to make any Swingline Loans (A) if it
has elected not to do so after the occurrence and during the continuation of a
Default or Event of Default, (B) it does not in good faith believe that all
conditions under Section 4.2 to the making of such Swingline Loan have been
satisfied or waived by the Required Lenders or (C) at any time a Lender is a
Defaulting Lender, whether on account of a failure to fund its obligations or
otherwise, unless the Administrative Agent, for the benefit of the Swingline
Lender, shall have received Cash Collateral in an amount sufficient to cover all
Fronting Exposure of the Swingline Lender.

 

Section 2.3                                    Issuances of Letters of Credit
and Purchase of Participations Therein.

 

(a)                                 Letters of Credit.  During the Revolving
Commitment Period, subject to the terms and conditions hereof, each Issuing Bank
agrees to issue Letters of Credit for the account of the Borrower or any of its
Subsidiaries in the aggregate amount up to but not exceeding the Letter of
Credit Sublimit; provided, (i) each Letter of Credit shall be denominated in
Dollars; (ii) the stated amount of each Letter of Credit shall not be less than
$50,000 or such lesser amount as is acceptable to the applicable Issuing Bank;
(iii) after giving effect to such issuance, in no event shall (A) the Total
Utilization of Revolving Commitments exceed the Revolving Commitments then in
effect or (B) the Revolving Credit Exposure of any Lender exceed such Lender’s
Revolving Commitment; (iv) after giving effect to such issuance, in no event
shall the Letter of Credit Usage exceed the Letter of Credit Sublimit then in
effect; and (v) in no event shall any standby Letter of Credit have an
expiration date later than the earlier of (1) ten (10) days prior to the
Revolving Commitment Termination Date, and (2) the date which is one (1) year
from the date of issuance of such standby Letter of Credit.  Subject to the
foregoing, any Issuing Bank may agree that a standby Letter of Credit will
automatically be extended for one or more successive periods not to exceed one
(1) year each, unless such Issuing Bank elects not to extend for any such
additional period; provided, no Issuing Bank shall extend any such Letter of
Credit if it has received written notice that an Event of Default has occurred
and is continuing at the time such Issuing Bank must elect to allow such
extension; provided, further, in the event that any Lender is at such time a
Defaulting Lender, unless the applicable Issuing Bank has entered into
arrangements satisfactory to such Issuing Bank (in its sole discretion) with the
Borrower or such Defaulting Lender to eliminate such Issuing Bank’s Fronting
Risk with respect to such Lender (after giving effect to Section 2.16(a)(iv) and
any Cash Collateral provided by the Defaulting Lender), including by Cash
Collateralizing such Defaulting Lender’s Revolving Commitment Percentage of the
Letter of Credit Usage in a manner reasonably satisfactory to Agents, such
Issuing Bank shall not be obligated to issue or extend any Letter of Credit
hereunder.  The applicable Issuing Bank may send a Letter of Credit or conduct
any communication to or from the beneficiary via the Society for Worldwide
Interbank Financial Telecommunication (“SWIFT”) message or overnight courier, or
any other commercially reasonable means of communicating with a beneficiary. 
All Existing Letters of Credit shall be deemed to have been issued pursuant
hereto, and from and after the Effective Date shall be subject to and governed
by the terms and conditions hereof.

 

35

--------------------------------------------------------------------------------


 

(b)                                 Notice of Issuance.  Whenever the Borrower
desires the issuance of a Letter of Credit, the Borrower shall deliver to the
Administrative Agent an Issuance Notice no later than 12:00 p.m. at least three
(3) Business Days or such shorter period as may be agreed to by any Issuing Bank
in any particular instance, in advance of the proposed date of issuance.  Upon
satisfaction or waiver of the conditions set forth in Section 4.2, an Issuing
Bank shall issue the requested Letter of Credit only in accordance such Issuing
Bank’s standard operating procedures.  Upon the issuance of any Letter of Credit
or amendment or modification to a Letter of Credit, the applicable Issuing Bank
shall promptly notify the Administrative Agent and each Lender of such issuance,
which notice shall be accompanied by a copy of such Letter of Credit or
amendment or modification to a Letter of Credit and the amount of such Lender’s
respective participation in such Letter of Credit pursuant to Section 2.3(e). 
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the applicable Issuing Bank a risk participation in such Letter of Credit in an
amount equal to the product of such Lender’s Revolving Commitment Percentage
times the amount of such Letter of Credit.

 

(c)                                  Responsibility of Issuing Banks With
Respect to Requests for Drawings and Payments.  In determining whether to honor
any drawing under any Letter of Credit by the beneficiary thereof, the
applicable Issuing Bank shall be responsible only to examine the documents
delivered under such Letter of Credit with reasonable care so as to ascertain
whether they appear on their face to be in accordance with the terms and
conditions of such Letter of Credit.  As between the Borrower and any Issuing
Bank, the Borrower assumes all risks of the acts and omissions of, or misuse of
the Letters of Credit issued by such Issuing Bank, by the respective
beneficiaries of such Letters of Credit.  In furtherance and not in limitation
of the foregoing, no Issuing Bank shall be responsible for: (i) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document
submitted by any party in connection with the application for and issuance of
any such Letter of Credit, even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) failure of the beneficiary of
any such Letter of Credit to comply fully with any conditions required in order
to draw upon such Letter of Credit; (iv) errors, omissions, interruptions or
delays in transmission or delivery of any messages, by mail, cable, telegraph,
telex or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any such
Letter of Credit or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any such Letter of Credit of the proceeds of any drawing under
such Letter of Credit; or (viii) any consequences arising from causes beyond the
control of such Issuing Bank, including any Governmental Acts; none of the above
shall affect or impair, or prevent the vesting of, any Issuing Bank’s rights or
powers hereunder.  Without limiting the foregoing and in furtherance thereof,
any action taken or omitted by any Issuing Bank under or in connection with the
Letters of Credit or any documents and certificates delivered thereunder, if
taken or omitted in good faith, shall not give rise to any liability on the part
of such Issuing Bank to any Credit Party.  Notwithstanding anything to the
contrary contained in this Section 2.3(c), the Borrower shall retain any and all
rights it may have against any Issuing Bank for any liability arising solely out
of the gross negligence or willful misconduct of such Issuing Bank, as
determined by a court of competent jurisdiction in a final, non-appealable
order.

 

(d)                                 Reimbursement by the Borrower of Amounts
Drawn or Paid Under Letters of Credit.  In the event an Issuing Bank has
determined to honor a drawing under a Letter of Credit, it shall immediately
notify the Borrower and the Administrative Agent, and the Borrower shall
reimburse such Issuing Bank on or before the Business Day immediately following
the date on which such drawing is honored (the “Reimbursement Date”) in an
amount in Dollars and in same day funds equal to the amount

 

36

--------------------------------------------------------------------------------


 

of such honored drawing; provided, anything contained herein to the contrary
notwithstanding, (i) unless the Borrower shall have notified the Administrative
Agent and the applicable Issuing Bank prior to 10:00 a.m. on the date such
drawing is honored that the Borrower intends to reimburse such Issuing Bank for
the amount of such honored drawing with funds other than the proceeds of
Revolving Loans, the Borrower shall be deemed to have given a timely Funding
Notice to the Administrative Agent requesting the Lenders to make Revolving
Loans that are Base Rate Loans on the Reimbursement Date in an amount in Dollars
equal to the amount of such honored drawing, and (ii) subject to satisfaction or
waiver of the conditions specified in Section 4.2, the Lenders shall, on the
Reimbursement Date, make Revolving Loans that are Base Rate Loans in the amount
of such honored drawing, the proceeds of which shall be applied directly by the
Administrative Agent to reimburse the applicable Issuing Bank for the amount of
such honored drawing; and provided further, if for any reason proceeds of
Revolving Loans are not received by the applicable Issuing Bank on the
Reimbursement Date in an amount equal to the amount of such honored drawing, the
Borrower shall reimburse such Issuing Bank, on demand, in an amount in same day
funds equal to the excess of the amount of such honored drawing over the
aggregate amount of such Revolving Loans, if any, which are so received. 
Nothing in this Section 2.3(d) shall be deemed to relieve any Lender from its
obligation to make Revolving Loans on the terms and conditions set forth herein,
and the Borrower shall retain any and all rights it may have against any Lender
resulting from the failure of such Lender to make such Revolving Loans under
this Section 2.3(d).

 

(e)                                  Lenders’ Purchase of Participations in
Letters of Credit.  Immediately upon the issuance of each Letter of Credit, each
Lender having a Revolving Commitment shall be deemed to have purchased, and
hereby agrees to irrevocably purchase, from the applicable Issuing Bank a
participation in such Letter of Credit and any drawings honored thereunder in an
amount equal to such Lender’s Revolving Commitment Percentage (with respect to
the Revolving Commitments) of the maximum amount which is or at any time may
become available to be drawn thereunder.  In the event that the Borrower shall
fail for any reason to reimburse an Issuing Bank as provided in Section 2.3(d),
the applicable Issuing Bank shall promptly notify each Lender of the
unreimbursed amount of such honored drawing and of such Lender’s respective
participation therein based on such Lender’s Revolving Commitment Percentage. 
Each Lender shall make available to the applicable Issuing Bank an amount equal
to its respective participation, in Dollars and in same day funds, at the office
of such Issuing Bank specified in such notice, not later than 12:00 p.m. on the
first Business Day (under the laws of the jurisdiction in which such office of
such Issuing Bank is located) after the date notified by such Issuing Bank.  In
the event that any Lender fails to make available to the applicable Issuing Bank
on such Business Day the amount of such Lender’s participation in such Letter of
Credit as provided in this Section 2.3(e), such Issuing Bank shall be entitled
to recover such amount on demand from such Lender together with interest thereon
for three (3) Business Days at the rate customarily used by the applicable
Issuing Bank for the correction of errors among banks and thereafter at the Base
Rate.  Nothing in this Section 2.3(e) shall be deemed to prejudice the right of
any Lender to recover from any Issuing Bank any amounts made available by such
Lender to such Issuing Bank pursuant to this Section in the event that it is
determined that the payment with respect to a Letter of Credit in respect of
which payment was made by such Lender constituted gross negligence or willful
misconduct on the part of such Issuing Bank, as determined by a court of
competent jurisdiction in a final, non-appealable order.  In the event an
Issuing Bank shall have been reimbursed by other Lenders pursuant to this
Section 2.3(e) for all or any portion of any drawing honored by such Issuing
Bank under a Letter of Credit, such Issuing Bank shall distribute to each Lender
which has paid all amounts payable by it under this Section 2.3(e) with respect
to such honored drawing such Lender’s Revolving Commitment Percentage of all
payments subsequently received by such Issuing Bank from the Borrower in
reimbursement of such honored drawing when such payments are received.  Any such
distribution shall be made to a Lender at its primary address set forth below
its name on Appendix B or at such other address as such Lender may request.

 

37

--------------------------------------------------------------------------------


 

(f)                                   Obligations Absolute.  The obligation of
the Borrower to reimburse the applicable Issuing Bank for drawings honored under
the Letters of Credit issued by it and to repay any Revolving Loans made by the
Lenders pursuant to Section 2.3(d) and the obligations of the Lenders under
Section 2.3(e) shall be unconditional and irrevocable and shall be paid strictly
in accordance with the terms hereof under all circumstances including any of the
following circumstances: (i) any lack of validity or enforceability of any
Letter of Credit; (ii) the existence of any claim, set-off, defense or other
right which the Borrower or any Lender may have at any time against a
beneficiary or any transferee of any Letter of Credit (or any Persons for whom
any such transferee may be acting), any Issuing Bank, a Lender or any other
Person or, in the case of a Lender, against the Borrower, whether in connection
herewith, the transactions contemplated herein or any unrelated transaction
(including any underlying transaction between the Borrower or any of its
Subsidiaries and the beneficiary for which any Letter of Credit was procured);
(iii) any draft or other document presented under any Letter of Credit proving
to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect; (iv) payment by any
Issuing Bank under any Letter of Credit against presentation of a draft or other
document which does not substantially comply with the terms of such Letter of
Credit; (v) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of the Borrower or any of its
Subsidiaries; (vi) any breach hereof or any other Credit Document by any party
thereto; (vii) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing; or (viii) the fact that an Event of Default or
a Default shall have occurred and be continuing; provided, in each case, that
payment by the applicable Issuing Bank under the applicable Letter of Credit
shall not have constituted gross negligence or willful misconduct of such
Issuing Bank under the circumstances in question, as determined by a court of
competent jurisdiction in a final, non-appealable order.

 

(g)                                  Indemnification.  Without duplication of
any obligation of the Borrower under Section 3.2, 3.3 or 11.2, in addition to
amounts payable as provided herein, the Borrower hereby agrees to protect,
indemnify, pay and save harmless each Issuing Bank from and against any and all
claims, demands, liabilities, damages, losses, costs, charges and expenses
(including reasonable fees, expenses and disbursements of counsel and allocated
costs of internal counsel) which each Issuing Bank may incur or be subject to as
a consequence, direct or indirect, of (i) the issuance of any Letter of Credit
by such Issuing Bank, other than as a result of (1) the gross negligence or
willful misconduct of such Issuing Bank, as determined by a court of competent
jurisdiction in a final, non-appealable order, or (2) the wrongful dishonor by
such Issuing Bank of a proper demand for payment made under any Letter of Credit
issued by it, or (ii) the failure of such Issuing Bank to honor a drawing under
any such Letter of Credit as a result of any Governmental Act.

 

(h)                                 Applicability of ISP.  Unless otherwise
expressly agreed by the applicable Issuing Bank and the Borrower when a Letter
of Credit is issued (including any such agreement applicable to an Existing
Letter of Credit), the rules of the ISP shall apply to each Letter of Credit.

 

(i)                                     Letters of Credit Issued for
Subsidiaries.  Notwithstanding that a Letter of Credit issued or outstanding
hereunder is in support of any obligations of, or is for the account of, a
Subsidiary of the Borrower, the Borrower shall be obligated to reimburse the
applicable Issuing Bank hereunder for any and all drawings under such Letter of
Credit.  The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.

 

Section 2.4                                    Pro Rata Shares; Availability of
Funds.

 

(a)                                 Pro Rata Shares.  All Loans shall be made,
and all participations purchased, by the Lenders simultaneously and
proportionately to their respective pro rata shares of the Loans, it being

 

38

--------------------------------------------------------------------------------


 

understood that no Lender shall be responsible for any default by any other
Lender in such other Lender’s obligation to make a Loan requested hereunder or
purchase a participation required hereby nor shall any Revolving Commitment, or
the portion of the aggregate outstanding principal amount of the Revolving
Loans, of any Lender be increased or decreased as a result of a default by any
other Lender in such other Lender’s obligation to make a Loan requested
hereunder or purchase a participation required hereby.

 

(b)                                 Availability of Funds.

 

(i)                                     Funding by Lenders; Presumption by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Borrowing (or, in the
case of any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of
such Borrowing) that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.1(c) or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.1(c) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Effective
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans, plus, in either case, any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection therewith.  If the
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Borrower the amount of such interest paid by the Borrower for such
period.  If such Lender pays its share of the applicable Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing.  Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

 

(ii)                                  Payments by the Borrower; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or any Issuing Bank
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
each applicable Issuing Bank, as the case may be, the amount due.  In such
event, if the Borrower has not in fact made such payment, then each of the
Lenders or each applicable Issuing Bank, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or such Issuing Bank, in immediately available funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.

 

39

--------------------------------------------------------------------------------


 

Notices given by the Administrative Agent under this subsection (b) shall be
conclusive absent manifest error.

 

Section 2.5                                    Evidence of Debt; Register;
Lenders’ Books and Records; Notes.

 

(a)                                 Lenders’ Evidence of Debt.  Each Lender
shall maintain on its internal records an account or accounts evidencing the
Obligations of the Borrower and each other Credit Party to such Lender,
including the amounts of the Loans made by it and each repayment and prepayment
in respect thereof.  Any such recordation shall be conclusive and binding on the
Borrower, absent manifest error; provided, that the failure to make any such
recordation, or any error in such recordation, shall not affect any Lender’s
Revolving Commitment or the Borrower’s obligations in respect of any applicable
Loans; and provided, further, in the event of any inconsistency between the
Register and any Lender’s records, the recordations in the Register shall govern
in the absence of demonstrable error therein.

 

(b)                                 Notes.  The Borrower shall execute and
deliver to each (i) Lender on the Effective Date, (ii) Person who is a permitted
assignee of such Lender pursuant to Section 11.5 and (iii) Person who becomes a
Lender in accordance with Section 2.1(c), in each case to the extent requested
by such Person, a Note or Notes to evidence such Person’s portion of the
Revolving Loans or Swingline Loans, as applicable.

 

Section 2.6                                    Scheduled Principal Payments.

 

(a)                                 Revolving Loans.  The principal amount of
Revolving Loans is due and payable in full on the Revolving Commitment
Termination Date.

 

(b)                                 Swingline Loans.  The principal amount of
the Swingline Loans is due and payable in full on the earlier to occur of
(i) the date of demand by the Swingline Lender and (ii) the Revolving Commitment
Termination Date.

 

Section 2.7                                    Interest on Loans.

 

(a)                                 Except as otherwise set forth herein, each
Loan shall bear interest on the unpaid principal amount thereof from the date
made through repayment (whether by acceleration or otherwise) thereof as
follows:

 

(i)                                     in the case of Revolving Loans:

 

(A)                               if a Base Rate Loan (including a Base Rate
Loan referencing the LIBOR Index Rate), the Base Rate plus the Applicable
Margin; or

 

(B)                               if an Adjusted LIBOR Rate Loan, the Adjusted
LIBOR Rate plus the Applicable Margin;

 

(ii)                                  in the case of Swingline Loans, at the
Swingline Rate.

 

(b)                                 The basis for determining the rate of
interest with respect to any Loan (except a Swingline Loan, which may only be
made and maintained at the Swingline Rate (unless and until converted into a
Revolving Loan pursuant to the terms and conditions hereof), and the Interest
Period with respect to any Adjusted LIBOR Rate Loan, shall be selected by the
Borrower and notified to the Administrative Agent and the Lenders pursuant to
the applicable Funding Notice or Conversion/Continuation Notice, as the case may
be.  If on any day a Loan is outstanding with respect to

 

40

--------------------------------------------------------------------------------


 

which a Funding Notice or Conversion/Continuation Notice has not been delivered
to the Administrative Agent in accordance with the terms hereof specifying the
applicable basis for determining the rate of interest, then for that day (i) if
such Loan is an Adjusted LIBOR Rate Loan, such Loan shall become a Base Rate
Loan and (ii) if such Loan is a Base Rate Loan, such Loan shall remain a Base
Rate Loan.

 

(c)                                  In connection with Adjusted LIBOR Rate
Loans, there shall be no more than five (5) Interest Periods outstanding at any
time.  In the event the Borrower fails to specify between a Base Rate Loan or an
Adjusted LIBOR Rate Loan in the applicable Funding Notice or
Conversion/Continuation Notice, such Loan (i) if outstanding as an Adjusted
LIBOR Rate Loan, will be automatically converted into a Base Rate Loan on the
last day of the then-current Interest Period for such Loan, and (ii) if
outstanding as a Base Rate Loan will remain as, or (if not then outstanding)
will be made as, a Base Rate Loan.  In the event the Borrower fails to specify
an Interest Period for any Adjusted LIBOR Rate Loan in the applicable Funding
Notice or Conversion/Continuation Notice, the Borrower shall be deemed to have
selected an Interest Period of one (1) month.  As soon as practicable after
10:00 a.m. on each Interest Rate Determination Date and each Index Rate
Determination Date, the Administrative Agent shall determine (which
determination shall, absent manifest error, be final, conclusive and binding
upon all parties) the interest rate that shall apply to each of the LIBOR Loans
for which an interest rate is then being determined (and for the applicable
Interest Period in the case of Adjusted LIBOR Rate Loans) and shall promptly
give notice thereof (in writing or by telephone confirmed in writing) to the
Borrower and each Lender.

 

(d)                                 All computations of interest for Base Rate
Loans (including Base Rate Loans determined by reference to the LIBOR Index
Rate) shall be made on the basis of a year of three hundred sixty-five (365) or
three hundred sixty-six (366) days, as the case may be, and actual days
elapsed.  All other computations of fees and interest shall be computed on the
basis of a year of three hundred sixty (360) days for the actual number of days
elapsed in the period during which it accrues.  In computing interest on any
Loan, the date of the making of such Loan or the first day of an Interest Period
applicable to such Loan or, with respect to a Base Rate Loan being converted
from a LIBOR Loan, the date of conversion of such LIBOR Loan to such Base Rate
Loan, as the case may be, shall be included, and the date of payment of such
Loan or the expiration date of an Interest Period applicable to such Loan or,
with respect to a Base Rate Loan being converted to a LIBOR Loan, the date of
conversion of such Base Rate Loan to such LIBOR Loan, as the case may be, shall
be excluded; provided, if a Loan is repaid on the same day on which it is made,
one (1) day’s interest shall be paid on that Loan.

 

(e)                                  If, as a result of any restatement of or
other adjustment to the financial statements of the Borrower or for any other
reason, the Borrower or the Lenders determine that (i) the Consolidated Net
Total Leverage Ratio as calculated by the Borrower as of any applicable date was
inaccurate and (ii) a proper calculation of the Consolidated Net Total Leverage
Ratio would have resulted in higher pricing for such period, the Borrower shall
immediately and retroactively be obligated to pay to the Administrative Agent
for the account of the Lenders promptly on demand by the Administrative Agent
(or, after the occurrence of an actual or deemed entry of an order for relief
with respect to the Borrower under the Bankruptcy Code or other Debtor Relief
Law, automatically and without further action by the Administrative Agent or any
Lender), an amount equal to the excess of the amount of interest and fees that
should have been paid for such period over the amount of interest and fees
actually paid for such period.  This paragraph shall not limit the rights of the
Administrative Agent or any Lender, as the case may be, under any other
provision of this Agreement.  The Borrower’s obligations under this paragraph
shall survive the termination of the Revolving Commitments and the repayment of
all other Obligations.

 

(f)                                   Except as otherwise set forth herein,
interest on each Loan shall accrue on a daily basis and shall be payable in
arrears on and to (i) each Interest Payment Date applicable to that Loan;
(ii) upon any prepayment of that Loan (other than a voluntary prepayment of a
Revolving Loan which interest shall

 

41

--------------------------------------------------------------------------------


 

be payable in accordance with clause (i) above), to the extent accrued on the
amount being prepaid; and (iii) at maturity, including final maturity.

 

(g)                                  The Borrower agrees to pay to the
applicable Issuing Bank, with respect to drawings honored under any Letter of
Credit issued on its account or for the account of any of its Subsidiaries,
interest on the amount paid by such Issuing Bank in respect of each such honored
drawing from the date such drawing is honored to but excluding the date such
amount is reimbursed by or on behalf of the Borrower at a rate equal to (i) for
the period from the date such drawing is honored to but excluding the applicable
Reimbursement Date, the rate of interest otherwise payable hereunder with
respect to Revolving Loans that are Base Rate Loans, and (ii) thereafter, a rate
which is the lesser of (y) two percent (2%) per annum in excess of the rate of
interest otherwise payable hereunder with respect to Revolving Loans that are
Base Rate Loans, and (z) the Highest Lawful Rate.

 

(h)                                 Interest payable pursuant to
Section 2.7(f) shall be computed on the basis of a year of three hundred sixty
(360) days, for the actual number of days elapsed in the period during which it
accrues, and shall be payable on demand or, if no demand is made, on the date on
which the related drawing under a Letter of Credit is reimbursed in full. 
Promptly upon receipt by any Issuing Bank of any payment of interest pursuant to
Section 2.7(f), the applicable Issuing Bank shall distribute to each Lender, out
of the interest received by such Issuing Bank in respect of the period from the
date such drawing is honored to but excluding the date on which such Issuing
Bank is reimbursed for the amount of such drawing (including any such
reimbursement out of the proceeds of any Revolving Loans), the amount that such
Lender would have been entitled to receive in respect of the letter of credit
fee that would have been payable in respect of such Letter of Credit for such
period if no drawing had been honored under such Letter of Credit.  In the event
an Issuing Bank shall have been reimbursed by the Lenders for all or any portion
of such honored drawing, such Issuing Bank shall distribute to each Lender which
has paid all amounts payable by it under Section 2.3(e) with respect to such
honored drawing such Lender’s Revolving Commitment Percentage of any interest
received by such Issuing Bank in respect of that portion of such honored drawing
so reimbursed by the Lenders for the period from the date on which such Issuing
Bank was so reimbursed by the Lenders to but excluding the date on which such
portion of such honored drawing is reimbursed by the Borrower.

 

Section 2.8                                    Conversion/Continuation.

 

(a)                                 Subject to Section 3.1 and so long as no
Default or Event of Default shall have occurred and then be continuing or would
result therefrom, the Borrower shall have the option:

 

(i)                                     to convert at any time all or any part
of any Loan equal to $100,000 and integral multiples of $50,000 in excess of
that amount from one Type of Loan to another Type of Loan; provided, an Adjusted
LIBOR Rate Loan may only be converted on the expiration of the Interest Period
applicable to such Adjusted LIBOR Rate Loan unless the Borrower shall pay all
amounts due under Section 2.15 in connection with any such conversion; or

 

(ii)                                  upon the expiration of any Interest Period
applicable to any Adjusted LIBOR Rate Loan, to continue all or any portion of
such Loan as an Adjusted LIBOR Rate Loan.

 

(b)                                 The Borrower shall deliver a
Conversion/Continuation Notice to the Administrative Agent no later than
10:00 a.m. at least three (3) Business Days in advance of the proposed
conversion date (in the case of a conversion to a Base Rate Loan) and at least
three (3) Business Days in advance of the proposed Conversion/Continuation Date
(in the case of a conversion to, or a continuation of, an Adjusted LIBOR Rate
Loan).  Except as otherwise provided herein, a Conversion/Continuation Notice
for conversion to, or continuation of, any LIBOR Loans (or telephonic notice in
lieu thereof) shall be

 

42

--------------------------------------------------------------------------------


 

irrevocable on and after the related Interest Rate Determination Date, and the
Borrower shall be bound to effect a conversion or continuation in accordance
therewith.

 

Section 2.9                                    Default Rate of Interest.

 

(a)                                 If any amount of principal of any Loan is
not paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by Applicable Laws.

 

(b)                                 During the continuance of an Event of
Default under Section 9.1(f) or Section 9.1(g), the Borrower shall pay interest
on the principal amount of all outstanding Obligations hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by Applicable Laws.

 

(c)                                  During the continuance of an Event of
Default (other than for non-payment of principal of any Loan or an Event of
Default under Section 9.1(f) or Section 9.1(g)), the Borrower shall, at the
request of the Required Lenders, pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
Applicable Laws.

 

(d)                                 Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

(e)                                  In the case of any Adjusted LIBOR Rate
Loan, upon the expiration of the Interest Period in effect at the time the
Default Rate of interest is effective, each such Adjusted LIBOR Rate Loan shall
thereupon become a Base Rate Loan and shall thereafter bear interest at the
Default Rate then in effect for Base Rate Loans.  Payment or acceptance of the
increased rates of interest provided for in this Section 2.9 is not a permitted
alternative to timely payment and shall not constitute a waiver of any Event of
Default or otherwise prejudice or limit any rights or remedies of the
Administrative Agent or any Lender.

 

Section 2.10                             Fees.

 

(a)                                 Commitment Fee.  The Borrower shall pay to
the Administrative Agent for the account of each Lender in accordance with its
Revolving Commitment Percentage, a commitment fee (the “Commitment Fee”) equal
to the Applicable Margin of the actual daily amount by which the Aggregate
Revolving Commitments exceeds the sum of (i) the Outstanding Amount of Revolving
Loans plus (ii) the Outstanding Amount of Letter of Credit Obligations, subject
to adjustments as provided in Section 2.16.  The Commitment Fee shall accrue at
all times during the Revolving Commitment Period, including at any time during
which one or more of the conditions in Section 4 is not met, and shall be due
and payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Effective Date, and on the Revolving Commitment Termination Date; provided that
(1) no Commitment Fee shall accrue on any of the Revolving Commitment of a
Defaulting Lender so long as such Lender shall be a Defaulting Lender and
(2) any Commitment Fee accrued with respect to the Revolving Commitment of a
Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Borrower
so long as such Lender shall be a Defaulting Lender.  The Commitment Fee shall
be calculated quarterly in arrears, and if there is any change in the Applicable
Margin during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Margin separately for each period during such
quarter that such Applicable Margin was in effect.  For purposes hereof,
Swingline Loans shall not be counted toward or be considered as usage of the
Aggregate Revolving Commitments.

 

43

--------------------------------------------------------------------------------


 

(b)                                 Letter of Credit Fees.

 

(i)                                     Letter of Credit Fees.  The Borrower
shall pay to the Administrative Agent for the account of each Lender, in
accordance with its Revolving Commitment Percentage, a Letter of Credit fee for
each Letter of Credit equal to the Applicable Margin multiplied by the daily
maximum amount available to be drawn under such Letter of Credit (the “Letter of
Credit Fees”).  For purposes of computing the daily amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.3(i).  The Letter of Credit Fees shall
be computed on a quarterly basis in arrears, and shall be due and payable on the
last Business Day of each March, June, September and December, commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
expiration date thereof and thereafter on demand; provided that (1) no Letter of
Credit Fees shall accrue in favor of a Defaulting Lender so long as such Lender
shall be a Defaulting Lender and (2) any Letter of Credit Fees accrued in favor
of a Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Borrower
so long as such Lender shall be a Defaulting Lender.  If there is any change in
the Revolving Commitment Percentage during any quarter, the daily maximum amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Margin separately for each period during such
quarter that such Applicable Margin was in effect.  Notwithstanding anything to
the contrary contained herein, during the continuance of an Event of Default
under Sections 9.1(f) and (g), all Letter of Credit Fees shall accrue at the
Default Rate, and during the continuance of an Event of Default other than an
Event of Default under Sections 9.1(f) or (g), then upon the request of the
Requisite Lenders, all Letter of Credit Fees shall accrue at the Default Rate.

 

(ii)                                  Fronting Fee and Documentary and
Processing Charges Payable to Issuing Banks.  The Borrower shall pay (or cause
to be paid) directly to the each of the Issuing Banks, for its own account, a
fronting fee with respect to each Letter of Credit issued by such Issuing Bank,
at the rate per annum agreed between such Issuing Bank and the Borrower,
computed on the daily amount available to be drawn under such Letter of Credit
on a quarterly basis in arrears.  Such fronting fee shall be due and payable on
the last Business Day of each March, June, September and December in respect of
the most recently-ended quarterly period (or portion thereof, in the case of the
first payment), commencing with the first such date to occur after the issuance
of such Letter of Credit, on its expiration date and thereafter on demand.  For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.3(i).  In addition, the Borrower shall pay directly to each of
the Issuing Banks, for its own account, the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
such Issuing Bank relating to letters of credit issued by it as from time to
time in effect.  Such customary fees and standard costs and charges are due and
payable on demand and are nonrefundable.

 

(c)                                  Other Fees.

 

(i)                                     The Borrower shall pay to the Joint Lead
Arrangers and the Administrative Agent for their own respective accounts fees in
the amounts and at the times specified in the Fee Letter.  Such fees shall be
fully earned when paid and shall not be refundable for any reason whatsoever.

 

44

--------------------------------------------------------------------------------


 

(ii)                                  The Borrower shall pay to the Lenders such
fees as shall have been separately agreed upon in writing in the amounts and at
the times so specified.  Such fees shall be fully earned when paid and shall not
be refundable for any reason whatsoever.

 

Section 2.11                             Prepayments/Commitment Reductions.

 

(a)                                 Voluntary Prepayments.

 

(i)                                     Any time and from time to time, the
Loans may be repaid in whole or in part without premium or penalty:

 

(A)                               with respect to Base Rate Loans (including
Base Rate Loans referencing the LIBOR Index Rate), the Borrower may prepay any
such Loans on any Business Day in whole or in part, in an aggregate minimum
amount of $500,000 and integral multiples of $100,000 in excess of that amount;

 

(B)                               with respect to Adjusted LIBOR Rate Loans, the
Borrower may prepay any such Loans on any Business Day in whole or in part
(together with any amounts due pursuant to Section 3.1(c)) in an aggregate
minimum amount of $500,000 and integral multiples of $100,000 in excess of that
amount; and

 

(C)                               with respect to Swingline Loans, the Borrower
may prepay any such Loans on any Business Day in whole or in part in any amount;

 

(ii)                                  All such prepayments shall be made:

 

(A)                               upon written or telephonic notice on the date
of prepayment in the case of Base Rate Loans or Swingline Loans; and

 

(B)                               upon not less than three (3) Business Days’
prior written or telephonic notice in the case of Adjusted LIBOR Rate Loans;

 

in each case given to the Administrative Agent, or the Swingline Lender, as the
case may be, by 11:00 a.m. on the date required and, if given by telephone,
promptly confirmed in writing to the Administrative Agent (and the
Administrative Agent will promptly transmit such telephonic or original notice
for a Credit Extension by telefacsimile or telephone to each Lender).  Upon the
giving of any such notice, the principal amount of the Loans specified in such
notice shall become due and payable on the prepayment date specified therein. 
Any such voluntary prepayment shall be applied as specified in Section 2.12(a).

 

(b)                                 Voluntary Commitment Reductions.

 

(i)                                     The Borrower may, from time to time upon
not less than three (3) Business Days’ prior written or telephonic notice
confirmed in writing to the Administrative Agent (which original written or
telephonic notice the Administrative Agent will promptly transmit by
telefacsimile or telephone to each applicable Lender), at any time and from time
to time terminate in whole or permanently reduce in part the Revolving
Commitments (ratably among the Lenders in accordance with their respective
Revolving Commitment Percentage thereof); provided, (A) any such partial
reduction of the Revolving Commitments shall be in an aggregate minimum amount
of $5,000,000 and integral multiples of $1,000,000 in excess of that amount,
(B) the Borrower shall not terminate or reduce the Aggregate Revolving
Commitments if, after giving

 

45

--------------------------------------------------------------------------------


 

effect thereto and to any concurrent prepayments hereunder, the aggregate
Outstanding Amount exceeds the Aggregate Revolving Commitments and (C) if, after
giving effect to any reduction of the Aggregate Revolving Commitments, the
Letter of Credit Sublimit and/or the Swingline Sublimit exceed the amount of the
Aggregate Revolving Commitments, the Letter of Credit Sublimit and/or the
Swingline Sublimit, as applicable, shall be automatically reduced by the amount
of such excess.

 

(ii)                                  The Borrower’s notice to the
Administrative Agent shall designate the date (which shall be a Business Day) of
such termination or reduction and the amount of any partial reduction, and such
termination or reduction of the Revolving Commitments shall be effective on the
date specified in the Borrower’s notice and shall reduce the Revolving
Commitments of each Lender proportionately to its Revolving Commitment
Percentage thereof.

 

(c)                                  Mandatory Prepayments.  If at any time
(A) the Outstanding Amount of Revolving Obligations shall exceed the Aggregate
Revolving Commitments, (B) the Outstanding Amount of Letter of Credit
Obligations shall exceed the Letter of Credit Sublimit, or (C) the Outstanding
Amount of Swingline Loans shall exceed the Swingline Sublimit, immediate
prepayment will be made on or in respect of the Revolving Obligations in an
amount equal to such excess; provided, however, that, except with respect to
clause (B), Letter of Credit Obligations will not be Cash Collateralized
hereunder until the Revolving Loans and Swingline Loans have been paid in full.

 

(d)                                 Mandatory Commitment Reductions.  The
Revolving Commitments of the Lenders shall automatically terminate on the
Revolving Commitment Termination Date.

 

Section 2.12                             Application of Prepayments. Within each
Loan, prepayments will be applied first to Base Rate Loans, then to Adjusted
LIBOR Rate Loans in direct order of Interest Period maturities.  In addition:

 

(a)                                 Mandatory Prepayments.  Mandatory
prepayments in respect of the Revolving Commitments under Section 2.11(c) shall
be applied to the respective Revolving Obligations.

 

(b)                                Prepayments Generally.  Prepayments on the
Obligations will be paid by the Administrative Agent to the Lenders ratably in
accordance with their respective interests therein (except for Defaulting
Lenders where their share will be applied as provided in
Section 2.16(a)(ii) hereof).

 

Section 2.13                             General Provisions Regarding Payments.

 

(a)                                 All payments by the Borrower of principal,
interest, fees and other Obligations hereunder or under any other Credit
Document shall be made in Dollars in immediately available funds, without
defense, recoupment, setoff or counterclaim, free of any restriction or
condition.  The Administrative Agent shall, and the Borrower hereby authorizes
the Administrative Agent to, debit a deposit account of the Borrower or any of
its Subsidiaries held with the Administrative Agent or any of its Affiliates in
order to cause timely payment to be made to the Administrative Agent of all
principal, interest, fees and expenses due hereunder or under any other Credit
Document (subject to sufficient funds being available in its accounts for that
purpose).

 

(b)                                 In the event that the Administrative Agent
is unable to debit a deposit account of the Borrower or any of its Subsidiaries
held with the Administrative Agent or any of its Affiliates in order to cause
timely payment to be made to the Administrative Agent of all principal,
interest, fees and expenses due hereunder or any other Credit Document
(including because insufficient funds are available in its

 

46

--------------------------------------------------------------------------------


 

accounts for that purpose), payments hereunder and under any other Credit
Document shall be delivered to the Administrative Agent, for the account of the
Lenders, not later than 12:00 (Noon) on the date due at the Principal Office of
the Administrative Agent or via wire transfer of immediately available funds to
an account designated by the Administrative Agent (or at such other location as
may be designated by the Administrative Agent from time to time); for purposes
of computing interest and fees, funds received by the Administrative Agent after
that time on such due date shall be deemed to have been paid by the Borrower on
the next Business Day.

 

(c)                                  All payments in respect of the principal
amount of any Loan (other than voluntary repayments of Revolving Loans) shall be
accompanied by payment of accrued interest on the principal amount being repaid
or prepaid, and all such payments (and, in any event, any payments in respect of
any Loan on a date when interest is due and payable with respect to such Loan)
shall be applied to the payment of interest then due and payable before
application to principal.

 

(d)                                 The Administrative Agent shall promptly
distribute to each Lender at such address as such Lender shall indicate in
writing, such Lender’s applicable pro rata share of all payments and prepayments
of principal and interest due to such Lender hereunder, together with all other
amounts due with respect thereto, including all fees payable with respect
thereto, to the extent received by the Administrative Agent.

 

(e)                                  Notwithstanding the foregoing provisions
hereof, if any Conversion/ Continuation Notice is withdrawn as to any Affected
Lender or if any Affected Lender makes Base Rate Loans in lieu of its pro rata
share of any Adjusted LIBOR Rate Loans, the Administrative Agent shall give
effect thereto in apportioning payments received thereafter.

 

(f)                                   Subject to the provisos set forth in the
definition of “Interest Period,” whenever any payment to be made hereunder shall
be stated to be due on a day that is not a Business Day, such payment shall be
made on the next succeeding Business Day and such extension of time shall be
included in the computation of the payment of interest hereunder or of the
Commitment Fee hereunder.

 

(g)                                  The Administrative Agent shall deem any
payment by or on behalf of the Borrower hereunder that is not made in same day
funds prior to 12:00 noon to be a non-conforming payment.  Any such payment
shall not be deemed to have been received by the Administrative Agent until the
later of (i) the time such funds become available funds, and (ii) the applicable
next Business Day.  The Administrative Agent shall give prompt telephonic notice
to the Borrower and each applicable Lender (confirmed in writing) if any payment
is non-conforming.  Any non-conforming payment may constitute or become a
Default or Event of Default in accordance with the terms of Section 9.1(a). 
Interest shall continue to accrue on any principal as to which a non-conforming
payment is made until such funds become available funds (but in no event less
than the period from the date of such payment to the next succeeding applicable
Business Day) at the Default Rate (unless otherwise provided by the Required
Lenders) from the date such amount was due and payable until the date such
amount is paid in full.

 

Section 2.14                            Sharing of Payments by Lenders.  If any
Lender shall, by exercising any right of setoff or counterclaim or otherwise,
obtain payment in respect of any principal of or interest on any of its Loans or
other obligations hereunder resulting in such Lender receiving payment of a
proportion of the aggregate amount of such Loans and accrued interest thereon or
other such obligations greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and such other obligations of the other Lenders, or
make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and other amounts owing

 

47

--------------------------------------------------------------------------------


 

them; provided that:

 

(i)                                     if any such participations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest; and

 

(ii)                                  the provisions of this Section shall not
be construed to apply to (A) any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (B) any amounts
applied by the Swingline Lender to outstanding Swingline Loans, (C) any amounts
applied to Letter of Credit Obligations by any Issuing Bank or Swingline Loans
by the Swingline Lender, as appropriate, from Cash Collateral provided under
Section 2.15 or Section 2.16, or (D) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Letter of Credit Obligations, Swingline Loans or
other obligations hereunder to any assignee or participant, other than to the
Borrower or any Subsidiary thereof (as to which the provisions of this
Section shall apply).

 

Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Credit
Party in the amount of such participation.

 

Section 2.15                            Cash Collateral.  At any time that there
shall exist a Defaulting Lender, within one (1) Business Day following the
written request of the Administrative Agent or any Issuing Bank (with a copy to
the Administrative Agent) the Borrower shall Cash Collateralize each applicable
Issuing Banks’ Fronting Exposure with respect to such Defaulting Lender in an
amount sufficient to cover all Fronting Exposure (after giving effect to
Section 2.16(a)(iv) and any Cash Collateral provided by the Defaulting Lender).

 

(a)                                 Grant of Security Interest.  The Borrower,
and to the extent provided by any Defaulting Lender, such Defaulting Lender,
hereby grants to the Administrative Agent, for the benefit of the Issuing Banks,
and agrees to maintain, a perfected first priority security interest in all such
Cash Collateral as security for the Defaulting Lenders’ obligation to fund
participations in respect of Letter of Credit Obligations, to be applied
pursuant to clause (b) below.  If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent and the Issuing Banks as herein provided
(other than the Permitted Liens), or that the total amount of such Cash
Collateral is less than the applicable Fronting Exposure, the Borrower will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).

 

(b)                                 Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under this
Section 2.15 or Section 2.16 in respect of Letters of Credit shall be applied to
the satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of Letter of Credit Obligations (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.

 

48

--------------------------------------------------------------------------------


 

(c)                                 Termination of Requirement.  Cash Collateral
(or the appropriate portion thereof) provided to reduce any Issuing Bank’s
Fronting Exposure shall no longer be required to be held as Cash Collateral
pursuant to this Section 2.15 following (i) the elimination of the applicable
Fronting Exposure (including by the termination of Defaulting Lender status of
the applicable Lender), or (ii) the determination by the Administrative Agent
and each Issuing Bank that there exists excess Cash Collateral; provided,
however, (x) that Cash Collateral furnished by or on behalf of a Credit Party
shall not be released during the continuance of a Default or Event of Default
(and following application as provided in this Section 2.15 may be otherwise
applied in accordance with Section 9.3) and (y) the Person providing Cash
Collateral and any Issuing Bank or the Swingline Lender, as applicable, may
agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.

 

Section 2.16                            Defaulting Lenders.

 

(a)                                Defaulting Lender Adjustments. 
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:

 

(i)                                     Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in Section 11.4.

 

(ii)                                   Defaulting Lender Waterfall. Any payment
of principal, interest, fees or other amount (other than fees which any
Defaulting Lender is not entitled to receive pursuant to Section 2.16(a)(iii))
received by the Administrative Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Section 9 or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 11.3), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to any Issuing Bank or the Swingline
Lender hereunder; third, if so determined by the Administrative Agent or
requested by any Issuing Bank or the Swingline Lender, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Swingline Loan or Letter of Credit; fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders, the
Issuing Banks or the Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, any Issuing Bank or the Swingline
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided,
that, if (x) such payment is a payment of the principal amount of any Loans or
Letter of Credit Borrowings in respect of which that Defaulting

 

49

--------------------------------------------------------------------------------


 

Lender has not fully funded its appropriate share and (y) such Loans or Letter
of Credit Borrowings were made at a time when the conditions set forth in
Section 4.2 were satisfied or waived, such payment shall be applied solely to
the pay the Loans of, and Letter of Credit Borrowings owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or Letter of Credit Borrowings owed to, that Defaulting
Lender.  Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 2.16(a)(ii) shall be
deemed paid to (and the underlying obligations satisfied to the extent of such
payment) and redirected by that Defaulting Lender, and each Lender irrevocably
consents hereto.

 

(iii)                               Certain Fees. (A) Such Defaulting Lender
shall not be entitled to receive any Commitment Fee, any fees with respect to
Letters of Credit (except as provided in clause (b) below) or any other fees
hereunder for any period during which that Lender is a Defaulting Lender (and
the Borrower shall not be required to pay any such fee that otherwise would have
been required to have been paid to that Defaulting Lender).

 

(B)                               Each Defaulting Lender shall be entitled to
receive Letter of Credit Fees for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Revolving Commitment
Percentage of the stated amount of Letters of Credit for which it has provided
Cash Collateral pursuant to Section 2.15.

 

(C)                               With respect to any fee not required to be
paid to any Defaulting Lender pursuant to clause (A) or (B) above, the Borrower
shall (x) pay to each Non-Defaulting Lender that portion of any such fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letter of Credit Obligations or Swingline Loans that
has been reallocated to such Non-Defaulting Lender pursuant to clause
(iv) below, (y) pay to each Issuing Bank and the Swingline Lender, as
applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such Issuing Bank’s or the Swingline Lender’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such fee.

 

(iv)                              Reallocation of Participations to Reduce
Fronting Exposure.  All or any part of such Defaulting Lender’s participation in
Letter of Credit Obligations and Swingline Loans shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Revolving Commitment
Percentages (calculated without regard to such Defaulting Lender’s Revolving
Commitment) but only to the extent that (x) the conditions set forth in
Section 4.2 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate Revolving Credit Exposure of such Non-Defaulting Lender at such
time to exceed such Non-Defaulting Lender’s Revolving Commitment.  No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

 

(v)                                 Cash Collateral, Repayment of Swingline
Loans.  If the reallocation

 

50

--------------------------------------------------------------------------------


 

described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, prepay Swingline Loans in an amount equal to
the Swingline Lender’s Fronting Exposure and (y) second, Cash Collateralize each
Issuing Banks’ Fronting Exposure in accordance with the procedures set forth in
Section 2.15.

 

(b)                                Defaulting Lender Cure.  If the Borrower, the
Administrative Agent, the Swingline Lender and each Issuing Bank agree in
writing that a Lender is no longer a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any Cash Collateral), that Lender will, to
the extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held pro rata by
the Lenders in accordance with the Revolving Commitments (without giving effect
to Section 2.16(a)(iv), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

(c)                                 New Swingline Loans/Letters of Credit.  So
long as any Lender is a Defaulting Lender, (i) the Swingline Lender shall not be
required to fund any Swingline Loans unless it is satisfied that the
participations therein will be fully allocated among Non-Defaulting Lenders in a
manner consistent with clause (a)(iv) above and the Defaulting Lender shall not
participate therein and (ii) no Issuing Bank shall be required to issue, extend,
renew or increase any Letter of Credit unless it is satisfied that the
participations in the Letter of Credit Obligations related to any existing
Letters of Credit as well as the new, extended, renewed or increased Letter of
Credit has been or will be fully allocated among the Non-Defaulting Lenders in a
manner consistent with clause (a)(iv) above and such Defaulting Lender shall not
participate therein except to the extent such Defaulting Lender’s participation
has been or will be fully Cash Collateralized in accordance with Section 2.15.

 

(d)                                Qualified Counterparties.  So long as any
Lender is a Defaulting Lender, such Lender shall not be a Hedge Bank with
respect to any Hedge Agreement entered into while such Lender was a Defaulting
Lender.

 

Section 2.17                             Removal or Replacement of Lenders.  If
(a) any Lender requests compensation under Section 3.2, (b) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.3, (c) any Lender
gives notice of an inability to fund LIBOR Loans under Section 3.1(b), (d) any
Lender is a Defaulting Lender, or (e) any Lender (a “Non-Consenting Lender”)
does not consent (including by way of a failure to respond in writing to a
proposed amendment, consent or waiver by the date and time specified by the
Administrative Agent) to a proposed amendment, consent, change, waiver,
discharge or termination hereunder or with respect to any Credit Document that
has been approved by the Required Lenders, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 11.5, all of its interests, rights (other than its rights under
Section 3.2, Section 3.3 and Section 11.2) and obligations under this Agreement
and the related Credit Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

 

51

--------------------------------------------------------------------------------


 

(i)                                     the Borrower shall have paid to the
Administrative Agent the assignment fee specified in Section 11.5(b)(iv);

 

(ii)                                  such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans and participations in
Letter of Credit Borrowings, as applicable, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder and under the other Credit
Documents (including any amounts under Section 3.1(c)) from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

 

(iii)                               in the case of any such assignment resulting
from a claim for compensation under Section 3.2 or payments required to be made
pursuant to Section 3.3, such assignment will result in a reduction in such
compensation or payments thereafter;

 

(iv)                              such assignment does not conflict with
Applicable Law; and

 

(v)                                 in the case of any such assignment resulting
from a Non-Consenting Lender’s failure to consent to a proposed amendment,
consent, change, waiver, discharge or termination, the successor replacement
Lender shall have consented to the proposed amendment, consent, change, waiver,
discharge or termination.

 

Each Lender agrees that in the event it, or its interests in the Loans and
obligations hereunder, shall become subject to the replacement and removal
provisions of this Section, it will cooperate with the Borrower and the
Administrative Agent to give effect to the provisions hereof, including
execution and delivery of an Assignment Agreement in connection therewith, but
the replacement and removal provisions of this Section shall be effective
regardless of whether an Assignment Agreement shall have been given.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

Section 3                                             YIELD PROTECTION

 

Section 3.1                                    Making or Maintaining LIBOR
Loans.

 

(a)                                 Inability to Determine Applicable Interest
Rate.  In the event that the Administrative Agent shall have determined (which
determination shall be final and conclusive and binding upon all parties
hereto), on any Interest Rate Determination Date or any Index Rate Determination
Date with respect to any LIBOR Loans, that by reason of circumstances affecting
the London interbank market adequate and fair means do not exist for
ascertaining the interest rate applicable to such LIBOR Loans on the basis
provided for in the definition of Adjusted LIBOR Rate or LIBOR Index Rate, as
applicable, the Administrative Agent shall on such date give notice (by
telefacsimile or by telephone confirmed in writing) to the Borrower and each
Lender of such determination, whereupon (i) no Loans may be made as, or
converted to, LIBOR Loans until such time as the Administrative Agent notifies
the Borrower and the Lenders that the circumstances giving rise to such notice
no longer exist, and (ii) any Funding Notice or Conversion/Continuation Notice
given by the Borrower with respect to the Loans in respect of which such
determination was made shall be deemed to be rescinded by the Borrower and such
Loans shall be automatically made or continued as, or converted to, as
applicable, Base Rate Loans without reference to the LIBOR Index Rate component
of the Base Rate.

 

52

--------------------------------------------------------------------------------


 

(b)                                 Illegality or Impracticability of LIBOR
Loans.  In the event that on any date any Lender shall have determined (which
determination shall be final and conclusive and binding upon all parties hereto
but shall be made only after consultation with the Borrower and the
Administrative Agent) that the making, maintaining or continuation of its LIBOR
Loans (i) has become unlawful as a result of compliance by such Lender in good
faith with any law, treaty, governmental rule, regulation, guideline or order
(or would conflict with any such treaty, governmental rule, regulation,
guideline or order not having the force of law even though the failure to comply
therewith would not be unlawful), or (ii) has become impracticable, as a result
of contingencies occurring after the date hereof which materially and adversely
affect the London interbank market or the position of such Lender in that
market, then, and in any such event, such Lender shall be an “Affected Lender”
and it shall on that day give notice (by telefacsimile or by telephone confirmed
in writing) to the Borrower and the Administrative Agent of such determination
(which notice the Administrative Agent shall promptly transmit to each other
Lender).  Thereafter (1) the obligation of the Affected Lender to make Loans as,
or to convert Loans to, LIBOR Loans shall be suspended until such notice shall
be withdrawn by the Affected Lender, (2) to the extent such determination by the
Affected Lender relates to a LIBOR Loan then being requested by the Borrower
pursuant to a Funding Notice or a Conversion/Continuation Notice, the Affected
Lender shall make such Loan as (or continue such Loan as or convert such Loan
to, as the case may be) a Base Rate Loan without reference to the LIBOR Index
Rate component of the Base Rate, (3) the Affected Lender’s obligation to
maintain its outstanding LIBOR Loans (the “Affected Loans”) shall be terminated
at the earlier to occur of the expiration of the Interest Period then in effect
with respect to the Affected Loans or when required by law, and (4) the Affected
Loans shall automatically convert into Base Rate Loans without reference to the
LIBOR Index Rate component of the Base Rate on the date of such termination. 
Notwithstanding the foregoing, to the extent a determination by an Affected
Lender as described above relates to a LIBOR Loan then being requested by the
Borrower pursuant to a Funding Notice or a Conversion/Continuation Notice, the
Borrower shall have the option, subject to the provisions of Section 3.1(a), to
rescind such Funding Notice or Conversion/Continuation Notice as to all Lenders
by giving notice (by telefacsimile or by telephone confirmed in writing) to the
Administrative Agent of such rescission on the date on which the Affected Lender
gives notice of its determination as described above (which notice of rescission
the Administrative Agent shall promptly transmit to each other Lender).  Except
as provided in the immediately preceding sentence, nothing in this
Section 3.1(b) shall affect the obligation of any Lender other than an Affected
Lender to make or maintain Loans as, or to convert Loans to, LIBOR Loans in
accordance with the terms hereof.

 

(c)                                  Compensation for Breakage or
Non-Commencement of Interest Periods.  The Borrower shall compensate each
Lender, upon written request by such Lender (which request shall set forth the
basis for requesting such amounts), for all reasonable losses, expenses and
liabilities (including any interest paid or calculated to be due and payable by
such Lender to lenders of funds borrowed by it to make or carry its Adjusted
LIBOR Rate Loans and any loss, expense or liability sustained by such Lender in
connection with the liquidation or re-employment of such funds but excluding
loss of anticipated profits) which such Lender may sustain:  (i) if for any
reason (other than a default by such Lender) a borrowing of any Adjusted LIBOR
Rate Loans does not occur on a date specified therefor in a Funding Notice or a
telephonic request for borrowing, or a conversion to or continuation of any
Adjusted LIBOR Rate Loans does not occur on a date specified therefor in a
Conversion/Continuation Notice or a telephonic request for conversion or
continuation; (ii) if any prepayment or other principal payment of, or any
conversion of, any of its Adjusted LIBOR Rate Loans occurs on any day other than
the last day of an Interest Period applicable to that Loan (whether voluntary,
mandatory, automatic, by reason of acceleration, or otherwise), including as a
result of an assignment in connection with the replacement of a Lender pursuant
to Section 2.17; or (iii) if any prepayment of any of its Adjusted LIBOR Rate
Loans is not made on any date specified in a notice of prepayment given by the
Borrower.

 

53

--------------------------------------------------------------------------------


 

(d)                                 Booking of LIBOR Loans.  Any Lender may
make, carry or transfer LIBOR Loans at, to, or for the account of any of its
branch offices or the office of an Affiliate of such Lender.

 

(e)                                  Assumptions Concerning Funding of Adjusted
LIBOR Rate Loans.  Calculation of all amounts payable to a Lender under this
Section 3.1 and under Section 3.2 shall be made as though such Lender had
actually funded each of its relevant Adjusted LIBOR Rate Loans through the
purchase of a LIBOR deposit bearing interest at the rate obtained pursuant to
clause (i) of the definition of Adjusted LIBOR Rate in an amount equal to the
amount of such Adjusted LIBOR Rate Loans and having a maturity comparable to the
relevant Interest Period and through the transfer of such LIBOR deposit from an
offshore office of such Lender to a domestic office of such Lender in the United
States of America; provided, however, each Lender may fund each of its Adjusted
LIBOR Rate Loans in any manner it sees fit and the foregoing assumptions shall
be utilized only for the purposes of calculating amounts payable under this
Section 3.1 and under Section 3.2.

 

(f)                                   Certificates for Reimbursement.  A
certificate of a Lender setting forth in reasonable detail the amount or amounts
necessary to compensate such Lender, as specified in paragraph (c) of this
Section and the circumstances giving rise thereto shall be delivered to the
Borrower and shall be conclusive absent manifest error.  In the absence of any
such manifest error, the Borrower shall pay such Lender or such Issuing Bank, as
the case may be, the amount shown as due on any such certificate within ten
(10) Business Days after receipt thereof.

 

(g)                                  Delay in Requests.  The Borrower shall not
be required to compensate a Lender pursuant to this Section for any such amounts
incurred more than six (6) months prior to the date that such Lender delivers to
the Borrower the certificate referenced in Section 3.1(f).

 

Section 3.2                                    Increased Costs.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
reflected in the Adjusted LIBOR Rate or the LIBOR Index Rate) or any Issuing
Bank;

 

(ii)                                  subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and (C) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

(iii)                               impose on any Lender or any Issuing Bank or
the London interbank market any other condition, cost or expense affecting this
Agreement or LIBOR Loans made by such Lender or any Letter of Credit or
participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, such Issuing Bank or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such
Lender, Issuing Bank or other Recipient hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender, Issuing Bank or
other Recipient, the Borrower will pay to such Lender, Issuing Bank or other
Recipient, as the case may be, such additional amount or amounts as will

 

54

--------------------------------------------------------------------------------


 

compensate such Lender, Issuing Bank or other Recipient, as the case may be, for
such additional costs incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender, any
Issuing Bank or the Swingline Lender (for purposes hereof, may be referred to
collectively as “the Lenders” or a “Lender”) determines that any Change in Law
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or liquidity or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the commitments of such Lender hereunder or the Loans made by,
or participations in Letters of Credit and Swingline Loans held by, such Lender,
or the Letters of Credit issued by such Issuing Bank, to a level below that
which such Lender or such Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy),
then from time to time the Borrower will pay to such Lender, as the case may be,
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender or an Issuing Bank setting forth in reasonable detail
the amount or amounts necessary to compensate such Lender or such Issuing Bank
or its holding company, as the case may be, as specified in paragraph (a) or
(b) of this Section and the circumstances giving rise thereto shall be delivered
to the Borrower and shall be conclusive absent manifest error.  In the absence
of any such manifest error, the Borrower shall pay such Lender or such Issuing
Bank, as the case may be, the amount shown as due on any such certificate within
ten (10) Business Days after receipt thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender or any Issuing Bank to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s or such Issuing Bank’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or an Issuing Bank pursuant to this Section for
any increased costs incurred or reductions suffered more than six (6) months
prior to the date that such Lender or such Issuing Bank, as the case may be,
delivers to the Borrower the certificate referenced in Section 3.2(c) and
notifies the Borrower of such Lender’s or such Issuing Bank’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).

 

Section 3.3                                    Taxes.

 

(a)                                 Issuing Banks.  For purposes of this
Section 3.3, the term “Lender” shall include any Issuing Bank.

 

(b)                                 Payments Free of Taxes; Obligation to
Withhold; Payments on Account of Taxes.  Any and all payments by or on account
of any obligation of any Credit Party hereunder or under any other Credit
Document shall be made without deduction or withholding for any Taxes, except as
required by Applicable Law.  If any Applicable Law (as determined in the good
faith discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Credit Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

 

55

--------------------------------------------------------------------------------


 

(c)                                  Payment of Other Taxes by the Credit
Parties.  The Credit Parties shall timely pay to the relevant Governmental
Authority in accordance with Applicable Law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

 

(d)                                 Tax Indemnification.

 

(i)  Without duplication of additional amounts paid pursuant to
Section 3.3(b) or Section 3.3(c), the Credit Parties shall jointly and severally
indemnify each Recipient within ten (10) Business Days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of any such payment or liability delivered to the Borrower by a
Lender (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.

 

(ii)                                  Each Lender shall severally indemnify the
Administrative Agent within ten (10) Business Days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that any Credit Party has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of the Credit Parties
to do so), (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 11.5(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any
Credit Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender  under any Credit Document or otherwise payable by the
Administrative Agent to the Lender  from any other source against any amount due
to the Administrative Agent under this clause (ii).

 

(e)                                  Evidence of Payments.  As soon as
practicable after any payment of Taxes by any Credit Party to a Governmental
Authority pursuant to this Section, such Credit Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of a return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(f)                                   Status of Lenders; Tax Documentation. 
(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Credit Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two

 

56

--------------------------------------------------------------------------------


 

sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in clauses (ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that the Borrower is a U.S. Person,

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(1)                                 in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Credit Document, executed originals of
IRS Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Credit Document, IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

(2)                                 executed originals of IRS Form W-8ECI;

 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Internal Revenue Code, (x) a certificate substantially in the form of
Exhibit 3.3-1 to the effect that such Foreign Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Internal Revenue Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN; or

 

(4)                                 to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit 3.3-2 or Exhibit 3.3-3, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign

 

57

--------------------------------------------------------------------------------


 

Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit 3.3-4 on behalf of each such direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
Applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)                               if a payment made to a Lender under any Credit
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Internal
Revenue Code, as applicable), such Lender shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(g)                                  Treatment of Certain Refunds.  Unless
required by Applicable Law, at no time shall the Administrative Agent have any
obligation to file for or otherwise pursue on behalf of a Lender, or have any
obligation to pay to any Lender, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund (including any
application of such refund amount to another amount payable to the refunding
Governmental Authority) of any Taxes as to which it has been indemnified
pursuant to this Section (including by the payment of additional amounts
pursuant to this Section), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund).  Such indemnifying party, upon the request of the
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (g) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (g), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the

 

58

--------------------------------------------------------------------------------


 

indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

(h)                                 Survival.  Each party’s obligations under
this Section 3.3 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Revolving Commitments and the repayment,
satisfaction or discharge of all obligations under any Credit Document.

 

Section 3.4                                    Designation of a Different
Lending Office.  If any Lender requests compensation under Section 3.2, or
requires the Borrower to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.3, then such Lender shall (at the request of the Borrower) use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.2 or Section 3.3, as the case may be, in the
future, and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

Section 4                                             CONDITIONS PRECEDENT

 

Section 4.1                                    Conditions Precedent to Initial
Credit Extension.  The obligation of each Lender to make a Credit Extension on
the Effective Date is subject to the satisfaction of the following conditions on
or before the Effective Date:

 

(a)                                 Executed Credit Documents.  Receipt by the
Administrative Agent of executed counterparts of this Agreement and the other
Credit Documents, in each case, in form and substance satisfactory to the
Administrative Agent and the Lenders and duly executed by the appropriate
parties thereto.

 

(b)                                 Organizational Documents.  Receipt by the
Administrative Agent of the following:

 

(i)                                     Charter Documents.  Copies of articles
of incorporation, certificate of organization or formation, or other like
document for each of the Credit Parties certified as of a recent date by the
appropriate Governmental Authority.

 

(ii)                                  Organizational Documents Certificate. 
(i) Copies of bylaws, operating agreement, partnership agreement or like
document, (ii) copies of resolutions approving the transactions contemplated in
connection with the financing and authorizing execution and delivery of the
Credit Documents, and (iii) incumbency certificates, for each of the Credit
Parties, in each case certified by an Authorized Officer in form and substance
satisfactory to the Administrative Agent.

 

(iii)                               Good Standing Certificate.  Copies of
certificates of good standing, existence or the like of a recent date for each
of the Credit Parties from the appropriate Governmental Authority of its
jurisdiction of formation or organization.

 

59

--------------------------------------------------------------------------------


 

(iv)                              Closing Certificate.  A certificate from an
Authorized Officer of the Borrower, in form and substance satisfactory to the
Administrative Agent and the Required Lenders, confirming, among other things,
(A) all consents, approvals, authorizations, registrations, or filings required
to be made or obtained by the Borrower and the other Credit Parties, if any, in
connection with this Agreement and the other Credit Documents and the
transactions contemplated herein and therein have been obtained and are in full
force and effect, (B) no investigation or inquiry by any Governmental Authority
regarding this Agreement and the other Credit Documents and the transactions
contemplated herein and therein is ongoing, (C) since the date of the
most-recent annual audited financial statements for the Borrower, there has been
no event or circumstance which would be reasonably expected to have a Material
Adverse Effect, (D) the most-recent annual audited financial statements were
prepared in accordance with GAAP consistently applied, except as noted therein,
and fairly present the financial condition and results from operations of the
Borrower and its Subsidiaries, and (E) the Borrower and its Subsidiaries (after
giving effect to the transactions contemplated hereby and the incurrence of
Indebtedness related thereto) are Solvent on a consolidated basis.

 

(c)                                  Opinions of Counsel.  Receipt by the
Administrative Agent of opinions of counsel for each of the Credit Parties, in
scope, form and substance satisfactory to the Administrative Agent, and
including, among other things, due authorization, execution and delivery of the
Credit Documents and the enforceability thereof.

 

(d)                                 Personal Property Collateral.  Receipt by
the Collateral Agent of the following:

 

(i)                                     UCC Financing Statements.  Such UCC
financing statements necessary or appropriate to perfect the security interests
in the personal property collateral, as determined by the Collateral Agent.

 

(ii)                                  Intellectual Property Filings.  Such
patent, trademark and copyright notices, filings and recordations necessary or
appropriate to perfect the security interests in intellectual property and
intellectual property rights, as determined by the Collateral Agent.

 

(iii)                               Pledged Equity Interests.  Original
certificates evidencing any certificated Equity Interests pledged as Collateral,
together with undated stock transfer powers executed in blank.

 

(iv)                              Evidence of Insurance.  Copies of insurance
policies (including endorsements) or certificates of insurance for casualty,
liability and any other insurance required by the Credit Documents, identifying
the Collateral Agent as lenders loss payable or loss payee, as applicable, with
respect to the casualty insurance, and additional insured with respect to the
liability insurance, as appropriate.

 

(e)                                  Funding Notice; Funds Disbursement
Instructions.  Receipt by the Administrative Agent of (a) a duly executed
Funding Notice with respect to the Credit Extension to occur on the Effective
Date and (b) duly executed disbursement instructions (with wiring instructions
and account information) for all disbursements to be made on the Effective Date.

 

(f)                                   Original Credit Agreement.  Receipt by the
Administrative Agent of evidence that all accrued and unpaid interest and fees
due and owing under the Original Credit Agreement through the Effective Date
have been paid or will be paid on the Effective Date.

 

60

--------------------------------------------------------------------------------


 

(g)                                  Senior Secured Notes.  Receipt by the
Administrative Agent of reasonably satisfactory evidence of the closing and
funding of the Senior Secured Notes concurrently with the Effective Date
pursuant to documentation satisfactory to the Lenders.

 

(h)                                 ITC^Deltacom Notes.  Receipt by the
Administrative Agent of reasonably satisfactory evidence of the discharge of the
ITC^Deltacom Indenture.

 

(i)                                     Fees and Expenses.  Receipt by the
Administrative Agent of confirmation that all fees and expenses required to be
paid on or before the Effective Date have been paid, including the fees and
expenses of counsel (including any local counsel) for the Administrative Agent.

 

For purposes of determining compliance with the conditions specified in this
Section 4.1, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Effective Date specifying its
objection thereto.

 

Section 4.2                                    Conditions to Each Credit
Extension.  The obligation of each Lender to fund its Revolving Commitment
Percentage of any Credit Extension on any Credit Date, including the Effective
Date, is subject to the satisfaction, or waiver in accordance with Section 11.4,
of the following conditions precedent:

 

(a)                                 the Administrative Agent shall have received
a fully executed and delivered Funding Notice, together with the documentation
and certifications required therein with respect to each Credit Extension;

 

(b)                                 as of such Credit Date, the representations
and warranties contained herein and in the other Credit Documents shall (i) with
respect to representations and warranties that contain a materiality
qualification, be true and correct (after giving effect to such materiality
qualification set forth therein) and (ii) with respect to representations and
warranties that do not contain a materiality qualification, be true and correct
in all material respects, on and as of that Credit Date to the same extent as
though made on and as of that date, except to the extent such representations
and warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct on and as of
such earlier date;

 

(c)                                  as of such Credit Date, no event shall have
occurred and be continuing or would result from the consummation of the
applicable Credit Extension that would constitute an Event of Default or a
Default;

 

(d)                                 after making the Credit Extension requested
on such Credit Date, the aggregate outstanding principal amount of the Revolving
Obligations shall not exceed the Aggregate Revolving Commitments then in effect.

 

Any Agent or the Required Lenders shall be entitled, but not obligated to,
request and receive, prior to the making of any Credit Extension, additional
information reasonably satisfactory to the requesting party confirming the
satisfaction of any of the foregoing if, in the reasonable good faith judgment
of such Agent or Requisite Lender, such request is warranted under the
circumstances.

 

61

--------------------------------------------------------------------------------


 

Section 5                                             REPRESENTATIONS AND
WARRANTIES

 

In order to induce Agents and Lenders to enter into this Agreement and to make
each Credit Extension to be made thereby, each Credit Party represents and
warrants to each Agent and Lender, on the Effective Date and on each Credit
Date, that the following statements are true and correct:

 

Section 5.1                                    Organization; Requisite Power and
Authority; Qualification.  Each Credit Party (a) is duly organized, validly
existing and in good standing under the laws of its jurisdiction of organization
as identified in Schedule 5.1, (b) has all requisite power and authority to own
and operate its properties, to carry on its business as now conducted and as
proposed to be conducted, to enter into the Credit Documents to which it is a
party and to carry out the transactions contemplated thereby, and (c) is
qualified to do business and in good standing in every jurisdiction where its
assets are located and wherever necessary to carry out its business and
operations, except in jurisdictions where the failure to be so qualified or in
good standing has not had, and could not be reasonably expected to have, a
Material Adverse Effect.

 

Section 5.2                                    Equity Interests and Ownership. 
The Equity Interests of each Credit Party and the Equity Interests of each
Subsidiary that are required to be pledged as Collateral under the Credit
Documents have been duly authorized and validly issued and are fully paid and
non-assessable.  Except as set forth on Schedule 5.2, as of the Effective Date,
there is no existing option, warrant, call, right, commitment or other agreement
to which any Subsidiary is a party requiring, and there is no membership
interest or other Equity Interests of any Subsidiary outstanding which upon
conversion or exchange would require, the issuance by any Subsidiary of any
additional membership interests or other Equity Interests of any Subsidiary or
other Securities convertible into, exchangeable for or evidencing the right to
subscribe for or purchase, a membership interest or other Equity Interests of
any Subsidiary.  Schedule 5.2 correctly sets forth the ownership interest of
each Credit Party in its respective Subsidiaries as of the Effective Date.

 

Section 5.3                                    Due Authorization.  The
execution, delivery and performance of the Credit Documents have been duly
authorized by all necessary action on the part of each Credit Party that is a
party thereto.

 

Section 5.4                                    No Conflict.  The execution,
delivery and performance by Credit Parties of the Credit Documents to which they
are parties and the consummation of the transactions contemplated by the Credit
Documents do not and will not (a) violate any provision of any Applicable Laws
relating to any Credit Party, any of the Organizational Documents of any Credit
Party, or any order, judgment or decree of any court or other agency of
government binding on any Credit Party; (b) except as could not reasonably be
expected to have a Material Adverse Effect, conflict with, result in a breach of
or constitute (with due notice or lapse of time or both) a default under any
other Contractual Obligations of any Credit Party; (c) result in or require the
creation or imposition of any Lien upon any of the properties or assets of any
Credit Party (other than any Liens created under any of the Credit Documents in
favor of the Collateral Agent for the benefit of the holders of the Obligations)
whether now owned or hereafter acquired; or (d) require any approval of
stockholders, members or partners or any approval or consent of any Person under
any Contractual Obligation of any Credit Party.

 

Section 5.5                                    Governmental Consents.  The
execution, delivery and performance by Credit Parties of the Credit Documents to
which they are parties and the consummation of the transactions contemplated by
the Credit Documents do not and will not require, as a condition to the
effectiveness thereof, any registration with, consent or approval of, or notice
to, or other action to, with or by, any Governmental Authority except for
filings and recordings with respect to the Collateral to be made, or otherwise
delivered to the Collateral Agent for filing and/or recordation, as of the
Effective Date.

 

62

--------------------------------------------------------------------------------


 

Section 5.6                                    Binding Obligation.  Each Credit
Document has been duly executed and delivered by each Credit Party that is a
party thereto and is the legally valid and binding obligation of such Credit
Party, enforceable against such Credit Party in accordance with its respective
terms, except as may be limited by Debtor Relief Laws or by equitable principles
relating to enforceability.

 

Section 5.7                                    Financial Statements.

 

(a)                                 The audited consolidated balance sheet of
the Consolidated Group for the most recent Fiscal Year ended, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such Fiscal Year, including the notes thereto (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; (ii) fairly present the financial
condition of the Consolidated Group as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Consolidated Group  as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness.

 

(b)                                 The unaudited consolidated balance sheet of
the Consolidated Group for the most recent Fiscal Quarter ended, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such Fiscal Quarter (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, (ii) fairly present the financial condition of the
Consolidated Group as of the date thereof and their results of operations for
the period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments, and (iii) show
all material indebtedness and other liabilities, direct or contingent, of the
Consolidated Group as of the date of such financial statements, including
liabilities for taxes, material commitments and Indebtedness.

 

Section 5.8                                    No Material Adverse Effect. 
Since December 31, 2012, no event, circumstance or change has occurred that has
caused or evidences, either in any case or in the aggregate, a Material Adverse
Effect.

 

Section 5.9                                    No Adverse Proceedings.  There
are no Adverse Proceedings, individually or in the aggregate, that could
reasonably be expected to have a Material Adverse Effect.  No Credit Party or
any of its Subsidiaries is subject to or in default with respect to any final
judgments, writs, injunctions, decrees, rules or regulations of any Governmental
Authority that, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect.

 

Section 5.10                             Tax Matters.  Each Credit Party and its
subsidiaries have filed all federal and state income and other material tax
returns and reports required to be filed, and have paid all federal, state and
other material taxes, assessments, fees and other governmental charges levied or
imposed upon them or their respective properties, assets, income, businesses and
franchises otherwise due and payable, except those being actively contested in
good faith and by appropriate proceedings and for which adequate reserves have
been provided  in accordance with GAAP.  There is no proposed tax assessment
against any Credit Party or any of its Subsidiaries that would, if made, have a
Material Adverse Effect.

 

Section 5.11                             Properties.

 

(a)                                 Title.  Each Credit Party and its
Subsidiaries has (i) good, sufficient and legal title to (in the case of fee
interests in real property), (ii) valid leasehold interests in (in the case of
leasehold interests in real or personal property), and (iii) good title to (in
the case of all other personal property), all of their

 

63

--------------------------------------------------------------------------------


 

respective properties and assets reflected in their financial statements and
other information referred to in Section 5.7 and in the most recent financial
statements delivered pursuant to Section 6.1, in each case except for assets
disposed of since the date of such financial statements as permitted under
Section 7.10.  All such properties and assets are free and clear of Liens other
than Permitted Liens.

 

(b)                                Real Estate.  As of the Effective Date,
Schedule 5.11(b) contains a true, accurate and complete list of all Real Estate
Assets that are owned in fee simple by a Credit Party.

 

(c)                                  Intellectual Property.  Each Credit Party
owns or is validly licensed to use all Intellectual Property that is necessary
for the present conduct of its business, free and clear of Liens (other than
Permitted Liens), without conflict with the rights of any other Person unless
the failure to own or benefit from such valid license could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect. To
the best knowledge of each Credit Party, no Credit Party is infringing,
misappropriating, diluting, or otherwise violating the Intellectual Property
rights of any other Person unless such infringement, misappropriation, dilution
or violation could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

 

Section 5.12                             Environmental Matters.  No Credit Party
nor any of its Subsidiaries nor any of their respective current Facilities
(solely during and with respect to Person’s ownership thereof) or operations,
and to their knowledge, no former Facilities (solely during and with respect to
any Credit Party’s or its Subsidiary’s ownership thereof), are subject to any
outstanding order, consent decree or settlement agreement with any Person
relating to any Environmental Law, any Environmental Claim, or any Hazardous
Materials Activity that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect; (b) no Credit Party nor any of its
Subsidiaries has received any letter or request for information under
Section 104 of the Comprehensive Environmental Response, Compensation, and
Liability Act (42 U.S.C. § 9604) or any comparable state law that could
reasonably be expected to have a Material Adverse Effect; (c) there are and, to
the each Credit Party’s and its Subsidiaries’ knowledge, have been, no Hazardous
Materials Activities which could reasonably be expected to form the basis of an
Environmental Claim against such Credit Party or any of its Subsidiaries that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect; (d) no Credit Party nor any of its Subsidiaries has
filed any notice under 40 C.F.R. Parts 260-270 or any equivalent state
rule indicating past or present treatment of Hazardous Materials at any Facility
(solely during and with respect to such Credit Party’s or its Subsidiary’s
ownership thereof), and neither the Borrower’s nor any of its Subsidiaries’
operations involves the generation, transportation, treatment, storage or
disposal of hazardous waste, as defined under 40 C.F.R. Parts 260-270 or any
equivalent state rule defining hazardous waste.  Compliance with all current
requirements pursuant to or under Environmental Laws is not reasonably expected
to have, individually or in the aggregate, a Material Adverse Effect.

 

Section 5.13                             No Defaults.  No Credit Party nor any
of its Subsidiaries is in default in the performance, observance or fulfillment
of any of the obligations, covenants or conditions contained in any of its
Contractual Obligations, and no condition exists which, with the giving of
notice or the lapse of time or both, could constitute such a default, except in
each case where the consequences, direct or indirect, of such default or
defaults, if any, could not reasonably be expected to have a Material Adverse
Effect.

 

Section 5.14                             Information Regarding Credit Parties;
Tax Identification Numbers.

 

(a)                                 As of the Effective Date, set forth on
Schedule 5.14, with respect to each Credit Party, is the jurisdiction of
organization, classes of Equity Interests (including options, warrants, rights
of subscription, conversion, exchangeability and other similar rights), and
ownership and ownership

 

64

--------------------------------------------------------------------------------


 

percentages of each Subsidiary of such Credit Party.  The outstanding Equity
Interests have been validly issued, are owned free of Liens, and with respect to
any outstanding shares of Equity Interests of a corporation, such shares have
been validly issued and are fully paid and non-assessable.  The outstanding
shares of Equity Interests are not subject to any buy-sell, voting trust or
other shareholder agreement except as identified on Schedule 5.14.  As of the
Effective Date, the Credit Parties have no Subsidiaries other than those
specifically disclosed on Schedule 5.14.

 

(b)                                The exact legal name (and any prior legal
names used within the past five (5) years) and the true and correct U.S.
taxpayer identification number of the Borrower and each Guarantor as of the
Effective Date is set forth on Schedule 5.14.

 

Section 5.15                             Governmental Regulation.

 

(a)                                 No Credit Party nor any of its Subsidiaries
is subject to regulation under the Investment Company Act of 1940.  No Credit
Party and none of their respective Subsidiaries are an “investment company” or a
company “controlled” by a “registered investment company” or a “principal
underwriter” of a “registered investment company” as such terms are defined in
the Investment Company Act of 1940.

 

(b)                                 Neither any Credit Party nor any of its
Subsidiaries is an “enemy” or an “ally of the enemy” within the meaning of
Section 2 of the Trading with the Enemy Act of the United States of America (50
U.S.C. App. §§ 1 et seq.), as amended.  To its knowledge, neither any Credit
Party nor any or its Subsidiaries is in violation of (a) the Trading with the
Enemy Act, as amended, (b) any of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or
any enabling legislation or executive order relating thereto or (c) the Patriot
Act.  None of the Credit Parties (i) is a blocked person described in Section 1
of the Anti-Terrorism Order or (ii) to the best of its knowledge, engages in any
dealings or transactions, or is otherwise associated, with any such blocked
person.

 

(c)                                  None of the Credit Parties or their
Subsidiaries or their respective Affiliates is in violation of and shall not
violate any of the country or list based economic and trade sanctions
administered and enforced by OFAC that are described or referenced at
http://www.ustreas.gov/offices/enforcement/ofac/ or as otherwise published from
time to time.

 

(d)                                 None of the Credit Parties or their
Subsidiaries or their respective Affiliates (i) is a Sanctioned Person or a
Sanctioned Entity, (ii) has a more than ten percent (10%) of its assets located
in Sanctioned Entities, or (iii) derives more than ten percent (10%) of its
operating income from investments in, or transactions with Sanctioned Persons or
Sanctioned Entities.  The proceeds of any Loan will not be used and have not
been used to fund any operations in, finance any investments or activities in or
make any payments to, a Sanctioned Person or a Sanctioned Entity.

 

(e)                                  Each of the Credit Parties and their
Subsidiaries is in compliance with the Foreign Corrupt Practices Act, 15 U.S.C.
§§ 78dd-1, et seq., and any foreign counterpart thereto.  None of the Credit
Parties or their Subsidiaries has made a payment, offering, or promise to pay,
or authorized the payment of, money or anything of value (a) in order to assist
in obtaining or retaining business for or with, or directing business to, any
foreign official, foreign political party, party official or candidate for
foreign political office, (b) to a foreign official, foreign political party or
party official or any candidate for foreign political office, and (c) with the
intent to induce the recipient to misuse his or her official position to direct
business wrongfully to such Credit Party or its Subsidiary or to any other
Person, in violation of the Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1,
et seq.

 

65

--------------------------------------------------------------------------------


 

(f)                                   To the extent applicable, each Credit
Party is in compliance, in all material respects, with Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism (USA Patriot Act of 2001) (as amended from time to time, the “Patriot
Act”).

 

(g)                                  No Credit Party nor any of its Subsidiaries
is engaged principally, or as one of its important activities, in the business
of extending credit for the purpose of purchasing or carrying any Margin Stock. 
No part of the proceeds of the Loans made to such Credit Party will be used to
purchase or carry any such Margin Stock or to extend credit to others for the
purpose of purchasing or carrying any such Margin Stock or for any purpose that
violates, or is inconsistent with, the provisions of Regulation T, U or X of the
Board of Governors of the Federal Reserve System as in effect from time to time.

 

Section 5.16                             Employee Matters.  No Credit Party nor
any of its Subsidiaries is engaged in any unfair labor practice that could
reasonably be expected to have a Material Adverse Effect.  There is (a) no
unfair labor practice complaint pending against any Credit Party or any of its
Subsidiaries, or to the best knowledge of any Credit Party, threatened against
any of them before the National Labor Relations Board and no grievance or
arbitration proceeding arising out of or under any collective bargaining
agreement that is so pending against any Credit Party or any of its Subsidiaries
or to the best knowledge of any Credit Party, threatened against any of them,
(b) no strike or work stoppage in existence or threatened involving any Credit
Party or any of its Subsidiaries, and (c) to the best knowledge of any Credit
Party, no union representation question existing with respect to the employees
of any Credit Party or any of its Subsidiaries and, to the best knowledge of any
Credit Party, no union organization activity that is taking place, except (with
respect to any matter specified in clause (a), (b) or (c) above, either
individually or in the aggregate) such as could not reasonably be expected to
have a Material Adverse Effect.

 

Section 5.17                             Pension Plans.  (a) Except as could not
reasonably be expected to have a Material Adverse Effect, each of the Credit
Parties and their Subsidiaries are in compliance with all applicable provisions
and requirements of ERISA and the Internal Revenue Code and the regulations and
published interpretations thereunder with respect to its Pension Plan, and have
performed all their obligations under each Pension Plan in all material
respects, (b) each Pension Plan which is intended to qualify under
Section 401(a) of the Internal Revenue Code has received a favorable
determination letter or is the subject of a favorable opinion letter from the
Internal Revenue Service indicating that such Pension Plan is so qualified and,
to the knowledge of the Credit Parties, nothing has occurred subsequent to the
issuance of such determination letter which would cause such Pension Plan to
lose its qualified status except where such event would not reasonably be
expected to result in a Material Adverse Effect, (c) except as could not
reasonably be expected to have a Material Adverse Effect, no liability to the
PBGC (other than required premium payments), the Internal Revenue Service, any
Pension Plan (other than for routine claims and required funding obligations in
the ordinary course) or any trust established under Title IV of ERISA has been
incurred by any Credit Party, any of its Subsidiaries or any of their ERISA
Affiliates, (d) no ERISA Event has occurred, (e) except to the extent required
under Section 4980B of the Internal Revenue Code and Section 601 et seq. of
ERISA or similar state laws, no Pension Plan provides health or welfare benefits
(through the purchase of insurance or otherwise) for any retired or former
employee of any Credit Party, (f) the present value of the aggregate benefit
liabilities under each Pension Plan sponsored, maintained or contributed to by
any Credit Party, any of its Subsidiaries or any of their ERISA Affiliates
(determined as of the end of the most recent plan year on the basis of the
actuarial assumptions used for funding purposes in the most recent actuarial
valuation for such Pension Plan), did not exceed the aggregate current value of
the assets of such Pension Plan, (g) as of the most recent valuation date for
each Multiemployer Plan for which the actuarial report is available, the
potential liability of each Credit Party, its Subsidiaries and their respective
ERISA Affiliates for a complete withdrawal from such Multiemployer Plan (within
the meaning of Section 4203 of ERISA), when aggregated with such potential
liability for a complete withdrawal from all Multiemployer Plans, based on
information

 

66

--------------------------------------------------------------------------------


 

available pursuant to Section 4221(e) of ERISA is zero, and (h)  each Credit
Party, each of its Subsidiaries and each of their ERISA Affiliates have complied
with the requirements of Section 515 of ERISA with respect to each Multiemployer
Plan and are not in material “default” (as defined in Section 4219(c)(5) of
ERISA) with respect to payments to a Multiemployer Plan.

 

Section 5.18                             Solvency.  The Borrower and its
Subsidiaries on a consolidated basis are and, upon the incurrence of any Credit
Extension on any date on which this representation and warranty is made, will
be, Solvent.

 

Section 5.19                             Compliance with Laws.  Each Credit
Party and its Subsidiaries is in compliance with (a) the Patriot Act and OFAC
rules and regulations and (b) except such non-compliance with such other
Applicable Laws that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, all other Applicable Laws. 
Each Credit Party possesses all certificates, authorities or permits issued by
appropriate Governmental Authorities necessary to conduct the business now
operated by them and the failure of which to have could reasonably be expected
to have a Material Adverse Effect and have not received any notice of
proceedings relating to the revocation or modification of any such certificate,
authority or permit the failure of which to have or retain could reasonably be
expected to have a Material Adverse Effect.

 

Section 5.20                             Security Interests.  On the Effective
Date, each of the Collateral Documents creates, as security for the Obligations
purported to be secured thereby, a valid and enforceable (and, to the extent
perfection thereof can be accomplished pursuant to the filings or other actions
required by the Collateral Documents and such filings or other actions are
required to have been made or taken, perfected) security interest in and Lien on
all of the Collateral subject thereto, superior to and prior to the rights of
all third Persons and subject to no other Liens (except that the Collateral may
be subject to Permitted Liens relating thereto), in favor of the Collateral
Agent for the benefit of the holders of the Obligations.  No filings or
recordings are required in order to perfect the security interests created under
any Collateral Document that are required by the Collateral Documents to be
perfected except for filings or recordings which shall have been made upon or
prior to the execution and delivery thereof.

 

Section 5.21                             Disclosure.  The representations and
warranties of the Credit Parties contained in any Credit Document and in any
other documents, certificates or written statements furnished to the Lenders by
or on behalf of any Credit Party or any of their respective Subsidiaries for use
in connection with the transactions contemplated hereby (other than projections
and pro forma financial information contained in such materials), taken as a
whole, do not contain any untrue statement of a material fact or omit to state a
material fact (known to any Credit Party, in the case of any document not
furnished by any of them) necessary in order to make the statements contained
herein or therein not misleading in light of the circumstances in which the same
were made.  Any projections and pro forma financial information contained in
such materials are based upon good faith estimates and assumptions believed by
the Credit Parties to be reasonable at the time made, it being recognized by the
Lenders that such projections as to future events are not to be viewed as facts
and that actual results during the period or periods covered by any such
projections may differ from the projected results.  There are no facts known (or
which should upon the reasonable exercise of diligence be known) to any Credit
Party (other than matters of a general economic nature) that, individually or in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect and that have not been disclosed herein or in such other documents,
certificates and statements furnished to the Lenders for use in connection with
the transactions contemplated hereby.

 

Section 5.22                             Insurance.  The properties of the
Credit Parties and their Subsidiaries are insured with financially sound and
reputable insurance companies not Affiliates of such Persons, in such amounts,
with such deductibles and covering such risks as are customarily carried by
companies engaged in similar businesses and owning similar properties in
localities where the applicable Credit Party or the

 

67

--------------------------------------------------------------------------------


 

applicable Subsidiary operates.  The insurance coverage of the Credit Parties
and their Subsidiaries as in effect on the Effective Date is outlined as to
carrier, policy number, expiration date, type, amount and deductibles on
Schedule 5.22.

 

Section 5.23                             Pledge Agreement and Security
Agreement.  The Pledge Agreement and the Security Agreement are effective to
create in favor of the Collateral Agent, for the ratable benefit of the holders
of the Obligations, a legal, valid and enforceable security interest in the
Collateral identified therein, except to the extent the enforceability thereof
may be limited by applicable Debtor Relief Laws affecting creditors’ rights
generally and by equitable principles of law (regardless of whether enforcement
is sought in equity or at law) and the need to obtain governmental approval from
Governmental Authorities prior to the foreclosure on the Equity Interests of any
Subsidiary that is a regulated entity, and the Pledge Agreement and the Security
Agreement shall create a fully perfected Lien on, and security interest in, all
right, title and interest of the obligors thereunder in such Collateral, in each
case prior and superior in right to any other Lien (i) with respect to any such
Collateral that is a “security” (as such term is defined in the UCC) and is
evidenced by a certificate, when such Collateral is delivered to the Collateral
Agent with duly executed stock powers with respect thereto, (ii) with respect to
any such Collateral that is a “security” (as such term is defined in the UCC)
but is not evidenced by a certificate, when UCC financing statements in
appropriate form are filed in the appropriate filing offices in the jurisdiction
of organization of the pledgor or when “control” (as such term is defined in the
UCC) is established by the Collateral Agent over such interests in accordance
with the provision of Section 8-106 of the UCC, or any successor provision, and
(iii) with respect to any such Collateral that is not a “security” (as such term
is defined in the UCC), when UCC financing statements in appropriate form are
filed in the appropriate filing offices in the jurisdiction of organization of
the pledgor (to the extent such security interest can be perfected by filing
under the UCC).

 

Section 5.24                              Mortgages.  Each of the Mortgages is
effective to create in favor of the Collateral Agent, for the ratable benefit of
the holders of the Obligations, a legal, valid and enforceable security interest
in the Real Estate Assets identified therein in conformity with Applicable Laws,
except to the extent the enforceability thereof may be limited by applicable
Debtor Relief Laws affecting creditors’ rights generally and by equitable
principles of law (regardless of whether enforcement is sought in equity or at
law) and, when the Mortgages and UCC financing statements in appropriate form
are duly recorded at the locations identified in the Mortgages, and recording or
similar taxes, if any, are paid, the Mortgages shall constitute a legal, valid
and enforceable Lien on, and security interest in, all right, title and interest
of the grantors thereunder in such Real Estate Assets, in each case prior and
superior in right to any other Lien (other than Permitted Liens).

 

Section 6                                             AFFIRMATIVE COVENANTS

 

Each Credit Party covenants and agrees that until the Obligations hereunder and
under the other Credit Documents shall have been paid in full or otherwise
satisfied, and the Revolving Commitments hereunder shall have expired or been
terminated, each Credit Party shall perform, and shall cause each of its
Subsidiaries to perform, all covenants in this Section 6.

 

Section 6.1                                    Financial Statements and Other
Reports.  The Borrower will deliver to the Administrative Agent:

 

(a)                                 Quarterly Financial Statements.  Upon the
earlier of the date that is fifty (50) days after the end of each of the first
three (3) Fiscal Quarters of each Fiscal Year of the Borrower or the date such
information is filed with the SEC, the consolidated balance sheets of the
Consolidated Group as at the end of such Fiscal Quarter and the related
consolidated

 

68

--------------------------------------------------------------------------------


 

statements of income, stockholders’ equity and cash flows of the Consolidated
Group for such Fiscal Quarter and for the period from the beginning of the then
current Fiscal Year to the end of such Fiscal Quarter, setting forth in each
case in comparative form the corresponding figures for the corresponding periods
of the previous Fiscal Year, all in reasonable detail and consistent in all
material respects with the manner of presentation as of the Effective Date,
together with a Financial Officer Certification with respect thereto;

 

(b)                                 Annual Financial Statements.  Upon the
earlier of the date that is one hundred twenty (120) days after the end of each
Fiscal Year of the Borrower or the date such information is filed with the SEC,
(i) the consolidated balance sheets of the Consolidated Group as at the end of
such Fiscal Year and the related consolidated statements of income,
stockholders’ equity and cash flows of the Borrower and its Subsidiaries for
such Fiscal Year, setting forth in each case in comparative form the
corresponding figures for the previous Fiscal Year, in reasonable detail and
consistent in all material respects with the manner of presentation as of the
Effective Date, together with a Financial Officer Certification with respect
thereto; and (ii) with respect to such consolidated financial statements a
report thereon of Ernst & Young LLP or other independent certified public
accountants of recognized national standing selected by the Borrower, which
report shall be unqualified as to going concern and scope of audit, and shall
state that such consolidated financial statements fairly present, in all
material respects, the consolidated financial position of the Consolidated Group
as at the dates indicated and the results of their operations and their cash
flows for the periods indicated in conformity with GAAP applied on a basis
consistent with prior years (except as otherwise disclosed in such financial
statements), together with a certificate of its independent certified public
accountants certifying such financial statements and stating that in making the
examination necessary therefor no knowledge was obtained of any Default under
the financial covenants set forth herein or, if any such Default shall exist,
stating the nature and status of such event;

 

(c)                                  Compliance Certificate.  Together with each
delivery of financial statements of the Borrower and its Subsidiaries pursuant
to Section 6.1(a) and Section 6.1(b), a duly completed Compliance Certificate
with a Financial Officer Certification (i) setting forth computations in
reasonable detail satisfactory to the Administrative Agent demonstrating
compliance with the financial covenants contained herein, (ii) certifying that
no Default or Event of Default exists as of the date thereof (or the nature and
extent thereof and proposed actions with respect thereto) and (iii) including a
summary of all material changes in GAAP and in the consistent application
thereof, the effect on the financial covenants resulting therefrom, and a
reconciliation between calculation of the financial covenants before and after
giving effect to such changes.

 

(d)                                 Annual Budget.  As soon as available, but in
any event within forty-five (45) days after the end of each Fiscal Year of the
Borrower, forecasts prepared by management of the Borrower, in form satisfactory
to the Administrative Agent, of consolidated balance sheets and statements of
income or operations and cash flows of the Borrower and its Subsidiaries on a
quarterly basis for the first Fiscal Year and then on an annual basis for each
Fiscal Year thereafter through the Revolving Commitment Termination Date;

 

(e)                                  Statements of Reconciliation after Change
in Accounting Principles.  Promptly upon any material change in accounting
policies or financial reporting practices by the Borrower or any Subsidiary;

 

(f)                                   Notice of Default and Material Adverse
Effect.  Promptly upon any Authorized Officer of any Credit Party obtaining
knowledge (i) of any condition or event that constitutes a Default or an Event
of Default or that notice has been given to any Credit Party with respect

 

69

--------------------------------------------------------------------------------


 

thereto; (ii) that any Person has given any notice to any Credit Party or any of
its Subsidiaries or taken any other action with respect to any event or
condition set forth in Section 9.1(b); or (iii) of the occurrence of any
Material Adverse Effect, a certificate of its Authorized Officers specifying the
nature and period of existence of such condition, event or change, or specifying
the notice given and action taken by any such Person and the nature of such
claimed Event of Default, Default, event or condition or change, and what action
the Credit Parties have taken, are taking and propose to take with respect
thereto;

 

(g)                                  Notice of Litigation.  Promptly upon any
officer of any Credit Party obtaining knowledge of (i) the institution of, or
non-frivolous threat of, any Adverse Proceeding not previously disclosed in
writing by the Credit Parties to the Lenders, or (ii) any material development
in any Adverse Proceeding that, in the case of either clause (i) or (ii) could
be reasonably expected to have a Material Adverse Effect, or seeks to enjoin or
otherwise prevent the consummation of, or to recover any damages or obtain
relief as a result of, the transactions contemplated hereby, written notice
thereof together with such other information as may be reasonably available to
the Credit Parties to enable the Lenders and their counsel to evaluate such
matters;

 

(h)                                 ERISA.  (i) Promptly upon becoming aware of
the occurrence of any ERISA Event, a written notice specifying the nature
thereof, what action any Credit Party, any of its Subsidiaries or any of their
respective ERISA Affiliates has taken, is taking or proposes to take with
respect thereto and, when known, any action taken or threatened in writing by
the Internal Revenue Service, the Department of Labor or the PBGC with respect
thereto; and (ii) with reasonable promptness, copies of (1) each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) filed by any
Credit Party, any of its Subsidiaries or any of their respective ERISA
Affiliates with respect to each Pension Plan; (2) all notices received by any
Credit Party, any of its Subsidiaries or any of their respective ERISA
Affiliates from a Multiemployer Plan sponsor concerning an ERISA Event; and
(3) copies of such other documents or governmental reports or filings relating
to any Pension Plan as the Administrative Agent shall reasonably request;

 

(i)                                     Information Submitted to Board of
Directors.  Promptly after any request by the Administrative Agent or any
Lender, copies of any detailed audit reports, management letters or
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of the Borrower by independent accountants in connection
with the accounts or books of the Borrower or any Subsidiary, or any audit of
any of them, provided that the Administrative Agent or any such Lender shall
negotiate in good faith to enter into any non-reliance agreements reasonably
requested by such independent accountants;

 

(j)                                    SEC Filings.  Promptly after the same are
available, copies of each annual report, proxy or financial statement or other
report or communication sent to the stockholders of the Borrower, and copies of
all annual, regular, periodic and special reports and registration statements
that the Borrower may file or be required to file with the SEC under Section 13
or 15(d) of the Exchange Act, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;

 

(k)                                 SEC Investigations.  Promptly, and in any
event within five (5) Business Days after receipt thereof by any Credit Party or
any Subsidiary thereof, copies of each notice or other correspondence received
from the SEC (or comparable agency in any applicable non-U.S. jurisdiction)
concerning any investigation or possible investigation or other inquiry by such

 

70

--------------------------------------------------------------------------------


 

agency regarding financial or other operational results of any Credit Party or
any Subsidiary thereof; and

 

(l)                                     Other Information.  (i) Promptly upon
their becoming available, copies of all financial statements, reports, notices
and proxy statements sent or made available generally by the Borrower to its
security holders acting in such capacity or by any Subsidiary of the Borrower to
its security holders, if any, other than the Borrower or another Subsidiary of
the Borrower, provided that no Credit Party shall be required to deliver to the
Administrative Agent or any Lender the minutes of any meeting of its Board of
Directors, and (ii) such other information and data with respect to the Borrower
or any of its Subsidiaries as from time to time may be reasonably requested by
the Administrative Agent or the Required Lenders.

 

Each notice pursuant to clauses (e) through (k) of this Section 6.1 shall be
accompanied by a statement of an Authorized Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto.  Each notice
pursuant to Section 6.1(f) shall describe with particularity any and all
provisions of this Agreement and any other Credit Document that have been
breached.

 

Documents required to be delivered pursuant to Section 6.1(a) or (b) or
Section 6.1(j) (to the extent any such documents are included in materials
otherwise filed with the SEC) shall be deemed to have been delivered on the date
(i) on which the Borrower posts such documents, or provides a link thereto on
the Borrower’s website on the Internet at the website address listed on Appendix
B; or (ii) on which such documents are posted on the Borrower’s behalf on an
Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that the Borrower shall
notify the Administrative Agent and each Lender (by telecopier or electronic
mail) of the posting of any such documents and, upon request, provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents.  Information required to be delivered pursuant to this
Section may also be delivered by electronic communications pursuant to
procedures approved by the Administrative Agent (such approval not to be
unreasonably withheld).

 

Section 6.2                                    Existence.  Except in connection
with a transaction permitted under Section 7.9, each Credit Party will, and will
cause each of its Subsidiaries to, at all times preserve and keep in full force
and effect its existence and all rights and franchises, licenses and permits
material to its business.

 

Section 6.3                                    Payment of Taxes and Claims. 
Each Credit Party will, and will cause each of its Subsidiaries to, pay (a) all
federal Taxes and all other material Taxes imposed upon it or any of its
properties or assets or in respect of any of its income, businesses or
franchises before any penalty or fine accrues thereon, and (b) all claims
(including claims for labor, services, materials and supplies) for sums that
have become due and payable and that by law have or may become a Lien upon any
of its properties or assets, prior to the time when any penalty or fine shall be
incurred with respect thereto; provided, no such Tax or claim need be paid if it
is being contested in good faith by appropriate proceedings promptly instituted
and diligently conducted, so long as (i) adequate reserve or other appropriate
provision, as shall be required in conformity with GAAP shall have been made
therefor, and (ii) in the case of a Tax or claim which has or may become a Lien
against any of the Collateral, such contest proceedings conclusively operate to
stay the sale of any portion of the Collateral to satisfy such Tax or claim.

 

Section 6.4                                    Maintenance of Properties. 
Except as otherwise permitted by Section 7.10, each Credit Party will, and will
cause each of its Subsidiaries to, maintain or cause to be maintained in good
repair, working order and condition, ordinary wear and tear excepted, all
material properties used or

 

71

--------------------------------------------------------------------------------


 

necessary in the business of any Credit Party and its Subsidiaries and from time
to time will make or cause to be made all appropriate repairs, renewals and
replacements thereof.

 

Section 6.5                                      Insurance.  The Credit Parties
will maintain or cause to be maintained, with financially sound and reputable
insurers, property insurance, such public liability insurance, third party
property damage insurance with respect to liabilities, losses or damage in
respect of the assets, properties and businesses of each Credit Party and its
Subsidiaries as may customarily be carried or maintained under similar
circumstances by Persons of established reputation engaged in similar
businesses, in each case in such amounts, with such deductibles, covering such
risks and otherwise on such terms and conditions as shall be customary for such
Persons.

 

Section 6.6                                    Inspections.  Each Credit Party
will, and will cause each of its Subsidiaries to, permit representatives and
independent contractors of the Administrative Agent, the Collateral Agent and
each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at the expense of the Borrower
and at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower; provided,
however, that when an Event of Default exists the Administrative Agent or any
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of the Borrower at any time during
normal business hours and without advance notice.  Administrative Agent and
Lenders shall endeavor to coordinate all such visits and inspections in order to
minimize interference with Borrower’s and its Subsidiaries’ business; provided,
so long as no Default or Event of Default shall have occurred and is then
continuing, there shall be no more than two such visits and inspections with
respect to all Credit Parties in any Fiscal Year.

 

Section 6.7                                    Compliance with Laws.  Each
Credit Party will comply, and shall cause each of its Subsidiaries to comply,
with the requirements of (a) the Patriot Act and OFAC rules and regulations,
(b) all other Applicable Laws, noncompliance with which, with respect to clause
(b), could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

Section 6.8                                    Use of Proceeds.  The Credit
Parties will use the proceeds of the Credit Extensions for (a) working capital,
(b) Permitted Acquisitions, (c) capital expenditures, (d) the refinancing of
Indebtedness under the ITC^Deltacom Notes on the Effective Date and (e) other
general corporate purposes, in each case not in contravention of Applicable Laws
or of any Credit Document.  No portion of the proceeds of any Credit Extension
shall be used in any manner that causes such Credit Extension or the application
of such proceeds to violate Regulation T, Regulation U or Regulation X of the
Board of Governors of the Federal Reserve System as in effect from time to time
or any other regulation thereof or to violate the Exchange Act.

 

Section 6.9                                   Environmental.  Each Credit Party
shall promptly take, and shall cause each of its Subsidiaries promptly to take,
any and all actions necessary to (i) cure any violation of applicable
Environmental Laws by such Credit Party or its Subsidiaries that could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, and (ii) make an appropriate response to any Environmental Claim
against such Credit Party or any of its Subsidiaries and discharge any
obligations it may have to any Person thereunder where failure to do so could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

72

--------------------------------------------------------------------------------


 

Section 6.10                             Joinder of Guarantors.

 

(a)                                 With respect to each Regulated Subsidiary
that is a Domestic Subsidiary, the Borrower shall use commercially reasonable
efforts to obtain (or cause to be obtained) all necessary regulatory approvals
to allow such Domestic Subsidiary to become a Guarantor hereunder and shall then
(i) promptly and in any event within thirty (30) days after such Regulated
Subsidiary receives all such necessary regulatory approvals (or such later date
as the Administrative Agent shall approve), cause such Regulated Subsidiary to
execute and deliver to the Administrative Agent and the Collateral Agent a
Guarantor Joinder Agreement, and (ii) take all such actions and execute and
deliver, or cause to be executed and delivered, all such documents, instruments,
agreements, and certificates as requested by the Administrative Agent and the
Collateral Agent, including without limitation documents and other items similar
to those described in Section 4.1(b), Section 4.1(c), and Section 4.1(d).

 

(b)                                 In the event that any Person becomes a
wholly-owned Domestic Subsidiary (other than any Excluded Subsidiary, Immaterial
Subsidiary or any Regulated Subsidiary, subject to the terms of Section 6.10(a))
of any Credit Party on or after the Effective Date, such Domestic Subsidiary
shall (i) promptly and in any event within thirty (30) days after such Person
becomes a Domestic Subsidiary (or such later date as the Administrative Agent
shall approve), execute and deliver to the Administrative Agent and the
Collateral Agent a Guarantor Joinder Agreement, and (ii) take all such actions
and execute and deliver, or cause to be executed and delivered, all such
documents, instruments, agreements, and certificates as requested by the
Administrative Agent and the Collateral Agent, including without limitation
documents and other items similar to those described in Section 4.1(b),
Section 4.1(c), and Section 4.1(d).

 

(c)                                  The Borrower and each Person required
pursuant to subsection (a) or subsection (b) of this Section to become a
Guarantor shall use commercially reasonable efforts to obtain all regulatory
approvals required for such Person to become a Guarantor; provided, however,
that such commercially reasonable efforts shall not require the Borrower or any
of its Subsidiaries to make any payments in excess of normal fees and costs to
or at the direction of Governmental Authorities, or to change the manner in
which the Borrower and its Subsidiaries conduct business in any respect that the
management of the Borrower reasonably determines in good faith to be materially
adverse or materially burdensome.

 

(d)                                 If any Subsidiary (including any Immaterial
Subsidiary or any Regulated Subsidiary) of any Credit Party that is not a
Guarantor provides a guaranty in respect of the Senior Secured Notes, any
Permitted Senior Secured Indebtedness incurred pursuant to Section 7.1(n) or any
Permitted Senior Unsecured Indebtedness incurred pursuant to Section 7.1(m), the
applicable Credit Party shall cause such Subsidiary to, concurrent with
providing the guaranty in respect of the Senior Secured Notes, such Permitted
Senior Secured Indebtedness or such Permitted Senior Unsecured Indebtedness,
(i) become a Guarantor by executing and delivering to a Guarantor Joinder
Agreement or such other documents as the Administrative Agent shall deem
reasonably appropriate for such purpose and (ii) take all such actions and
execute and deliver, or cause to be executed and delivered, all such documents,
instruments, agreements, and certificates as requested by the Administrative
Agent and the Collateral Agent, including without limitation documents and other
items similar to those described in Section 4.1(b), Section 4.1(c), and
Section 4.1(d).

 

Section 6.11                             Books and Records.  Each Credit Party
will keep proper books of record and account in which full, true and correct
entries shall be made of all dealings and transactions in relation to its
business and activities to the extent necessary to prepare the consolidated
financial statements of the Borrower in conformity with GAAP.

 

73

--------------------------------------------------------------------------------


 

Section 6.12                             Pledge of Personal Property Assets.

 

(a)                                 Equity Interests.  The Borrower and each
other Credit Party shall cause (i) one hundred percent (100%) (or, if less, the
full amount owned by such Person) of the issued and outstanding Equity Interests
of each Domestic Subsidiary and (ii) sixty-six percent (66%) (or, if less, the
full amount owned by such Person) of the issued and outstanding Equity Interests
entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and
one hundred percent (100%) (or, if less, the full amount owned by such Person)
of the issued and outstanding Equity Interests not entitled to vote (within the
meaning of Treas. Reg. Section 1.956-2(c)(2)) of each First-Tier Foreign
Subsidiary to be subject at all times to a perfected first priority security
interest in favor of the Collateral Agent, for the benefit of the Lenders,
pursuant to the terms and conditions of the Collateral Documents, together with
opinions of counsel and any filings and deliveries or other items reasonably
requested by the Collateral Agent necessary in connection therewith to perfect
the security interests therein, all in form and substance satisfactory to the
Collateral Agent.  Notwithstanding the foregoing provisions of this
Section 6.12, none of the Credit Parties shall be required to pledge the Equity
Interests of any of its Regulated Subsidiaries until all necessary regulatory
approvals for such pledge of Equity Interests have been received, which such
regulatory approvals the Borrower shall use commercially reasonable efforts to
diligently pursue (provided, however, that such commercially reasonable efforts
shall not require the Borrower or any of its Subsidiaries to make any payments
in excess of normal fees and costs to or at the direction of Governmental
Authorities, or to change the manner in which the Borrower and its Subsidiaries
conduct business in any respect that the management of the Borrower reasonably
determines in good faith to be materially adverse or materially burdensome).

 

(b)                                 Other Personal Property.  The Borrower and
each other Credit Party shall (i) cause all of its owned personal property other
than Excluded Property to be subject at all times to a perfected first priority
Lien in favor of the Administrative Agent, for the benefit of the holders of the
Obligations, to secure the Obligations pursuant to the terms and conditions of
the Collateral Documents or, with respect to any such property acquired
subsequent to the Effective Date, such other additional security documents as
the Administrative Agent shall request, subject in any case to Permitted Liens
and (ii) deliver such other documentation as the Administrative Agent may
request in connection with the foregoing, including, without limitation,
appropriate UCC-1 financing statements, certified resolutions and other
organizational and authorizing documents of such Person, favorable opinions of
counsel to such Person (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to
above and the perfection of the Administrative Agent’s Liens thereunder) and
other items of the types required to be delivered pursuant to Section 4.1(d),
all in form, content and scope satisfactory to the Administrative Agent in its
reasonable discretion.

 

Section 6.13                             Real Estate Assets.

 

(a)                                   In the event that any Credit Party
acquires a Real Estate Asset (other than any Real Estate Asset constituting
Excluded Property) after the Effective Date, then such Credit Party, as soon as
practicable, and in any event no later than sixty (60) days (or such later date
as agreed by the Collateral Agent) after acquiring such Real Estate Asset, shall
take all such actions and execute and deliver, or cause to be executed and
delivered, all such Mortgages, documents, instruments, agreements, opinions and
certificates similar to those described in clause (b) immediately below that the
Collateral Agent shall reasonably request to create in favor of the Collateral
Agent, for the benefit of the holders of the Obligations, a valid and, subject
to any filing and/or recording referred to herein, enforceable first priority
security interest in such Real Estate Assets.  The Administrative Agent may, in
its reasonable judgment, grant extensions of time for compliance or exceptions
with the provisions of this Section 6.13 by any Credit Party.  In addition to
the foregoing, the Borrower shall, at the request of the Required Lenders,
deliver, from time to time, to the Administrative Agent such appraisals as are
required by law or

 

74

--------------------------------------------------------------------------------


 

regulation of Real Estate Assets with respect to which the Collateral Agent has
been granted a Lien.

 

(b)                                   In order to create in favor of the
Collateral Agent, for the benefit of the holders of the Obligations, a valid
and, subject to any filing and/or recording referred to herein, enforceable
first priority security interest in any Real Estate Assets of any Credit Party
owned in fee simple that does not constitute Excluded Property, the
Administrative Agent and the Collateral Agent shall have received from the
Credit Parties with respect to such Real Estate Asset:

 

(i)                                      fully executed and notarized Mortgages,
in proper form for recording in all appropriate places in all applicable
jurisdictions, encumbering such Real Estate Asset;

 

(ii)                                   an opinion of counsel (which counsel
shall be reasonably satisfactory to the Collateral Agent) in each state in which
such Real Estate Asset is located with respect to the enforceability of the
form(s) of Mortgages to be recorded in such state and such other matters as the
Collateral Agent may reasonably request, in each case in form and substance
reasonably satisfactory to the Collateral Agent;

 

(iii)                                (a) ALTA mortgagee title insurance policies
or unconditional commitments therefor issued by one or more title companies
reasonably satisfactory to the Collateral Agent (each, a “Title Policy”) with
respect to such Real Estate Asset, in amounts not less than the fair market
value of such Real Estate Asset, together with a title report issued by a title
company with respect thereto and copies of all recorded documents listed as
exceptions to title or otherwise referred to therein, each in form and substance
reasonably satisfactory to the Collateral Agent and (b) evidence satisfactory to
the Collateral Agent that such Credit Party has paid to the title company or to
the appropriate Governmental Authorities all expenses and premiums of the title
company and all other sums required in connection with the issuance of each
Title Policy and all recording and stamp taxes (including mortgage recording and
intangible taxes) payable in connection with recording the Mortgage for such
Real Estate Asset in the appropriate real estate records;

 

(iv)                               evidence of flood insurance with respect to
each Flood Hazard Property that is located in a community that participates in
the National Flood Insurance Program, in each case in compliance with any
applicable regulations of the Board of Governors of the Federal Reserve System,
in form and substance reasonably satisfactory to the Collateral Agent; and

 

(v)                                  if an exception to the Title Policy with
respect to a Mortgage Property would arise without such ALTA surveys, ALTA
surveys of such Real Estate Asset.

 

Section 6.14                                Further Assurances Regarding Certain
Collateral.  Within sixty (60) days of the Effective Date (or such later date as
agreed by the Collateral Agent), the Borrower and/or the applicable Credit Party
shall take all such actions necessary to execute and deliver, or cause to be
executed and delivered, Mortgages with respect to the Real Estate Assets located
at (a) 1530 DeltaCom Dr., Anniston, AL 36207, (b) 8830 US Hwy 231, Arab, AL
35016, (c) 12928 Chef Menteur Hwy, New Orleans, LA 70126 and (d) 101 Rains Ave.,
Nashville, TN 37203 together with all documents, instruments, agreements,
opinions and certificates similar to those described in Section 6.13(b) that the
Collateral Agent shall reasonably request to create in favor of the Collateral
Agent, for the benefit of the holders of the Obligations, a valid and, subject
to any filing and/or recording referred to herein, enforceable first priority
security interest in each Real Estate Asset.

 

Section 6.15                               Further Assurances.  At any time or
from time to time upon the reasonable request of the Administrative Agent or the
Collateral Agent, each Credit Party will, at its expense,

 

75

--------------------------------------------------------------------------------


 

promptly execute, acknowledge and deliver such further documents and do such
other acts and things as the Administrative Agent or the Collateral Agent may
reasonably request in order to effect fully the purposes of the Credit
Documents, including without limitation providing the Lenders with any
information reasonably requested pursuant to Section 11.19.  In furtherance and
not in limitation of the foregoing, each Credit Party shall take such actions as
the Administrative Agent or the Collateral Agent may reasonably request from
time to time to ensure that the Obligations are guaranteed by the Guarantors and
are secured by the assets of each Credit Party and its Subsidiaries that are
required to be Collateral, and all of the outstanding Equity Interests of each
Credit Party and its Subsidiaries (subject to limitations contained in the
Credit Documents with respect to Foreign Subsidiaries).

 

Section 7                                             NEGATIVE COVENANTS

 

Each Credit Party covenants and agrees that until the Obligations hereunder and
under the other Credit Documents shall have been paid in full or otherwise
satisfied, and the Revolving Commitments hereunder shall have expired or been
terminated, each Credit Party shall perform, and shall cause each of its
Subsidiaries to perform, all covenants in this Section 7.

 

Section 7.1                                    Indebtedness.  No Credit Party
shall, nor shall it permit any of its Subsidiaries to, directly or indirectly,
create, incur, assume or guaranty, or otherwise become or remain directly or
indirectly liable with respect to any Indebtedness, except:

 

(a)                                 the Obligations;

 

(b)                                 Indebtedness (i) of any Credit Party owed to
any other Credit Party, (ii) of any Subsidiary that is not a Credit Party owed
to any other Subsidiary that is not a Credit Party, (iii) permitted under clause
(i) or (ii) of Section 7.6(g) or (iv) incurred as part of the Borrower’s
consolidated cash management operations in the ordinary course of business;

 

(c)                                  Support Obligations;

 

(d)                                 Indebtedness existing on the Effective Date
and described in Schedule 7.1, together with any Permitted Refinancing thereof;

 

(e)                                  Indebtedness in an aggregate amount not to
exceed at any time $65,000,000 with respect to (x) Capital Leases and
(y) purchase money Indebtedness; provided, in the case of clause (x), that any
such Indebtedness shall be secured only by the asset subject to such Capital
Lease, and, in the case of clause (y), that any such Indebtedness shall be
secured only by the asset acquired in connection with the incurrence of such
Indebtedness;

 

(f)                                   Indebtedness in respect of
(i) performance, surety, bid, appeal or similar bonds, completion guarantees or
similar instruments, including letters of credit and bankers acceptances to
assure performance of obligations (and not incurred for the purpose or with the
effect of borrowing money), in each case provided in the ordinary course of
business and (ii) any Hedging Transaction that is entered into in the ordinary
course of business to hedge or mitigate risks to which any Credit Party is
exposed in the conduct of its business or the management of its liabilities;

 

(g)                                  Indebtedness of the Company and its
Subsidiaries under the Senior Secured Notes;

 

76

--------------------------------------------------------------------------------


 

(h)                                 Indebtedness of any Person acquired by the
Borrower or any of its Subsidiaries in a Permitted Acquisition (“Acquisition
Indebtedness”) and assumed by the Borrower or such Subsidiary pursuant to such
acquisition, together with any Permitted Refinancing thereof, provided that
(i) such Indebtedness was not incurred in contemplation of such acquisition,
(ii) such Indebtedness (together with any Permitted Refinancing thereof) shall
not be secured by any assets other than some or all of the assets securing the
acquired Indebtedness prior to such acquisition, (iii) immediately after the
assumption thereof and giving effect thereto on a Pro Forma Basis, (A) if the
Acquisition Indebtedness is unsecured, the Consolidated Net Total Leverage Ratio
shall not exceed 3.25:1.0, (B) if the Acquisition Indebtedness is secured, the
Consolidated Secured Leverage Ratio shall not exceed 2.5:1.0 and the
Consolidated Net Total Leverage Ratio shall not exceed 3.25:1.0 and (D) no
Default or Event of Default shall exist and (iv) if such acquired Person is
incorporated, organized or existing in the United States, such acquired Person
shall either be or become a Guarantor or be merged with or consolidated into a
Guarantor substantially concurrently with the assumption of the Acquisition
Indebtedness.

 

(i)                                     unsecured guaranties with respect to
bonds issued to support workers’ compensation, unemployment or other insurance
or self-insurance obligations, and similar obligations, in each case, incurred
by the Borrower or any of its Subsidiaries in the ordinary course of business;

 

(j)                                    Indebtedness in the form of any earnout
or other similar contingent payment obligation incurred in connection with a
Permitted Acquisition;

 

(k)                                 Indebtedness arising in the ordinary course
of business under letters of credit (excluding Letters of Credit hereunder)
provided for the account of any member of the Consolidated Group in an aggregate
amount not to exceed at any time $25,000,000;

 

(l)                                     Indebtedness arising in the ordinary
course of business in respect of netting services, overdraft protections, cash
or treasury management services and otherwise in connection with deposit
accounts;

 

(m)                             Permitted Senior Unsecured Indebtedness of the
Borrower or any of its Subsidiaries (including unsecured Subordinated Debt), so
long as prior to the incurrence thereof, the Administrative Agent shall have
received a certificate of the Borrower signed by an Authorized Officer of the
Borrower certifying and demonstrating in detail reasonably satisfactory to the
Administrative Agent that on a Pro Forma Basis after giving effect to the
incurrence of any such Permitted Senior Unsecured Indebtedness or Subordinated
Debt, as applicable, (i) the Consolidated Net Total Leverage Ratio shall not
exceed 3.25:1.0, and (ii) no Default or Event of Default shall exist;

 

(n)                                 Permitted Senior Secured Indebtedness of the
Borrower or any of its Subsidiaries, so long as prior to the incurrence thereof,
the Administrative Agent shall have received a certificate of the Borrower
signed by an Authorized Officer of the Borrower certifying and demonstrating in
detail reasonably satisfactory to the Administrative Agent that on a Pro Forma
Basis after giving effect to the incurrence of any such Permitted Senior Secured
Indebtedness, (i) the Consolidated Secured Leverage Ratio shall not exceed
2.5:1.0, (ii) the Consolidated Net Total Leverage Ratio shall not exceed
3.25:1.0 and (iii) no Default or Event of Default shall exist;

 

77

--------------------------------------------------------------------------------


 

(o)                                 Indebtedness of all Foreign Subsidiaries in
an aggregate amount not to exceed at any time $20,000,000; provided that such
Indebtedness is non-recourse to the Borrower or any of its Domestic Subsidiaries
except to the extent permitted in Section 7.6(m); and

 

(p)                                 Indebtedness of each Credit Party and its
Subsidiaries not otherwise permitted hereunder in an aggregate amount not to
exceed at any time $20,000,000.

 

Section 7.2                                    Liens.  No Credit Party shall,
nor shall it permit any of its Subsidiaries to, directly or indirectly, create,
incur, assume or permit to exist any Lien on or with respect to any property or
asset of any kind (including any document or instrument in respect of goods or
accounts receivable) of any Credit Party or any of its Subsidiaries, whether now
owned or hereafter acquired, created or licensed or any income, profits or
royalties therefrom, or file or permit the filing of, or permit to remain in
effect, any financing statement or other similar notice of any Lien with respect
to any such property, asset, income, profits or royalties under the UCC of any
State or under any similar recording or notice statute or under any Applicable
Laws related to intellectual property, except:

 

(a)                                 Liens in favor of the Collateral Agent for
the benefit of the holders of the Obligations granted pursuant to any Credit
Document;

 

(b)                                 Liens for Taxes not yet due or for Taxes if
obligations with respect to such Taxes are being contested in good faith by
appropriate proceedings promptly instituted and diligently conducted;

 

(c)                                  Liens of landlords, banks, carriers,
warehousemen, mechanics, repairmen, workmen and materialmen, and other Liens
imposed by law (other than any such Lien imposed pursuant to Section 430(k) of
the Internal Revenue Code or Section 303(k) or 4068 of ERISA that would
constitute an Event of Default under Section 9.1(j)), in each case incurred in
the ordinary course of business (i) for amounts not yet overdue, or (ii) for
amounts that are overdue and that (in the case of any such amounts overdue for a
period in excess of thirty (30) days) are being contested in good faith by
appropriate proceedings, so long as such reserves or other appropriate
provisions, if any, as shall be required by GAAP shall have been made for any
such contested amounts;

 

(d)                                 Liens incurred in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other types of social security, or to secure the performance of tenders,
statutory obligations, surety and appeal bonds, bids, leases, government
contracts, trade contracts, performance and return-of-money bonds and other
similar obligations (exclusive of obligations for the payment of borrowed money
or other Indebtedness), so long as no foreclosure, sale or similar proceedings
have been commenced with respect to any portion of the Collateral on account
thereof;

 

(e)                                  easements, rights-of-way, restrictions,
encroachments, and other minor defects or irregularities in title, in each case
which do not and will not interfere in any material respect with the ordinary
conduct of the business of any Credit Party or any of its Subsidiaries;

 

(f)                                   any interest or title of a lessor or
sublessor under any lease of real estate permitted hereunder;

 

(g)                                  Liens solely on any cash earnest money
deposits made by any Credit Party or any of its Subsidiaries in connection with
any letter of intent or purchase agreement permitted hereunder;

 

78

--------------------------------------------------------------------------------


 

(h)                                 purported Liens evidenced by the filing of
precautionary UCC financing statements relating solely to operating leases of
personal property entered into in the ordinary course of business;

 

(i)                                     Liens in favor of customs and revenue
authorities or brokers to secure payment of customs duties in connection with
the importation of goods;

 

(j)                                    any zoning or similar law or right
reserved to or vested in any governmental office or agency to control or
regulate the use of any real property;

 

(k)                                 licenses of patents, trademarks and other
intellectual property rights granted by any Credit Party or any of its
Subsidiaries in the ordinary course of business and not interfering in any
respect with the ordinary conduct of the business of such Credit Party or such
Subsidiary;

 

(l)                                     Liens existing as of the Effective Date
and described in Schedule 7.2;

 

(m)                             Liens securing purchase money Indebtedness and
Capital Leases to the extent permitted pursuant to Section 7.1(e); provided, any
such Lien shall encumber only the asset acquired with the proceeds of such
Indebtedness or the assets subject to such Capital Lease, respectively;

 

(n)                                 Liens in favor of any Issuing Bank or the
Swingline Lender on cash collateral securing the obligations of a Defaulting
Lender to fund risk participations hereunder;

 

(o)                                 Liens securing the obligations of the
Borrower and its Subsidiaries under the Senior Secured Notes; provided that such
Liens are subject to the terms of the Intercreditor Agreement;

 

(p)                                 Liens securing judgments for the payment of
money not constituting an Event of Default under Section 9.1(h) or securing
appeal or other surety bonds relating to such judgments;

 

(q)                                 Liens securing letters of credit or trade
letters of credit to the extent that such letters of credit are permitted under
Section 7.1(k); provided that no letter of credit or any related credit facility
shall be secured by any assets of a Credit Party or any of its Subsidiaries
other than (i) the assets being acquired or shipped pursuant to such letter of
credit or (ii) cash in an amount not in excess of the letters of credit secured
thereby;

 

(r)                                    Liens securing Permitted Senior Secured
Indebtedness permitted under Section 7.1(n);

 

(s)                                   Liens in favor of the trustee under any
indenture (as provided for therein) on money or property held or collected by
the trustee thereunder in its capacity as such in connection with the defeasance
or discharge of Indebtedness thereunder, so long as the payment of such money or
property to such trustee or administrative agent would be permitted by this
Agreement;

 

(t)                                    Liens securing any obligations incurred
in connection with Federal Stimulus Grant Funds used to finance the cost
(including the cost of design, development, acquisition, construction,
installation, improvement, transportation or integration and all transaction
costs related to the foregoing) of the item of property or assets subject
thereto and such Lien is created prior to, at the time of or within one hundred
eighty (180) days after the latest of the acquisition,

 

79

--------------------------------------------------------------------------------


 

the completion of construction or the commencement of full operation of such
property; provided, however, that any such Lien shall not extend to or cover any
property or assets other than such property or assets included in the project
financed with such Federal Stimulus Grant Funds, together with any replacements
of or improvements on such item;

 

(u)                                 Liens securing obligations of Foreign
Subsidiaries; provided that such Liens shall encumber only the property of
Foreign Subsidiaries; and

 

(v)                                 Liens not otherwise permitted hereunder
securing Indebtedness and other obligations not in excess of $20,000,000 in the
aggregate at any one time outstanding.

 

Section 7.3                                    No Further Negative Pledges.  No
Credit Party shall, nor shall it permit any of its Subsidiaries to, enter into
any contractual obligation (other than this Agreement and the other Credit
Documents) that limits the ability of the Borrower or any Subsidiary to create,
incur, assume or suffer to exist Liens on property of such Person in favor of
the Collateral Agent for the benefit of the holders of the Obligations;
provided, however, that this Section 7.3 shall not prohibit (i) any negative
pledge incurred or provided in favor of any holder of Indebtedness permitted
under Section 7.1 solely to the extent any such negative pledge relates to the
property financed by or subject to Permitted Liens securing such Indebtedness,
(ii) any Permitted Lien or any document or instrument governing any Permitted
Lien; provided that any such restriction contained therein relates only to the
asset or assets subject to such Permitted Lien, (iii) customary restrictions and
conditions contained in any agreement relating to the disposition of any
property or assets permitted under Section 7.10 pending the consummation of such
disposition, (iv) customary provisions restricting assignments, subletting or
other transfers contained in leases, licenses, joint venture agreements and
similar agreements entered into in the ordinary course of business and (v) until
such time as the Senior Secured Notes have been redeemed, repaid or otherwise
satisfied in full, any limitation under the Senior Secured Notes Indenture.

 

Section 7.4                                    Restricted Payments.  No Credit
Party shall, nor shall it permit any of its Subsidiaries or Affiliates through
any manner or means or through any other Person to, directly or indirectly,
declare, order, pay, make or set apart, or agree to declare, order, pay, make or
set apart, any sum for any Restricted Payment except as follows:

 

(a)                                 Subsidiaries of the Borrower may pay
dividends and make distributions in respect of their Equity Interests;

 

(b)                                 the purchase, redemption, retirement or
other acquisition for value of Equity Interests of the Borrower (or of option
warrants or other rights to acquire such Equity Interests) tendered by the
holder thereof in payment of withholding or other taxes relating to the vesting,
delivery, exercise, exchange or conversion of options, restricted stock,
restricted stock units, warrants or other rights relating to, or representing
rights to acquire, Equity Interests of the Borrower by executives and directors
of the Borrower;

 

(c)                                  the Borrower may (i) purchase, redeem or
otherwise acquire shares of its Equity Interests or warrants or options to
acquire any such shares with the proceeds received from the substantially
concurrent issue of new shares of its Equity Interests and (ii) so long as no
Default or Event of Default then exists or results therefrom, (A) pay a dividend
of up to $0.05 per share per Fiscal Quarter with respect to the Borrower’s
outstanding common stock; (B) make dividend payments (in addition to any
dividend per share per Fiscal Quarter permitted under clause (A)) and share
repurchases in an aggregate principal amount not to exceed $30,000,000 per
Fiscal Year (the “Annual Limit”) plus up to $20,000,0000 of any unused amount of
the Annual Limit for Fiscal Years ended after the Effective Date, so long as the
Borrower provides a certificate

 

80

--------------------------------------------------------------------------------


 

executed by an Authorized Officer of the Borrower, in form and detail reasonably
satisfactory to the Administrative Agent, demonstrating on a Pro Forma Basis
after giving effect to any such Restricted Payment, (x) the Consolidated Net
Total Leverage Ratio shall not exceed 3.0:1.0 and (y) there shall be Liquidity
of at least $10,000,000, and (C) dividend payments and share repurchases without
limitation, so long as the Borrower provides a certificate executed by an
Authorized Officer of the Borrower, in form and detail reasonably satisfactory
to the Administrative Agent, demonstrating on a Pro Forma Basis after giving
effect to any such Restricted Payment, (x) the Consolidated Net Total Leverage
Ratio shall not exceed 2.5:1.0 and (y) there shall be Liquidity of at least
$10,000,000.  The certificate of an Authorized Officer required in connection
with any Restricted Payment made pursuant to the foregoing clause (B) or
(C) shall be delivered to the Administrative Agent (x) with respect to any
Restricted Payment not in excess of $5,000,000, not later than two (2) Business
Days after such Restricted Payment has been made and (y) with respect to any
Restricted Payment in excess of $5,000,000, at least two (2) Business Days prior
such Restricted Payment.

 

Section 7.5                                    Restrictions on Subsidiary
Distributions.  Except as provided herein, no Credit Party shall, nor shall it
permit any of its Subsidiaries to, create or otherwise cause or suffer to exist
or become effective any consensual encumbrance or restriction of any kind on the
ability of any Subsidiary of the Borrower to (a) pay dividends or make any other
distributions on any of such Subsidiary’s Equity Interests owned by the Borrower
or any other Subsidiary of the Borrower, (b) repay or prepay any Indebtedness
owed by such Subsidiary to the Borrower or any other Subsidiary of the Borrower,
(c) make loans or advances to the Borrower or any other Subsidiary of the
Borrower, or (d) transfer, lease or license any of its property or assets to the
Borrower or any other Subsidiary of the Borrower other than (i) restrictions in
agreements evidencing purchase money Indebtedness permitted by
Section 7.1(e) that impose restrictions on the property so acquired,
(ii) restrictions under this Agreement and the Credit Documents,
(iii) restrictions in customary non-assignment agreements contained in
agreements with respect to the purchase or sale of services, goods and other
property in the ordinary course of business, (iv) customary subordination of
subrogation, contribution and similar claims contained in guaranties permitted
hereunder, (v) restrictions in agreements in existence on the Effective Date and
set forth on Schedule 7.5, (vi) restrictions on property or assets of a Person
acquired by the Borrower in effect at the time such Person is acquired and not
create in contemplation of such Acquisition, (vii) customary restrictions
contained in agreements pertaining to the sale or other disposition of assets of
the Borrower or its Subsidiaries, (viii) customary restrictions contained in any
Permitted Senior Unsecured Indebtedness or Permitted Senior Secured Indebtedness
and (ix) until such time as the Senior Secured Notes have been redeemed, repaid
or otherwise satisfied in full, restrictions on the Borrower and its
Subsidiaries contained in the Senior Secured Notes.

 

Section 7.6                                    Investments.  No Credit Party
shall, nor shall it permit any of its Subsidiaries to, directly or indirectly,
make or own any Investment in any Person, including any joint venture and any
Foreign Subsidiary, except:

 

(a)                                 Investments in cash and Cash Equivalents;

 

(b)                                 Investments owned as of the Effective Date
in any Subsidiary and Investments made after the Effective Date in any other
Credit Party;

 

(c)                                  intercompany loans to the extent permitted
under Section 7.1(b) and Support Obligations to the extent permitted under
Section 7.1(c);

 

(d)                                 Investments existing on the Effective Date
and described on Schedule 7.6;

 

81

--------------------------------------------------------------------------------


 

(e)                                  Investments constituting Hedging
Transactions permitted by Section 7.1(f);

 

(f)                                   Permitted Acquisitions;

 

(g)                                  Investments (i) by any Credit Party in any
other Credit Party, (ii) by any Subsidiary that is not a Credit Party in the
Borrower or any other Subsidiary and (iii) by any Credit Party in any Subsidiary
that is not a Credit Party; provided that the aggregate amount of Investments
under this clause (iii) (on a cost basis) outstanding at any time shall not
exceed $20,000,000;

 

(h)                                 Investments consisting of non-cash
consideration received in connection with an Asset Sale permitted hereunder;

 

(i)                                     Investments consisting of Equity
Interests, securities or notes received in settlement of accounts receivable
incurred in the ordinary course of business from a customer that the Borrower or
any Subsidiary of the Borrower has reasonably determined is unable to make cash
payments in accordance with the terms of such account receivable;

 

(j)                                    accounts receivable created or acquired,
and deposits, prepayments and other credits to suppliers made, in the ordinary
course of business;

 

(k)                                 prepaid expenses and lease, utility,
workers’ compensation, performance and other similar deposits made in the
ordinary course of business;

 

(l)                                     to the extent permitted under Applicable
Laws, loans to officers, directors and employees in an aggregate principal
amount not to exceed $2,000,000 at any time outstanding;

 

(m)                             guarantees by the Borrower of Indebtedness of
Foreign Subsidiaries permitted by Section 7.1(o); and

 

(n)                                 other Investments not listed above and not
otherwise prohibited by this Agreement in an aggregate outstanding amount not to
exceed $10,000,000 at any time.

 

Section 7.7                                    Use of Proceeds.  No Credit Party
shall use the proceeds of any Credit Extension of the Loans except pursuant to
Section 6.8.

 

Section 7.8                                    Financial Covenants.

 

(a)                                 Consolidated Interest Coverage Ratio.  The
Borrower shall not permit the Consolidated Interest Coverage Ratio as of the
last day of any Fiscal Quarter to be less than 3.0 to 1.0; and

 

(b)                                 Consolidated Net Total Leverage Ratio.  The
Borrower shall not permit the Consolidated Net Total Leverage Ratio as of the
last day of any Fiscal Quarter to exceed 3.5 to 1.0.

 

Section 7.9                                    Fundamental Changes; Disposition
of Assets; Acquisitions.  No Credit Party shall, nor shall it permit any of its
Subsidiaries to, enter into any Acquisition or transaction of merger or
consolidation, or liquidate, wind-up or dissolve itself (or suffer any
liquidation or dissolution), or make any Asset Sale, or acquire by purchase or
otherwise (other than purchases or other acquisitions of inventory and materials
and the acquisition of equipment and capital expenditures in the ordinary course
of business) the business, property or fixed assets of, or Equity Interests or
other evidence of beneficial ownership of, any Person or any division or line of
business or other business unit of any Person, except:

 

82

--------------------------------------------------------------------------------


 

(a)                                 any Subsidiary of the Borrower may be merged
with or into the Borrower or any other Subsidiary, or be liquidated, wound up or
dissolved, or all or any part of its business, property or assets may be
conveyed, sold, leased, transferred or otherwise disposed of, in one transaction
or a series of transactions, to the Borrower or any other Subsidiary; provided,
in the case of such a merger, the Borrower (if the Borrower is a party to such
merger) shall be the continuing or surviving Person, or a Credit Party (if a
Credit Party other than the Borrower is a party to such merger) shall be the
continuing or surviving Person;

 

(b)                                 Asset Sales, the proceeds of which when
aggregated with the proceeds of all other Asset Sales made within the same
Fiscal Year, do not exceed $25,000,000; provided (1) the consideration received
for such assets shall be in an amount at least equal to the fair market value
thereof (determined in good faith by the board of directors of the applicable
Credit Party (or similar governing body)), and (2) no less than eighty percent
(80%) of such proceeds shall be paid in cash; and

 

(c)                                  Investments made in accordance with
Section 7.6.

 

Section 7.10                             Disposal of Subsidiary Interests. 
Except for any sale of all of its interests in the Equity Interests of any of
its Subsidiaries in compliance with the provisions of Section 7.9 and except for
Liens securing the Obligations, no Credit Party shall, nor shall it permit any
of its Subsidiaries to, (a) directly or indirectly sell, assign, pledge or
otherwise encumber or dispose of any Equity Interests of any of its
Subsidiaries, except to qualify directors if required by Applicable Laws; or
(b) permit any of its Subsidiaries directly or indirectly to sell, assign,
pledge or otherwise encumber or dispose of any Equity Interests of any of its
Subsidiaries, except to another Credit Party (subject to the restrictions on
such disposition otherwise imposed hereunder), or to qualify directors if
required by Applicable Laws.

 

Section 7.11                             Transactions with Shareholders and
Affiliates.  No Credit Party shall, nor shall it permit any of its Subsidiaries
to, directly or indirectly, enter into or permit to exist any transaction
(including the purchase, sale, lease or exchange of any property or the
rendering of any service) with any holder of five percent (5%) or more of any
class of Equity Interests of the Borrower or any of its Subsidiaries or with any
Affiliate of the Borrower or of any such holder, on terms that are less
favorable to the Borrower or that Subsidiary, as the case may be, than those
that might be obtained at the time from a Person who is not such a holder or
Affiliate; provided, the foregoing restriction shall not apply to (a) any
transaction between or among Credit Parties or between or among Subsidiaries of
the Borrower that are not Credit Parties; (b) reasonable and customary fees paid
to members of the board of directors (or similar governing body) of the Borrower
and its Subsidiaries; (c) compensation arrangements for officers and other
employees of the Borrower and its Subsidiaries entered into in the ordinary
course of business; and (d) transactions with any Person that is an Affiliate by
reason of the ownership by the Borrower or any of its Subsidiaries of Equity
Interests of such Person.

 

Section 7.12                             Prepayment of Other Funded Debt.  No
Credit Party shall, nor shall it permit any of its Subsidiaries to:

 

(a)                                 after the issuance thereof, amend or modify
(or permit the amendment or modification of) the terms of any Funded Debt in a
manner adverse to the interests of the Lenders (including specifically
shortening any maturity or average life to maturity or requiring any payment
sooner than previously scheduled or increasing the interest rate or fees
applicable thereto); or

 

(b)                                 except in connection with (i) the repurchase
or redemption of the ITC^Deltacom Notes, (ii) a refinancing or refunding
permitted hereunder or (iii) any prepayment, redemption, defeasance or
acquisition out of the proceeds of any equity offering of the Borrower, make any
prepayment, redemption,

 

83

--------------------------------------------------------------------------------


 

defeasance or acquisition for value of (including by way of depositing money or
securities with the trustee with respect thereto before due for the purpose of
paying when due), or refund, refinance or exchange of, any Funded Debt (other
than the Indebtedness under the Credit Documents and Indebtedness permitted
under Section 7.1(b)) other than regularly scheduled payments of principal and
interest on such Funded Debt.

 

Section 7.13                             Conduct of Business.  From and after
the Effective Date, no Credit Party shall, nor shall it permit any of its
Subsidiaries to, engage in any business other than the business of
telecommunications, IP infrastructure and managed services or internet services
and businesses that are substantially similar, related or incidental thereto.

 

Section 7.14                             Fiscal Year.  No Credit Party shall,
nor shall it permit any of its Subsidiaries to change its Fiscal Year-end from
December 31.

 

Section 7.15                             Amendments to Organizational
Agreements/Contractual Obligations.  No Credit Party shall amend or permit any
amendments to any Credit Party’s Organizational Documents or Contractual
Obligations if such amendment could reasonably be expected to be materially
adverse to the Lenders or any Agent.

 

Section 7.16                             Capital Expenditures.  The Borrower and
its Subsidiaries shall not permit Consolidated Capital Expenditures to exceed,
(a) for the Fiscal Year ending December 31, 2013, $175,000,000, (b) for the
period of four (4) Fiscal Quarters ending March 31, 2014, $165,000,000, (c) for
the period of four (4) Fiscal Quarters ending June 30, 2014, $160,000,000,
(d) for the period of four (4) Fiscal Quarters ending September 30, 2014,
$155,000,000, (e) for the period of four (4) Fiscal Quarters ending December 31,
2014, $150,000,000 and (f) for the period of twelve (12) consecutive months
ending January 31, 2015 and for each period of twelve (12) consecutive months
ending thereafter, $150,000,000.

 

Section 7.17                             Applicability of Negative Covenants. 
Notwithstanding anything to the contrary contained herein, the negative
covenants in this Section 7 shall not apply to any Regulated Subsidiary that has
not received all necessary regulatory approvals to become a Guarantor hereunder.

 

Section 8                                             GUARANTY

 

Section 8.1                                    The Guaranty.

 

(a)                                 Each of the Guarantors hereby jointly and
severally guarantees to the Administrative Agent, each Hedge Bank, each Treasury
Management Bank and each of the other holders of the Obligations, as hereinafter
provided, as primary obligor and not as surety, the prompt payment of the
Obligations (the “Guaranteed Obligations”) in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) strictly in accordance with the terms thereof. 
The Guarantors hereby further agree that if any of the Guaranteed Obligations
are not paid in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or
otherwise), the Guarantors will, jointly and severally, promptly pay the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Guaranteed Obligations, the same
will be promptly paid in full when due (whether at extended maturity, as a
mandatory prepayment, by acceleration, as a mandatory cash collateralization or
otherwise) in accordance with the terms of such extension or renewal.

 

(b)                                 Notwithstanding any provision to the
contrary contained herein, in any other of the Credit Documents, Secured Hedge
Agreements, Secured Treasury Management Agreements or other documents relating
to the Obligations, (i) the obligations of each Guarantor under this Agreement
and the other

 

84

--------------------------------------------------------------------------------


 

Credit Documents shall be limited to an aggregate amount equal to the largest
amount that would not render such obligations subject to avoidance under the
Debtor Relief Laws or any comparable provisions of any applicable state law and
(ii) the Guaranteed Obligations of a Guarantor shall exclude any Excluded Swap
Obligations with respect to such Guarantor.

 

Section 8.2                                    Obligations Unconditional.  The
obligations of the Guarantors under Section 8.1 are joint and several, absolute
and unconditional, irrespective of the value, genuineness, validity, regularity
or enforceability of any of the Credit Documents, Secured Hedge Agreements,
Secured Treasury Management Agreements or other documents relating to the
Obligations, or any substitution, compromise, release, impairment or exchange of
any other guarantee of or security for any of the Guaranteed Obligations, and,
to the fullest extent permitted by Applicable Law, irrespective of any other
circumstance whatsoever that might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 8.2 that the obligations of the Guarantors hereunder shall be absolute
and unconditional under any and all circumstances.  Each Guarantor agrees that
such Guarantor shall have no right of subrogation, indemnity, reimbursement or
contribution against the Borrower or any other Guarantor for amounts paid under
this Section 8 until such time as the Obligations have been irrevocably paid in
full and the commitments relating thereto have expired or been terminated. 
Without limiting the generality of the foregoing, it is agreed that, to the
fullest extent permitted by law, the occurrence of any one or more of the
following shall not alter or impair the liability of any Guarantor hereunder,
which shall remain absolute and unconditional as described above:

 

(a)                                 at any time or from time to time, without
notice to any Guarantor, the time for any performance of or compliance with any
of the Guaranteed Obligations shall be extended, or such performance or
compliance shall be waived;

 

(b)                                 any of the acts mentioned in any of the
provisions of any of the Credit Documents, any Secured Hedge Agreement, any
Secured Treasury Management Agreement or other documents relating to the
Guaranteed Obligations or any other agreement or instrument referred to therein
shall be done or omitted;

 

(c)                                  the maturity of any of the Guaranteed
Obligations shall be accelerated, or any of the Obligations shall be modified,
supplemented or amended in any respect, or any right under any of the Credit
Documents, any Secured Hedge Agreement, any Secured Treasury Management
Agreement or other documents relating to the Guaranteed Obligations, or any
other agreement or instrument referred to therein shall be waived or any other
guarantee of any of the Guaranteed Obligations or any security therefor shall be
released, impaired or exchanged in whole or in part or otherwise dealt with;

 

(d)                                 any Lien granted to, or in favor of, the
Administrative Agent or any of the holders of the Guaranteed Obligations as
security for any of the Guaranteed Obligations shall fail to attach or be
perfected; or

 

(e)                                  any of the Guaranteed Obligations shall be
determined to be void or voidable (including, without limitation, for the
benefit of any creditor of any Guarantor) or shall be subordinated to the claims
of any Person (including, without limitation, any creditor of any Guarantor).

 

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest notice of acceptance
of the guaranty given hereby and of extensions of credit that may constitute
obligations guaranteed hereby, notices of amendments, waivers and supplements to
the Credit Documents, any Secured Hedge Agreement, any Secured Treasury

 

85

--------------------------------------------------------------------------------


 

Management Agreement and other documents relating to the Guaranteed Obligations,
or the compromise, release or exchange of collateral or security, and all
notices whatsoever, and any requirement that the Administrative Agent or any
holder of the Guaranteed Obligations exhaust any right, power or remedy or
proceed against any Person under any of the Credit Documents or any other
documents relating to the Guaranteed Obligations or any other agreement or
instrument referred to therein, or against any other Person under any other
guarantee of, or security for, any of the Obligations.

 

Section 8.3                                    Reinstatement.  Neither the
Guarantors’ obligations hereunder nor any remedy for the enforcement thereof
shall be impaired, modified, changed or released in any manner whatsoever by an
impairment, modification, change, release or limitation of the liability of the
Borrower, by reason of the Borrower’s bankruptcy or insolvency or by reason of
the invalidity or unenforceability of all or any portion of the Guaranteed
Obligations.  The obligations of the Guarantors under this Section 8 shall be
automatically reinstated if and to the extent that for any reason any payment by
or on behalf of any Person in respect of the Guaranteed Obligations is rescinded
or must be otherwise restored by any holder of any of the Obligations, whether
as a result of any proceedings pursuant to any Debtor Relief Law or otherwise,
and each Guarantor agrees that it will indemnify the Administrative Agent and
each holder of Guaranteed Obligations on demand for all reasonable costs and
expenses (including all reasonable fees, expenses and disbursements of any law
firm or other counsel) incurred by the Administrative Agent or such holder of
Guaranteed Obligations in connection with such rescission or restoration,
including any such costs and expenses incurred in defending against any claim
alleging that such payment constituted a preference, fraudulent transfer or
similar payment under any Debtor Relief Law.

 

Section 8.4                                    Certain Waivers.  Each Guarantor
acknowledges and agrees that (a) the guaranty given hereby may be enforced
without the necessity of resorting to or otherwise exhausting remedies in
respect of any other security or collateral interests, and without the necessity
at any time of having to take recourse against the Borrower hereunder or against
any collateral securing the Guaranteed Obligations or otherwise, (b) it will not
assert any right to require the action first be taken against the Borrower or
any other Person (including any co-guarantor) or pursuit of any other remedy or
enforcement any other right and (c) nothing contained herein shall prevent or
limit action being taken against the Borrower hereunder, under the other Credit
Documents or the other documents and agreements relating to the Guaranteed
Obligations or from foreclosing on any security or collateral interests relating
hereto or thereto, or from exercising any other rights or remedies available in
respect thereof, if the Borrower and the Guarantors shall not timely perform
their obligations, and the exercise of any such rights and completion of any
such foreclosure proceedings shall not constitute a discharge of the Guarantors’
obligations hereunder unless as a result thereof, the Guaranteed Obligations
shall have been paid in full and the commitments relating thereto shall have
expired or been terminated, it being the purpose and intent that the Guarantors’
obligations hereunder be absolute, irrevocable, independent and unconditional
under all circumstances.

 

Section 8.5                                    Remedies.  The Guarantors agree
that, to the fullest extent permitted by law, as between the Guarantors, on the
one hand, and the Administrative Agent and the holders of the Guaranteed
Obligations, on the other hand, the Guaranteed Obligations may be declared to be
forthwith due and payable as provided in Section 9.2 (and shall be deemed to
have become automatically due and payable in the circumstances provided in
Section 9.2) for purposes of Section 8.1, notwithstanding any stay, injunction
or other prohibition preventing such declaration (or preventing the Guaranteed
Obligations from becoming automatically due and payable) as against any other
Person and that, in the event of such declaration (or the Guaranteed Obligations
being deemed to have become automatically due and payable), the Guaranteed
Obligations (whether or not due and payable by any other Person) shall forthwith
become due and payable by the Guarantors for purposes of Section 9.1.  The
Guarantors acknowledge and agree that the Guaranteed Obligations are secured in
accordance with the terms of the Collateral Documents and that the holders of
the Guaranteed Obligations may exercise their remedies thereunder in accordance
with the terms thereof.

 

86

--------------------------------------------------------------------------------


 

Section 8.6                                    Rights of Contribution.  The
Guarantors hereby agree as among themselves that, in connection with payments
made hereunder, each Guarantor shall have a right of contribution from each
other Guarantor in accordance with Applicable Laws.  Such contribution rights
shall be subordinate and subject in right of payment to the Guaranteed
Obligations until such time as the Guaranteed Obligations have been irrevocably
paid in full and the commitments relating thereto shall have expired or been
terminated, and none of the Guarantors shall exercise any such contribution
rights until the Guaranteed Obligations have been irrevocably paid in full and
the commitments relating thereto shall have expired or been terminated.

 

Section 8.7                                    Guaranty of Payment; Continuing
Guaranty.  The guarantee in this Section 8 is a guaranty of payment and not of
collection, and is a continuing guarantee, and shall apply to all Guaranteed
Obligations whenever arising.

 

Section 8.8                                    Keepwell.  Each Qualified ECP
Guarantor hereby jointly and severally absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support as may be needed
from time to time by each Specified Credit Party to honor all of such Specified
Credit Party’s obligations under the Guaranty and the Collateral Documents in
respect of Swap Obligations (provided, however, that each Qualified ECP
Guarantor shall only be liable under this Section 8.8 for the maximum amount of
such liability that can be hereby incurred without rendering such Qualified ECP
Guarantor’s obligations and undertakings under this Section 8, voidable under
applicable Debtor Relief Laws, and not for any greater amount).  The obligations
and undertakings of each Qualified ECP Guarantor under this Section 8.8 shall
remain in full force and effect until the Swap Obligations have been paid in
full and the commitments relating thereto have expired or terminated, or, with
respect to any Guarantor, if earlier, such Guarantor is released from its
Guaranteed Obligations in accordance with Section 10.10(a).  Each Qualified ECP
Guarantor intends that this Section 8.8 constitute, and this Section 8.8 shall
be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each Specified Credit Party for all purposes of section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

Section 9                                             EVENTS OF DEFAULT;
REMEDIES; APPLICATION OF FUNDS.

 

Section 9.1                                    Events of Default.  Any of the
following shall constitute an “Event of Default”:

 

(a)                                 Failure to Make Payments When Due.  Failure
by any Credit Party to pay (i) the principal of any Loan when due, whether at
stated maturity, by acceleration or otherwise; (ii) within one (1) Business Day
of when due any amount payable to any Issuing Bank in reimbursement of any
drawing under a Letter of Credit; or (iii) within three (3) Business Days of
when due any interest on any Loan or any fee or any other amount due hereunder;
or

 

(b)                                 Default in Other Agreements.  (i) Failure of
any Credit Party or any of their respective Subsidiaries to pay when due any
principal of or interest on or any other amount payable in respect of one or
more items of Indebtedness (other than Indebtedness referred to in
Section 9.1(a)) in an aggregate principal amount of $10,000,000 or more, in each
case beyond the grace or cure period, if any, provided therefor; or (ii) breach
or default by any Credit Party with respect to any other term of (1) one or more
items of Indebtedness in the aggregate principal amounts referred to in clause
(i) above, or (2) any loan agreement, mortgage, indenture or other agreement
relating to such item(s) of Indebtedness, in each case beyond the grace or cure
period, if any, provided therefor, if the effect of such breach or default is to
cause, or to permit the holder or holders of that Indebtedness (or a trustee on
behalf of such holder or holders), to cause, that Indebtedness to become or be
declared due and payable (or subject to a compulsory repurchase or

 

87

--------------------------------------------------------------------------------


 

redeemable) prior to its stated maturity or the stated maturity of any
underlying obligation, as the case may be; or

 

(c)                                  Breach of Certain Covenants.  Failure of
any Credit Party to perform or comply with any term or condition contained in
Section 6.1, Section 6.2 (with respect to any Credit Party only), Section 6.6,
Section 6.8, Section 6.10, Section 6.11, Section 6.12, Section 6.13 or
Section 7; or

 

(d)                                 Breach of Representations, etc.  Any
representation, warranty, certification or other statement made or deemed made
by any Credit Party in any Credit Document or in any statement or certificate at
any time given by any Credit Party or any of its Subsidiaries in writing
pursuant hereto or thereto or in connection herewith or therewith shall be false
in any material respect as of the date made or deemed made; or

 

(e)                                  Other Defaults Under Credit Documents.  Any
Credit Party shall default in the performance of or compliance with any term
contained herein or any of the other Credit Documents, other than any such term
referred to in any other Section of this Section 9.1, and such default shall not
have been remedied or waived within thirty (30) days after the earlier of (i) an
Authorized Officer of such Credit Party becoming aware of such default, or
(ii) receipt by the Borrower of notice from the Administrative Agent or any
Lender of such default; or

 

(f)                                   Involuntary Bankruptcy; Appointment of
Receiver, etc.  (i) A court of competent jurisdiction shall enter a decree or
order for relief in respect of any Credit Party or any of its Subsidiaries in an
involuntary case under the Bankruptcy Code or Debtor Relief Laws now or
hereafter in effect, which decree or order is not stayed; or any other similar
relief shall be granted under any applicable federal or state law; or (ii) an
involuntary case shall be commenced against any Credit Party or any of its
Subsidiaries (other than any Immaterial Subsidiary) under the Bankruptcy Code or
other Debtor Relief Laws now or hereafter in effect; or a decree or order of a
court having jurisdiction in the premises for the appointment of a receiver,
liquidator, sequestrator, trustee, custodian or other officer having similar
powers over any Credit Party or any of its Subsidiaries (other than any
Immaterial Subsidiary), or over all or a substantial part of its property, shall
have been entered; or there shall have occurred the involuntary appointment of
an interim receiver, trustee or other custodian of any Credit Party or any of
its Subsidiaries (other than any Immaterial Subsidiary) for all or a substantial
part of its property; or a warrant of attachment, execution or similar process
shall have been issued against any substantial part of the property of any
Credit Party or any of its Subsidiaries (other than any Immaterial Subsidiary),
and any such event described in this clause (ii) shall continue for sixty (60)
days without having been dismissed, bonded or discharged; or

 

(g)                                  Voluntary Bankruptcy; Appointment of
Receiver, etc.  (i) Any Credit Party or any of its Subsidiaries (other than any
Immaterial Subsidiary) shall have an order for relief entered with respect to it
or shall commence a voluntary case under the Bankruptcy Code or other Debtor
Relief Laws now or hereafter in effect, or shall consent to the entry of an
order for relief in an involuntary case, or to the conversion of an involuntary
case to a voluntary case, under any such law, or shall consent to the
appointment of or taking possession by a receiver, trustee or other custodian
for all or a substantial part of its property; or any Credit Party or any of its
Subsidiaries (other than any Immaterial Subsidiary) shall make any assignment
for the benefit of creditors; or (ii) any Credit Party or any of its
Subsidiaries (other than any Immaterial Subsidiary) shall be unable, or shall
fail generally, or shall admit in writing its inability, to pay its debts as
such debts become due; or the board of directors (or similar governing body) of
any Credit Party or any of its Subsidiaries (other than any Immaterial
Subsidiary) or any committee

 

88

--------------------------------------------------------------------------------


 

thereof shall adopt any resolution or otherwise authorize any action to approve
any of the actions referred to herein or in Section 9.1(f); or

 

(h)                                 Judgments and Attachments.  (i) Any one or
more money judgments, writs or warrants of attachment or similar process
involving an aggregate amount at any time in excess of $10,000,000 (to the
extent not adequately covered by insurance as to which a solvent and
unaffiliated insurance company has acknowledged coverage) shall be entered or
filed against any Credit Party or any of its Subsidiaries (other than any
Immaterial Subsidiary) or any of their respective assets and shall remain
undischarged, unvacated, unbonded or unstayed for a period of sixty (60) days;
or (ii) any non-monetary judgment or order shall be rendered against any Credit
Party or any of its Subsidiaries that could reasonably be expected to have a
Material Adverse Effect, and shall remain undischarged, unvacated, unbonded or
unstayed for a period of sixty (60) days; or

 

(i)                                     Dissolution.  Any order, judgment or
decree shall be entered against any Credit Party decreeing the dissolution or
split up of such Credit Party and such order shall remain undischarged or
unstayed for a period in excess of thirty (30) days; or

 

(j)                                    Pension Plans.  There shall occur one or
more ERISA Events which individually or in the aggregate results in liability of
any Credit Party, any of its Subsidiaries or any of their respective ERISA
Affiliates in excess of $10,000,000 during the term hereof and which is not paid
by the applicable due date; or

 

(k)                                 Change of Control.  A Change of Control
shall occur; or

 

(l)                                     Guaranties, Credit Documents and Other
Documents.  At any time after the execution and delivery thereof, (i) any
Guaranty for any reason, other than the satisfaction in full of all Obligations,
shall cease to be in full force and effect (other than as the result of the
release of a Guarantor in a transaction permitted under this Agreement) or shall
be declared to be null and void or any Guarantor shall repudiate its obligations
thereunder, (ii) this Agreement or any Collateral Document ceases to be in full
force and effect (other than by reason of a release of Collateral in accordance
with the terms hereof or thereof or the satisfaction in full of the Obligations
in accordance with the terms hereof) or shall be declared null and void, or the
Collateral Agent shall not have or shall cease to have a valid and perfected
Lien in any Collateral purported to be covered by the Collateral Documents with
the priority required by the relevant Collateral Document, or (iii) any Credit
Party shall contest the validity or enforceability of any Credit Document in
writing or deny in writing that it has any further liability, including with
respect to future advances by the Lenders, under any Credit Document to which it
is a party.

 

Section 9.2                                    Remedies.  Upon the occurrence of
any Event of Default described in Section 9.1(f) or Section 9.1(g),
automatically, and (2) upon the occurrence and during the continuance of any
other Event of Default, at the request of (or with the consent of) the Required
Lenders, upon notice to the Borrower by the Administrative Agent, (A) the
Revolving Commitments, if any, of each Lender having such Revolving Commitments
and the obligation of any Issuing Bank to issue any Letter of Credit shall
immediately terminate; (B) each of the following shall immediately become due
and payable, in each case without presentment, demand, protest or other
requirements of any kind, all of which are hereby expressly waived by each
Credit Party: (I) the unpaid principal amount of and accrued interest on the
Loans, (II) an amount equal to the maximum amount that may at any time be drawn
under all Letters of Credit then outstanding (regardless of whether any
beneficiary under any such Letter of Credit shall have presented, or shall be
entitled at such time to present, the drafts or other documents or certificates
required to draw under such Letters of Credit), and (III) all other Obligations;
provided, the foregoing shall not affect in

 

89

--------------------------------------------------------------------------------


 

any way the obligations of the Lenders under Section 2.2(b)(iii) or
Section 2.3(e); (C) the Administrative Agent may cause the Collateral Agent to
enforce any and all Liens and security interests created pursuant to Collateral
Documents and (D) the Administrative Agent shall direct the Borrower to pay (and
the Borrower hereby agrees upon receipt of such notice, or upon the occurrence
of any Event of Default specified in Section 9.1(f) and Section 9.1(g) to pay)
to the Administrative Agent such additional amounts of cash, to be held as
security for the Borrower’s reimbursement Obligations in respect of Letters of
Credit then outstanding under arrangements acceptable to the Administrative
Agent, equal to the Letter of Credit Usage at such time.  Notwithstanding
anything herein or otherwise to the contrary, any Event of Default occurring
hereunder shall continue to exist (and shall be deemed to be continuing) until
such time as such Event of Default is waived in writing in accordance with the
terms of Section 11.4 notwithstanding (i) any attempted cure or other action
taken by the Borrower or any other Person subsequent to the occurrence of such
Event of Default or (ii) any action taken or omitted to be taken by the
Administrative Agent or any Lender prior to or subsequent to the occurrence of
such Event of Default (other than the granting of a waiver in writing in
accordance with the terms of Section 11.4).

 

Section 9.3                                    Application of Funds.  After the
exercise of remedies provided for in Section 9.2 (or after the Loans have
automatically become immediately due and payable), any amounts received on
account of the Obligations shall be applied by the Administrative Agent in the
following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal, interest and
Letter of Credit Fees but including without limitation all reasonable fees,
expenses and disbursements of any law firm or other counsel and amounts payable
under Section 3.1, Section 3.2 and Section 3.3) payable to the Administrative
Agent and the Collateral Agent, in each case in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees but other than principal and interest) payable to the Lenders
including without limitation all reasonable fees, expenses and disbursements of
any law firm or other counsel and amounts payable under Section 3.1, Section 3.2
and Section 3.3), ratably among the Lenders in proportion to the respective
amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, Letter of Credit
Borrowings and other Obligations ratably among such parties in proportion to the
respective amounts described in this clause Third payable to them; and

 

Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and Letter of Credit Borrowings, (b) payment of breakage,
termination or other amounts owing in respect of any Secured Hedge Agreement, to
the extent such Hedge Agreement is permitted hereunder, (c) payments of amounts
due under any Secured Treasury Management Agreement, and (d) the Administrative
Agent for the account of the Issuing Banks, to Cash Collateralize that portion
of the Letter of Credit Obligations comprised of the aggregate undrawn amount of
Letters of Credit, ratably among such parties in proportion to the respective
amounts described in this clause Fourth payable to them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Applicable Laws.

 

Subject to Section 2.3, amounts used to Cash Collateralize the aggregate undrawn
amount of Letters of Credit pursuant to clause Fourth above shall be applied to
satisfy drawings under such Letters of Credit as

 

90

--------------------------------------------------------------------------------


 

they occur.  If any amount remains on deposit as Cash Collateral after all
Letters of Credit have either been fully drawn or expired, such remaining amount
shall be applied to the other Obligations, if any, in the order set forth
above.  Excluded Swap Obligations with respect to any Guarantor shall not be
paid with amounts received from such Guarantor or such Guarantor’s assets, but
appropriate adjustments shall be made with respect to payments from other Credit
Parties to preserve the allocation to Obligations otherwise set forth above in
this Section.

 

Notwithstanding the foregoing, Obligations arising under Secured Treasury
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice, together with such supporting documentation as the Administrative Agent
may request, from the applicable Treasury Management Bank or Hedge Bank.  Each
Treasury Management Bank or Hedge Bank not a party to this Agreement that has
given the notice contemplated by the preceding sentence shall, by such notice,
be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of Section 9 for itself and its
Affiliates as if a “Lender” party hereto.

 

Section 10                                      AGENCY

 

Section 10.1                             Appointment and Authority.  (a)  Each
of the Lenders and the Issuing Banks hereby irrevocably appoints Regions Bank to
act on its behalf as the Administrative Agent hereunder and under the other
Credit Documents and authorizes the Administrative Agent to take such actions on
its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof or thereof, together with such actions and powers as
are reasonably incidental thereto.  The provisions of this Section are solely
for the benefit of the Administrative Agent, the Lenders and the Issuing Banks,
and neither the Borrower nor any other Credit Party shall have rights as a third
party beneficiary of any of such provisions.  It is understood and agreed that
the use of the term “agent” herein or in any other Credit Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any Applicable Law.  Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

 

(b)                                 Each of the Lenders hereby irrevocably
appoints, designates and authorizes the Collateral Agent to take such action on
its behalf under the provisions of this Agreement and each Collateral Document
and to exercise such powers and perform such duties as are expressly delegated
to it by the terms of this Agreement or any Collateral Document, together with
such powers as are reasonably incidental thereto.  Notwithstanding any provision
to the contrary contained elsewhere herein or in any Collateral Document, the
Collateral Agent shall not have any duties or responsibilities, except those
expressly set forth herein or therein, nor shall the Collateral Agent have or be
deemed to have any fiduciary relationship with any Lender or participant, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any Collateral Document or
otherwise exist against the Collateral Agent.  Without limiting the generality
of the foregoing sentence, the use of the term “agent” herein and in the
Collateral Documents with reference to the Collateral Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any Applicable Law.  Instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties.  The
Collateral Agent shall act on behalf of the Lenders with respect to any
Collateral and the Collateral Documents, and the Collateral Agent shall have all
of the benefits and immunities (i) provided to the Administrative Agent under
the Credit Documents with respect to any acts taken or omissions suffered by the
Collateral Agent in connection with any

 

91

--------------------------------------------------------------------------------


 

Collateral or the Collateral Documents as fully as if the term “Administrative
Agent” as used in such Credit Documents included the Collateral Agent with
respect to such acts or omissions, and (ii) as additionally provided herein or
in the Collateral Documents with respect to the Collateral Agent.

 

(c)                                  Each Lender hereby consents to and approves
the terms of the Intercreditor Agreement, a copy of which is attached hereto as
Exhibit 10.1(c).  By execution hereof or any Assignment Agreement related
hereto, the Lenders acknowledge the terms of the Intercreditor Agreement and
agree to be bound by the terms thereof and further advise and direct the
Administrative Agent to enter into the Intercreditor Agreement on behalf of the
Lenders.

 

Section 10.2                             Rights as a Lender.  The Person serving
as the Administrative Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.

 

Section 10.3                             Exculpatory Provisions.  (a) The
Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Credit Documents, and its duties
hereunder shall be administrative in nature.  Without limiting the generality of
the foregoing, the Administrative Agent:

 

(i)                                     shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(ii)                                  shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Credit Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Credit Documents), provided
that the Administrative Agent shall not be required to take any action that, in
its opinion or the opinion of its counsel, may expose the Administrative Agent
to liability or that is contrary to any Credit Document or Applicable Law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and

 

(iii)                               shall not, except as expressly set forth
herein and in the other Credit Documents, have any duty to disclose, and shall
not be liable for the failure to disclose, any information relating to the
Borrower or any of its Affiliates that is communicated to or obtained by the
Person serving as the Administrative Agent or any of its Affiliates in any
capacity.

 

(b)                                 The Administrative Agent shall not be liable
for any action taken or not taken by it (i) with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in

 

92

--------------------------------------------------------------------------------


 

good faith shall be necessary, under the circumstances as provided in Sections
11.4 and 9.2) or (ii) in the absence of its own gross negligence or willful
misconduct, as determined by a court of competent jurisdiction by final and
non-appealable judgment.  The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given to the Administrative Agent in writing by the Borrower, a Lender or an
Issuing Bank.

 

(c)                                  The Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Credit Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Credit Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Section 4 or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

 

Section 10.4                             Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or an Issuing Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or such Issuing Bank prior to the making
of such Loan or the issuance of such Letter of Credit.  The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

Section 10.5                             Delegation of Duties.  The
Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Section shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.  The Administrative Agent shall not be responsible for
the negligence or misconduct of any sub-agents except to the extent that a court
of competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

 

Section 10.6                             Resignation of Administrative Agent. 
(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Issuing Banks and the Borrower.  Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States.  If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring

 

93

--------------------------------------------------------------------------------


 

Administrative Agent gives notice of its resignation (or such earlier day as
shall be agreed by the Required Lenders) (the “Resignation Effective Date”),
then the retiring Administrative Agent may (but shall not be obligated to) on
behalf of the Lenders and the Issuing Banks, appoint a successor Administrative
Agent meeting the qualifications set forth above.  Whether or not a successor
has been appointed such resignation shall become effective in accordance with
such notice on the Resignation Effective Date (except in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders,
the Swingline Lender, and each Issuing Bank under any of the Loan Documents, the
resigning Administrative Agent shall continue to hold such collateral until such
time as a successor is appointed).

 

(b)                                 If the Person servicing as Administrative
Agent is a Defaulting Lender pursuant to clause (d) of the definition thereof,
the Required Lenders may, to the extent permitted by Applicable Law by notice in
writing to the Borrower and such Person remove such Person as the Administrative
Agent and, in consultation with the Borrower, appoint a successor.  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days (or such earlier day as shall be agreed
by the Required Lenders (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date (except in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders, the Swingline Lender, and each
Issuing Bank under any of the Loan Documents, the removed Administrative Agent
shall continue to hold such collateral until such time as a successor is
appointed).

 

(c)                                  With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable) (1) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Credit Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the Issuing Banks under any of the Credit Documents, the retiring or removed
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each Issuing
Bank directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section.  Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring or removed Administrative Agent, and the retiring or
removed Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Credit Documents (if not already
discharged therefrom as provided above in this Section).  The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring or removed Administrative Agent’s resignation
hereunder and under the other Credit Documents, the provisions of this Section 9
and Section 10.2 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.

 

Section 10.7                             Non-Reliance on Administrative Agent
and Other Lenders.  Each of the Lenders and the Issuing Banks acknowledges that
it has, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each of the Lenders and the Issuing
Banks also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and

 

94

--------------------------------------------------------------------------------


 

based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Credit Document or any related
agreement or any document furnished hereunder or thereunder.

 

Section 10.8                             No Other Duties, etc.  Anything herein
to the contrary notwithstanding, none of the Sole Book Manager and Joint Lead
Arrangers listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Credit Documents,
except in its capacity, as applicable, as the Administrative Agent, a Lender or
an Issuing Bank hereunder.

 

Section 10.9                             Administrative Agent May File Proofs of
Claim.  In case of the pendency of any proceeding under any Debtor Relief Law or
any other judicial proceeding relative to any Credit Party, the Administrative
Agent (irrespective of whether the principal of any Loan or Letter of Credit
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrower) shall be entitled and empowered (but not
obligated) by intervention in such proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
Letter of Credit Obligations and all other Obligations that are owing and unpaid
and to file such other documents as may be necessary or advisable in order to
have the claims of the Lenders, the Issuing Banks and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, the Issuing Banks and the Administrative Agent and
their respective agents and counsel and all other amounts due the Lenders, the
Issuing Banks and the Administrative Agent under Section 2.10 and Section 11.2)
allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Bank to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Banks, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Section 2.10 and Section 11.2).

 

Section 10.10                      Collateral and Guaranty Matters.  (a) The
Lenders (including each Issuing Bank and the Swingline Lender) irrevocably
authorize the Administrative Agent and the Collateral Agent, at its option and
in its discretion,

 

(i)                                     to release any Lien on any property
granted to or held under any Credit Document securing the Obligations (x) upon
termination of the commitments under this Agreement and payment in full of all
Obligations (other than contingent indemnification obligations) and the
expiration or termination of all Letters of Credit (other than Letters of Credit
as to which other arrangements satisfactory to the Administrative Agent and each
applicable Issuing Bank shall have been made), (y) that is sold or otherwise
disposed of or to be sold or otherwise disposed of as part of or in connection
with any sale or other disposition permitted under the Credit Documents, or
(z) subject to Section 11.4,  if approved, authorized or ratified in writing by
the Required Lenders;

 

95

--------------------------------------------------------------------------------


 

(ii)                                  to subordinate any Lien on any property
granted to or held under any Credit Document securing the Obligations to the
holder of any Lien on such property that is permitted by Section 7.2(m); and

 

(iii)                               to release any Guarantor from its
obligations under any guaranty if such Person ceases to be a Subsidiary as a
result of a transaction permitted under the Credit Documents.

 

Upon request by the Administrative Agent or the Collateral Agent at any time,
the Required Lenders will confirm in writing the Administrative Agent’s
authority to release or subordinate its interest in particular types or items of
property, or to release any Guarantor from its obligations under the Guaranty
pursuant to this Section.

 

(b)                                 The Administrative Agent shall not be
responsible for or have a duty to ascertain or inquire into any representation
or warranty regarding the existence, value or collectability of the Collateral,
the existence, priority or perfection of the Administrative Agent’s Lien
thereon, or any certificate prepared by any Credit Party in connection
therewith, nor shall the Administrative Agent be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral.

 

(c)                                    Anything contained in any of the Credit
Documents to the contrary notwithstanding, the Credit Parties, the
Administrative Agent, the Collateral Agent and each holder of the Obligations
hereby agree that (i) no holder of the Obligations shall have any right
individually to realize upon any of the Collateral or to enforce this Agreement,
the Notes, the Guaranty or any other Credit Agreement, it being understood and
agreed that all powers, rights and remedies hereunder may be exercised solely by
the Administrative Agent, on behalf of the holders of the Obligations in
accordance with the terms hereof and all powers, rights and remedies under the
Collateral Documents may be exercised solely by the Collateral Agent, and
(ii) in the event of a foreclosure by the Collateral Agent on any of the
Collateral pursuant to a public or private sale or other disposition, the
Collateral Agent or any Lender may be the purchaser of any or all of such
Collateral at any such sale or other disposition and the Collateral Agent, as
agent for and representative of the holders of the Obligations (but not any
Lender or Lenders in its or their respective individual capacities unless the
Required Lenders shall otherwise agree in writing) shall be entitled, for the
purpose of bidding and making settlement or payment of the purchase price for
all or any portion of the Collateral sold at any such public sale, to use and
apply any of the Obligations as a credit on account of the purchase price for
any collateral payable by the Collateral Agent at such sale or other
disposition.

 

(d)                                   No Secured Hedge Agreement or Secured
Treasury Management Agreement will create (or be deemed to create) in favor of
any Hedge Bank or any Treasury Management Bank that is a party thereto any
rights in connection with the management or release of any Collateral or of the
obligations of any Guarantor under the Credit Documents except as expressly
provided herein or in the other Credit Documents.  By accepting the benefits of
the Collateral, such Hedge Bank or such Treasury Management Bank shall be deemed
to have appointed the Collateral Agent as its agent and agreed to be bound by
the Credit Documents as a holder of the Obligations, subject to the limitations
set forth in this clause (d).

 

Section 11                                      MISCELLANEOUS

 

Section 11.1                             Notices; Effectiveness; Electronic
Communications.

 

(a)                                 Notices Generally. Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier as follows, and all notices and

 

96

--------------------------------------------------------------------------------


 

other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

 

(i)                                     if to the Administrative Agent, the
Borrower or any Credit Party, to the address, telecopier number, electronic mail
address or telephone number specified in Appendix B:

 

(ii)                                  if to any Lender, any Issuing Bank or the
Swingline Lender, to the address, telecopier number, electronic mail address or
telephone number in its Administrative Questionnaire on file with the
Administrative Agent.

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and the Issuing Banks hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or any Issuing Bank pursuant to Section 2 if such Lender or such
Issuing Bank, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Section by electronic communication. 
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)                                  Change of Address, Etc.  Any party hereto
may change its address or telecopier number for notices and other communications
hereunder by notice to the other parties hereto.

 

(d)                                 Platform.

 

(i)                                     Each Credit Party agrees that the
Administrative Agent may, but shall not be obligated to, make the Communications
(as defined below) available to the Issuing Banks and the other Lenders by
posting the Communications on Debt Domain, Intralinks, Syndtrak or a
substantially similar electronic transmission system (the “Platform”).

 

(ii)                                  The Platform is provided “as is” and “as
available.”  The Agent Parties (as defined below) do not warrant the adequacy of
the Platform and expressly disclaim liability for errors or omissions in the
Communications.  No warranty of any kind, express, implied or

 

97

--------------------------------------------------------------------------------


 

statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or the Platform.  In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower or the other Credit Parties, any
Lender or any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of the
Borrower’s, any other Credit Party’s or the Administrative Agent’s transmission
of communications through the Platform.  “Communications” means, collectively,
any notice, demand, communication, information, document or other material
provided by or on behalf of any Credit Party pursuant to any Credit Document or
the transactions contemplated therein which is distributed to the Administrative
Agent, any Lender or any Issuing Bank by means of electronic communications
pursuant to this Section, including through the Platform.

 

Section 11.2                             Expenses; Indemnity; Damage Waiver.

 

(a)                                 Costs and Expenses.  The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent,
the Joint Lead Arrangers and their Affiliates (including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent and the Joint
Lead Arrangers), and shall pay all fees and time charges and disbursements for
attorneys who may be employees of the Administrative Agent or any Joint Lead
Arranger, in connection with the syndication of the credit facilities provided
for herein, the preparation, negotiation, execution, delivery and administration
of this Agreement and the other Credit Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by any Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by the Administrative Agent, any Lender or any Issuing Bank (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or any Issuing Bank), and shall pay all fees and time charges for
attorneys who may be employees of the Administrative Agent, any Lender or any
Issuing Bank, in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Credit Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

 

(b)                                 Indemnification by the Borrower.  The
Borrower shall indemnify the Administrative Agent (and any sub-agent thereof),
the Collateral Agent (and any sub-agent thereof), each Joint Lead Arranger, each
Lender and each Issuing Bank, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), and shall indemnify and hold harmless each Indemnitee from
all fees and time charges and disbursements for attorneys who may be employees
of any Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee
by any third party or by the Borrower or any other Credit Party arising out of,
in connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Credit Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by any Issuing
Bank to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated

 

98

--------------------------------------------------------------------------------


 

by the Borrower or any of its Subsidiaries, or any Environmental Liability
related in any way to the Borrower or any of its Subsidiaries, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by the Borrower or any other Credit Party,
and regardless of whether any Indemnitee is a party thereto, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and non-appealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower or any other Credit Party
against an Indemnitee for breach in bad faith of such Indemnitee’s obligations
hereunder or under any other Credit Document, if the Borrower or such Credit
Party has obtained a final and non-appealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.  This
Section 11.2(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Borrower for any reason fails to indefeasibly pay any amount required
under subsection (a) or (b) of this Section to be paid by it to the
Administrative Agent (or any sub-agent thereof), the Collateral Agent (or any
sub-agent thereof), any Joint Lead Arranger, any Issuing Bank or any Related
Party of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), the Collateral Agent (or any such
sub-agent), the applicable Joint Lead Arranger, the applicable Issuing Bank or
such Related Party, as the case may be, such Lender’s pro rata share (in each
case, determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) or such Issuing Bank in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) or such Issuing Bank in
connection with such capacity.  The obligations of the Lenders under this
subsection (c) are subject to the provisions of this Agreement that provide that
their obligations are several in nature, and not joint and several.  Nothing in
this subsection (c) shall limit or otherwise impair the Borrower’s obligations
under Section 11.02(b).

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by Applicable Law, none of the Credit Parties shall
assert, and each hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof.  No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by such Indemnitee through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Credit Documents or the transactions contemplated hereby or thereby.

 

(e)                                  Payments.  All amounts due under this
Section shall be payable promptly, but in any event within ten (10) Business
Days after demand therefor.

 

(f)                                   Survival.  The provisions of this
Section shall survive resignation or replacement of the Administrative Agent,
Collateral Agent, any Joint Lead Arranger, any Issuing Bank, the Swingline
Lender or any Lender, termination of the commitments hereunder and repayment,
satisfaction and discharge of the loans and obligations hereunder.

 

Section 11.3                             Set-Off.  If an Event of Default shall
have occurred and be continuing, each Lender, each Issuing Bank, and each of
their respective Affiliates is hereby authorized at any time and

 

99

--------------------------------------------------------------------------------


 

from time to time, to the fullest extent permitted by Applicable Law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final, in whatever currency) at any time held and other obligations (in
whatever currency) at any time owing by such Lender, such Issuing Bank or any
such Affiliate to or for the credit or the account of the Borrower or any other
Credit Party against any and all of the obligations of the Borrower or such
Credit Party now or hereafter existing under this Agreement or any other Credit
Document to such Lender or such Issuing Bank, irrespective of whether or not
such Lender or such Issuing Bank shall have made any demand under this Agreement
or any other Credit Document and although such obligations of the Borrower or
such Credit Party may be contingent or unmatured or are owed to a branch or
office of such Lender or such Issuing Bank different from the branch or office
holding such deposit or obligated on such indebtedness.  The rights of each
Lender, each Issuing Bank and their respective Affiliates under this Section are
in addition to other rights and remedies (including other rights of setoff) that
such Lender, such Issuing Bank or their respective Affiliates may have.  Each of
the Lenders and the Issuing Banks agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

 

Section 11.4                             Amendments and Waivers.

 

(a)                                 Required Lenders’ Consent.  Subject to
Section 11.4(b) and Section 11.4(c), no amendment, modification, termination or
waiver of any provision of the Credit Documents, or consent to any departure by
any Credit Party therefrom, shall in any event be effective without the written
concurrence of the Administrative Agent and the Required Lenders; provided that
(i) the Administrative Agent may, with the consent of the Borrower only, amend,
modify or supplement this Agreement to cure any ambiguity, omission, defect or
inconsistency, so long as such amendment, modification or supplement does not
adversely affect the rights of any Lender or any Issuing Bank, (ii) the Fee
Letter may be amended, or rights or privileges thereunder waived, in a writing
executed only by the parties thereto, (iii) no Defaulting Lender shall have any
right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Revolving Commitments, Loans and/or Letter of Credit Obligations
of such Lender may not be increased or extended without the consent of such
Lender, (iv) each Lender is entitled to vote as such Lender sees fit on any
bankruptcy reorganization plan that affects the Loans, and each Lender
acknowledges that the provisions of Section 1126(c) of the Bankruptcy Code of
the United States supersedes the unanimous consent provisions set forth herein
and (v) the Required Lenders shall determine whether or not to allow a Credit
Party to use cash collateral in the context of a bankruptcy or insolvency
proceeding and such determination shall be binding on all of the Lenders

 

(b)                                 Affected Lenders’ Consent.  Without the
written consent of each Lender (other than a Defaulting Lender except as
provided in clause (a)(iii) above) that would be affected thereby, no amendment,
modification, termination, or consent shall be effective if the effect thereof
would:

 

(i)                                     extend the Revolving Commitment
Termination Date;

 

(ii)                                  waive, reduce or postpone any scheduled
repayment (but not prepayment) or alter the required application of any
prepayment pursuant to Section 2.12 or the application of funds pursuant to
Section 9.3, as applicable;

 

(iii)                               extend the stated expiration date of any
Letter of Credit, beyond the Revolving Commitment Termination Date;

 

(iv)                              reduce the principal of or the rate of
interest on any Loan (other than any waiver of the imposition of the Default
Rate pursuant to Section 2.9) or any fee or premium payable hereunder; provided,
however, that only the consent of the Required Lenders shall be necessary

 

100

--------------------------------------------------------------------------------


 

(A) to amend the definition of “Default Rate” or to waive any obligation of the
Borrower to pay interest at the Default Rate or (B) to amend any financial
covenant hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or to reduce any
fee payable hereunder;

 

(v)                                 extend the time for payment of any such
interest or fees;

 

(vi)                              reduce the principal amount of any Loan or any
reimbursement obligation in respect of any Letter of Credit;

 

(vii)                           amend, modify, terminate or waive any provision
of this Section 11.4(b) or Section 11.4(c) or any other provision of this
Agreement that expressly provides that the consent of all Lenders is required;

 

(viii)                        change the percentage of the outstanding principal
amount of Loans that is required for the Lenders or any of them to take any
action hereunder or amend the definition of “Required Lenders”;

 

(ix)                              release all or substantially all of the
Collateral or all or substantially all of the Guarantors from the Guaranty, in
each case, except as expressly provided in the Credit Documents; or

 

(x)                                 consent to the assignment or transfer by any
Credit Party of any of its rights and obligations under any Credit Document.

 

(c)                                  Other Consents.  No amendment,
modification, termination or waiver of any provision of the Credit Documents, or
consent to any departure by any Credit Party therefrom, shall:

 

(i)                                     increase any Revolving Commitment of any
Lender over the amount thereof then in effect without the consent of such
Lender; provided, no amendment, modification or waiver of any condition
precedent, covenant, Default or Event of Default shall constitute an increase in
any Revolving Commitment of any Lender;

 

(ii)                                  amend, modify, terminate or waive any
provision hereof relating to the Swingline Sublimit or the Swingline Loans with
the consent of the Swingline Lender;

 

(iii)                               amend, modify, terminate or waive any
obligation of Lenders relating to the purchase of participations in Letters of
Credit as provided in Section 2.3(e) without the written consent of the
Administrative Agent and of each Issuing Bank; or

 

(iv)                              amend, modify, terminate or waive any
provision of Section 10 as the same applies to any Agent, or any other provision
hereof as the same applies to the rights or obligations of any Agent, in each
case without the consent of such Agent.

 

(d)                                 Execution of Amendments, etc.  The
Administrative Agent may, but shall have no obligation to, with the concurrence
of any Lender, execute amendments, modifications, waivers or consents on behalf
of such Lender.  Any waiver or consent shall be effective only in the specific
instance and for the specific purpose for which it was given.  No notice to or
demand on any Credit Party in any case shall entitle any Credit Party to any
other or further notice or demand in similar or other circumstances.  Any
amendment, modification, termination, waiver or consent effected in accordance

 

101

--------------------------------------------------------------------------------


 

with this Section 11.4 shall be binding upon each Lender at the time
outstanding, each future Lender and, if signed by a Credit Party, on such Credit
Party.

 

(e)                                  Notwithstanding the foregoing, this
Agreement may be amended (or amended and restated) with the written consent of
the Required Lenders, the Administrative Agent, the Borrower and the other
Credit Parties (i) to add one or more additional credit facilities to this
Agreement, to permit the extensions of credit from time to time outstanding
hereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Credit Documents with the
Revolving Loans and the accrued interest and fees in respect thereof and to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders and (ii) to change, modify or alter
Section 2.14 or Section 9.3 or any other provision hereof relating to the pro
rata sharing of payments among the Lenders to the extent necessary to effectuate
any of the amendments (or amendments and restatements enumerated in clause
(f) and/or clause (g) below).

 

(f)                                   Notwithstanding anything to the contrary
contained herein, in order to implement any additional Revolving Commitments in
accordance with Section 2.1(c), this Agreement may be amended for such purpose
(but solely to the extent necessary to implement such additional Revolving
Commitments in accordance with Section 2.1(c)) by the Borrower, the other Credit
Parties, the Administrative Agent and the relevant Lenders providing such
additional Revolving Commitments.

 

(g)                                  In addition, notwithstanding the foregoing,
the Borrower may, by written notice to the Administrative Agent from time to
time, make one or more offers (each, a “Loan Modification Offer”) to all the
Lenders to make one or more amendments or modifications to (i) allow the
maturity and scheduled amortization of the Loans of the accepting Lenders to be
extended and (ii) increase the Applicable Margin and/or fees payable with
respect to the Loans and Revolving Commitments of the accepting Lenders
(“Permitted Amendments”) pursuant to procedures reasonably specified by the
Administrative Agent and reasonably acceptable to the Borrower.  Such notice
shall set forth (A) the terms and conditions of the requested Permitted
Amendment and (B) the date on which such Permitted Amendment is requested to
become effective.  The Permitted Amendments shall not become effective unless
consented to by the Borrower and those Accepting Lenders (as defined below), as
applicable (the “Required Approval”).  If the Required Approval is received,
(1) such Permitted Amendments shall become effective only with respect to the
Loans and/or Revolving Commitments of the Lenders that accept the applicable
Loan Modification Offer (such Lenders, the “Accepting Lenders”) and, in the case
of any Accepting Lender, only with respect to such Lender’s Loans and/or
Revolving Commitments as to which such Lender’s acceptance has been made and
(2) the Borrower, each Credit Party and each Accepting Lender shall execute and
deliver to the Administrative Agent a loan modification agreement (the “Loan
Modification Agreement”) and such other documentation as the Administrative
Agent shall reasonably specify to evidence the acceptance of the Permitted
Amendments and the terms and conditions thereof.  The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Loan Modification
Agreement.  Each of the parties hereto hereby agrees that, upon the
effectiveness of any Loan Modification Agreement, this Agreement shall be deemed
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Permitted Amendment evidenced thereby and only with
respect to the Loans and Revolving Commitments of the Accepting Lenders as to
which such Lenders’ acceptance has been made.

 

Section 11.5                             Successors and Assigns.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that neither the Borrower nor any other Credit Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and

 

102

--------------------------------------------------------------------------------


 

each Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
subsection (f) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void).  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its commitments,
loans and obligations hereunder at the time owing to it); provided that any such
assignment shall be subject to the following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Revolving Commitment and the Loans at
the time owing to it or in the case of an assignment to a Lender, an Affiliate
of a Lender or an Approved Fund, no minimum amount need be assigned; and

 

(B)                               in any case not described in subsection
(b)(i)(A) of this Section, the aggregate amount of the Revolving Commitment
(which for this purpose includes loans and obligations in respect thereof
outstanding thereunder) or, if the Revolving Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment Agreement with
respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment Agreement, as of the Trade Date)
shall not be less than $5,000,000, unless each of the Administrative Agent and,
so long as no Event of Default shall have occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed).

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Revolving Commitments and Loans assigned.

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by subsection
(b)(i)(B) of this Section and, in addition:

 

(A)                               the consent of the Borrower (such consent not
to be unreasonably withheld or delayed) shall be required unless (x) an Event of
Default shall have occurred and is continuing at the time of such assignment or
(y) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within seven (7) Business Days after having received notice
thereof;

 

103

--------------------------------------------------------------------------------


 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments if such assignment is to a Person that is not a Lender, an Affiliate
of a Lender or an Approved Fund;

 

(C)                               the consent of each Issuing Bank (such consent
not to be unreasonably withheld or delayed) shall be required for any assignment
in respect of any Revolving Commitment; and

 

(D)                               the consent of the Swingline Lender (such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment in respect of any Revolving Commitment.

 

(iv)                              Assignment Agreement.  The parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
Agreement, together with a processing and recordation fee in the amount of
$3,500, unless waived, in whole or in part by the Administrative Agent in its
discretion.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and all documentation
required under Section 3.3(f).

 

(v)                                 No Assignment to Borrower.  No such
assignment shall be made to the Borrower or any of the Borrower’s Affiliates or
Subsidiaries.

 

(vi)                              No Assignment to Natural Persons.  No such
assignment shall be made to a natural person.

 

(vii)                           No Assignment to Defaulting Lenders.  No such
assignment may be made to a Defaulting Lender without the prior written consent
of (A) the Borrower, (B) the Administrative Agent and (C) each Issuing Bank and
the Swingline Lender, as appropriate, which consent may be given or withheld in
their discretion.

 

(viii)                        Certain Additional Payments.  In connection with
any assignment of rights and obligations of any Defaulting Lender hereunder, no
such assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, each Issuing Bank, the Swingline Lender and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Revolving Commitment
Percentage.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under Applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment Agreement, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such

 

104

--------------------------------------------------------------------------------


 

Assignment Agreement, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment Agreement, be released from its obligations
under this Agreement (and, in the case of an Assignment Agreement covering all
of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.16, 2.17 and 11.2 with respect to facts and
circumstances occurring prior to the effective date of such assignment.  The
Borrower will execute and deliver on request, at its own expense, a promissory
note to the assignee evidencing the interests taken by way of assignment
hereunder.  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrower, shall maintain at its
offices in the United States shown for purposes of notices in Section 11.1, a
copy of each Assignment Agreement delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the commitments of,
and principal amounts of the loans and obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrower or the Administrative Agent,
sell participations to any Person (other than (i) a natural person, (ii) the
Borrower or any of its Affiliates or Subsidiaries, or (iii) a Defaulting Lender)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Revolving
Commitments and/or the Loans and other obligations owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Collateral Agent, the Issuing Banks, the Swingline Lender and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
the other Credit Document.  For the avoidance of doubt, each Lender shall be
responsible for the indemnity under Section 11.2(c) with respect to any payments
made by such Lender to its Participant(s).

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in clauses (b) or (c)(i) of
Section 11.4 that affects such Participant.  The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.2, 3.1 and 3.3
(subject to the requirements and limitations therein, including the requirements
under Section 3.3(f) (it being understood that the documentation required under
Section 3.3(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Sections 2.17 and 3.4 and  as if
it were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 3.2 or 3.3, with respect
to any participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.  Each Lender that sells a participation agrees, at the
Borrower’s request and

 

105

--------------------------------------------------------------------------------


 

expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 2.17 with respect to any Participant.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 11.3 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.14 as though it were a Lender.  Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Credit
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Credit Document) to any Person except to the extent that such
disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

(e)                                  Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement, or any promissory notes evidencing its interests
hereunder, to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

Section 11.6                             Independence of Covenants.  All
covenants hereunder shall be given independent effect so that if a particular
action or condition is not permitted by any of such covenants, the fact that it
would be permitted by an exception to, or would otherwise be within the
limitations of, another covenant shall not avoid the occurrence of a Default or
an Event of Default if such action is taken or condition exists.

 

Section 11.7                             Survival of Representations, Warranties
and Agreements.  All representations, warranties and agreements made herein
shall survive the execution and delivery hereof and the making of any Credit
Extension.  Notwithstanding anything herein or implied by law to the contrary,
the agreements of each Credit Party set forth in Section 3.1(c), Section 3.2,
Section 3.3, Section 11.2, Section 11.3, and Section 11.10 and the agreements of
the Lenders and the Agents set forth in Section 2.14, Section 10.3 and
Section 11.2(c) shall survive the payment of the Loans, the cancellation,
expiration or cash collateralization (in a manner satisfactory to Agents) in an
amount equal to one hundred five percent (105%) of the undrawn amount of the
Letters of Credit and the reimbursement of any amounts drawn thereunder, and the
termination hereof.

 

Section 11.8                             No Waiver; Remedies Cumulative;
Enforcement.  No failure or delay on the part of any Agent or any Lender in the
exercise of any power, right or privilege hereunder or under any other Credit
Document shall impair such power, right or privilege or be construed to be a
waiver of any default or acquiescence therein, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other power, right or privilege.  The rights, powers
and remedies given to each Agent and each Lender hereby are cumulative and shall
be in addition to and independent of all rights, powers and remedies existing by
virtue of any statute or rule of law or in any of the other Credit Documents,
any of the Secured Hedge Agreements or any of the Secured Treasury Management
Agreements.  Any forbearance or failure to exercise, and any delay in
exercising, any right, power or remedy hereunder shall not impair any such
right, power or remedy or be construed to be a waiver thereof, nor shall it
preclude the further exercise of any such right, power or remedy.

 

106

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary contained herein or in any other Credit
Document, the authority to enforce rights and remedies hereunder and under the
other Credit Documents against the Credit Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.2 for the benefit of all the
Lenders and the Issuing Banks; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Credit Documents, (b) any
Issuing Bank or the Swingline Lender from exercising the rights and remedies
that inure to its benefit (solely in its capacity as Issuing Bank or Swingline
Lender, as the case may be) hereunder and under the other Credit Documents,
(c) any Lender from exercising setoff rights in accordance with Section 11.3
(subject to the terms of Section 2.14), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Credit Party under any Debtor Relief Law; and
provided further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Credit Documents, then
(i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 9.2 and (ii) in addition to the matters
set forth in clauses (b), (c) and (d) of the preceding proviso and subject to
Section 2.14, any Lender may, with the consent of the Required Lenders, enforce
any rights and remedies available to it and as authorized by the Required
Lenders.

 

Section 11.9                             Marshalling; Payments Set Aside. 
Neither any Agent nor any Lender shall be under any obligation to marshal any
assets in favor of any Credit Party or any other Person or against or in payment
of any or all of the Obligations.  To the extent that any Credit Party makes a
payment or payments to the Administrative Agent, the Issuing Banks, the
Swingline Lender or the Lenders (or to the Administrative Agent, on behalf of
Lenders), or the Administrative Agent, the Collateral Agent, the Issuing Banks
or the Lenders enforce any security interests or exercise their rights of
setoff, and such payment or payments or the proceeds of such enforcement or
setoff or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside and/or required to be repaid to a trustee,
receiver or any other party under any Debtor Relief Law, any other state or
federal law, common law or any equitable cause, then, to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied,
and all Liens, rights and remedies therefor or related thereto, shall be revived
and continued in full force and effect as if such payment or payments had not
been made or such enforcement or setoff had not occurred.

 

Section 11.10                      Severability.  In case any provision in or
obligation hereunder or any Note or other Credit Document shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby.

 

Section 11.11                      Obligations Several; Independent Nature of
Lenders’ Rights.  The obligations of the Lenders hereunder are several and no
Lender shall be responsible for the obligations or Revolving Commitment of any
other Lender hereunder.  Nothing contained herein or in any other Credit
Document, and no action taken by the Lenders pursuant hereto or thereto, shall
be deemed to constitute the Lenders as a partnership, an association, a joint
venture or any other kind of entity.  The amounts payable at any time hereunder
to each Lender shall be a separate and independent debt, and, subject to
Section 10.10(d), each Lender shall be entitled to protect and enforce its
rights arising under this Agreement and the other Credit Documents and it shall
not be necessary for any other Lender to be joined as an additional party in any
proceeding for such purpose.

 

107

--------------------------------------------------------------------------------


 

Section 11.12                      Headings.  Section headings herein are
included herein for convenience of reference only and shall not constitute a
part hereof for any other purpose or be given any substantive effect.

 

Section 11.13                      Applicable Laws.

 

(a)                                 Governing Law.  This Agreement shall be
governed by, and construed in accordance with, the law of the State of New York.

 

(b)                                 Submission to Jurisdiction.  Each party
hereto irrevocably and unconditionally submits, for itself and its property, to
the nonexclusive jurisdiction of the courts of the State of New York sitting in
the Borough of Manhattan and of the United States District Court of the Southern
District, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Credit Document, or
for recognition or enforcement of any judgment, and each of the parties hereto
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State court
or, to the fullest extent permitted by Applicable Law, in such Federal court. 
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Agreement or in any other Credit Document shall affect any right that any party
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Credit Document against any Credit Party or its properties in the
courts of any jurisdiction.

 

(c)                                  Waiver of Venue.  Each party hereto
irrevocably and unconditionally waives, to the fullest extent permitted by
Applicable Law, any objection that it may now or hereafter have to the laying of
venue of any action or proceeding arising out of or relating to this Agreement
or any other Credit Document in any court referred to in subsection (b) of this
Section.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by Applicable Law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(d)                                 Service of Process.  Each party hereto
irrevocably consents to service of process in the manner provided for notices in
Section 11.1.  Nothing in this Agreement will affect the right of any party
hereto to serve process in any other manner permitted by Applicable Law.

 

Section 11.14                      WAIVER OF JURY TRIAL.  EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER
CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
IN THIS SECTION.

 

Section 11.15                      Confidentiality.  Each of the Administrative
Agent, the Collateral Agent, the Issuing Banks and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’

 

108

--------------------------------------------------------------------------------


 

respective partners, directors, officers, employees, agents, advisors and other
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by Applicable Laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Credit
Document or any action or proceeding relating to this Agreement or any other
Credit Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender,
any Issuing Bank or any of their respective Affiliates on a nonconfidential
basis from a source other than the Borrower.

 

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any
Issuing Bank on a nonconfidential basis prior to disclosure by the Borrower or
any of its Subsidiaries, unless, in the case of information received from the
Borrower or any of its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as nonconfidential.  Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

Each of the Administrative Agent, the Collateral Agent, the Issuing Banks and
the Lenders acknowledges that (i) the Information may include material
non-public information concerning the Borrower or a Subsidiary, as the case may
be, (ii) it has developed compliance procedures regarding the use of material
non-pubic information and (iii) it will handle such material non-public
information in accordance with Applicable Law, including United States federal
and state securities laws.

 

Section 11.16                      Usury Savings Clause.  Notwithstanding any
other provision herein, the aggregate interest rate charged or agreed to be paid
with respect to any of the Obligations, including all charges or fees in
connection therewith deemed in the nature of interest under Applicable Laws
shall not exceed the Highest Lawful Rate.  If the rate of interest (determined
without regard to the preceding sentence) under this Agreement at any time
exceeds the Highest Lawful Rate, the aggregate outstanding amount of the Loans
made hereunder shall bear interest at the Highest Lawful Rate until the total
amount of interest due hereunder equals the amount of interest which would have
been due hereunder if the stated rates of interest set forth in this Agreement
had at all times been in effect.  In addition, if when the Loans made hereunder
are repaid in full the total interest due hereunder (taking into account the
increase provided for above) is less than the total amount of interest which
would have been due hereunder if the stated rates of interest set forth in this
Agreement had at all times been in effect, then to the extent permitted by law,
the Borrower shall pay to the Administrative Agent an amount equal to the
difference between the amount of interest paid and the amount of interest which
would have been paid if the Highest Lawful Rate had at all times been in
effect.  Notwithstanding the foregoing, it is the intention of the Lenders and
the Borrower to conform strictly to any applicable usury laws.  Accordingly, if
any Lender contracts for, charges, or receives any consideration which
constitutes interest in excess of the Highest Lawful Rate, then any such excess
shall be cancelled automatically and, if previously paid, shall at such Lender’s
option be applied to the aggregate outstanding amount of the Loans made
hereunder or be

 

109

--------------------------------------------------------------------------------


 

refunded to the Borrower.  In determining whether the interest contracted for,
charged, or received by the Administrative Agent or a Lender exceeds the Highest
Lawful Rate, such Person may, to the extent permitted by Applicable Laws,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest, throughout the contemplated term of the
Obligations hereunder.

 

Section 11.17                      Counterparts; Integration; Effectiveness. 
This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and the other Credit Documents, and any separate letter agreements with respect
to fees payable to the Administrative Agent, constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof.  Except as provided in Section 3, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or .pdf file shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

Section 11.18                      No Advisory or Fiduciary Relationship.  In
connection with all aspects of each transaction contemplated hereby (including
in connection with any amendment, waiver or other modification hereof or of any
other Credit Document), each of the Credit Parties acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (a)(i) the arranging and other
services regarding this Agreement provided by the Administrative Agent, the
Collateral Agent, the Joint Lead Arrangers and the Lenders are arm’s-length
commercial transactions between the Credit Parties, on the one hand, and the
Administrative Agent, the Collateral Agent, the Joint Lead Arrangers and the
Lenders, on the other hand, (ii) each of the Credit Parties has consulted its
own legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (iii) each of the Credit Parties is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Credit Documents; (b)(i) each of the
Administrative Agent, the Collateral Agent, the Joint Lead Arrangers and the
Lenders is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not and will not be
acting as an advisor, agent or fiduciary, for any Credit Party or any of their
Affiliates or any other Person and (ii) none of the Administrative Agent, the
Collateral Agent, the Joint Lead Arrangers and the Lenders has any obligation to
any Credit Party or any of their Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Credit Documents; and (c) each of the Administrative Agent, the
Collateral Agent, the Joint Lead Arrangers, the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Credit Parties and their Affiliates, and
none of the Administrative Agent, the Collateral Agent, the Joint Lead Arrangers
and the Lenders has any obligation to disclose any of such interests to any
Credit Party or its Affiliates.  To the fullest extent permitted by law, each of
the Credit Parties hereby waives and releases, any claims that it may have
against the Administrative Agent, the Collateral Agent, the Joint Lead Arrangers
and the Lenders with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

 

Section 11.19                      Electronic Execution of Assignments and Other
Documents.  The words “execution,” “signed,” “signature,” and words of like
import in any Assignment Agreement or in any amendment, waiver, modification or
consent relating hereto shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any Applicable Laws, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other

 

110

--------------------------------------------------------------------------------


 

similar state laws based on the Uniform Electronic Transactions Act.

 

Section 11.20                      USA PATRIOT Act.  Each Lender subject to the
Act hereby notifies the Borrower that pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Patriot Act.

 

Section 11.21                      Designation as Senior Debt.  The parties
hereto intend for this Agreement to be the “Senior Bank Credit Facility” (or any
comparable term) under any Subordinated Debt.  If for any reason this Agreement
is not deemed to be the “Senior Bank Credit Facility” (or any comparable term)
under any Subordinated Debt, the Borrower hereby specifically designates the
Obligations as “Designated Senior Debt” (or other comparable term) for purposes
of such Subordinated Debt.

 

[Signatures on Following Page(s)]

 

111

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

BORROWER:

EARTHLINK, INC., a Delaware corporation,

 

as a Borrower and a Guarantor

 

 

 

By:

/s/ Bradley A. Ferguson

 

Name:

Bradley A. Ferguson

 

Title:

Executive Vice President, Chief Financial Officer

 

 

 

 

GUARANTORS:

BTI TELECOM CORP.

 

BUSINESS TELECOM OF VIRGINIA, INC.

 

BUSINESS TELECOM, INC.

 

CHOICE ONE COMMUNICATIONS OF CONNECTICUT INC.

 

CHOICE ONE COMMUNICATIONS OF MAINE INC.

 

CHOICE ONE COMMUNICATIONS OF MASSACHUSETTS INC.

 

CHOICE ONE COMMUNICATIONS OF NEW YORK INC.

 

CHOICE ONE COMMUNICATIONS OF OHIO INC.

 

CHOICE ONE COMMUNICATIONS OF PENNSYLVANIA INC.

 

CHOICE ONE COMMUNICATIONS OF RHODE ISLAND INC.

 

CHOICE ONE COMMUNICATIONS OF VERMONT INC.

 

CHOICE ONE COMMUNICATIONS RESALE L.L.C.

 

CHOICE ONE OF NEW HAMPSHIRE INC.

 

CONNECTICUT BROADBAND, LLC

 

CONNECTICUT TELEPHONE & COMMUNICATION SYSTEMS, INC.

 

CONVERSENT COMMUNICATIONS LONG DISTANCE, LLC

 

CONVERSENT COMMUNICATIONS OF CONNECTICUT, LLC

 

CONVERSENT COMMUNICATIONS OF MAINE, LLC

 

CONVERSENT COMMUNICATIONS OF MASSACHUSETTS, INC.

 

CONVERSENT COMMUNICATIONS OF NEW HAMPSHIRE, LLC

 

CONVERSENT COMMUNICATIONS OF NEW JERSEY, LLC

 

CONVERSENT COMMUNICATIONS OF NEW YORK, LLC

 

CONVERSENT COMMUNICATIONS OF PENNSYLVANIA, LLC

 

CONVERSENT COMMUNICATIONS OF RHODE ISLAND, LLC

 

EARTHLINK, INC.

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

CONVERSENT COMMUNICATIONS OF VERMONT, LLC

 

CONVERSENT COMMUNICATIONS RESALE L.L.C.

 

CTC COMMUNICATIONS CORP.

 

CTC COMMUNICATIONS OF VIRGINIA, INC.

 

DELTACOM, LLC

 

EARTHLINK BUSINESS HOLDINGS, LLC

 

EARTHLINK BUSINESS, LLC

 

EARTHLINK CARRIER, LLC

 

EARTHLINK MANAGED SERVICES, LLC

 

EARTHLINK SHARED SERVICES, LLC

 

ITC^DELTACOM, INC.

 

LIGHTSHIP TELECOM, LLC

 

US XCHANGE INC.

 

US XCHANGE OF ILLINOIS, L.L.C.

 

US XCHANGE OF INDIANA, L.L.C.

 

US XCHANGE OF MICHIGAN, L.L.C.

 

US XCHANGE OF WISCONSIN, L.L.C.

 

 

 

By:

/s/ Bradley A. Ferguson

 

Name:

Bradley A. Ferguson

 

Title:

Executive Vice President, Chief Financial Officer

 

EARTHLINK, INC.

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT

 

AND COLLATERAL AGENT:

REGIONS BANK,

 

as Administrative Agent and Collateral Agent

 

 

 

 

 

By:

/s/ Stephen A. Brothers

 

Name: Stephen A. Brothers

 

Title: Senior Vice President

 

EARTHLINK, INC.

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

LENDERS:

REGIONS BANK,

 

as a Lender

 

 

 

By:

/s/ Stephen A. Brothers

 

Name: Stephen A. Brothers

 

Title: Senior Vice President

 

 

 

FIFTH THIRD BANK,

 

as a Lender

 

 

 

By:

/s/ Jonathan D. Ginn

 

Name: Jonathan D. Ginn

 

Title: Vice President

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as a Lender

 

 

 

By:

/s/ Anca Trifan

 

Name: Anca Trifan

 

Title: Managing Director

 

 

 

By:

/s/ Erin Morrissey

 

Name: Erin Morrissey

 

 

Title: Director

 

 

 

CREDIT SUISSE AG, CAYMAN ISLAND BRANCH,

 

as a Lender

 

 

 

By:

/s/ Judith E. Smith

 

Name: Judith E. Smith

 

Title: Authorized Signatory

 

 

 

By:

/s/ Tyler Smith

 

Name: Tyler Smith

 

Title: Authorized Signatory

 

 

 

JEFFERIES FINANCE LLC.

 

as a Lender

 

 

 

By:

/s/ E.J. Hess

 

Name: E.J. Hess

 

Title: Managing Director

 

EARTHLINK, INC.

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------